 


116 S1811 EAH: Water Resources Development Act of 2020
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
116th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
December 8, 2020 
 
AMENDMENTS: 
 
 That the bill from the Senate (S. 1811) entitled An Act to make technical corrections to the America's Water Infrastructure Act of 2018, and for other purposes., do pass with the following Strike out all after the enacting clause and insert: 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Water Resources Development Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Secretary defined. 
Title I—General Provisions 
Sec. 101. Budgetary treatment expansion and adjustment for the Harbor Maintenance Trust Fund. 
Sec. 102. Authorization of appropriations for navigation. 
Sec. 103. Annual report to Congress on the Harbor Maintenance Trust Fund. 
Sec. 104. Additional measures at donor ports and energy transfer ports. 
Sec. 105. Construction of water resources development projects by non-Federal interests. 
Sec. 106. Coast Guard anchorages. 
Sec. 107. State contribution of funds for certain operation and maintenance costs. 
Sec. 108. Great Lakes confined disposal facilities. 
Sec. 109. Inland waterway projects. 
Sec. 110. Implementation of water resources principles and requirements. 
Sec. 111. Resiliency planning assistance. 
Sec. 112. Project consultation. 
Sec. 113. Review of resiliency assessments. 
Sec. 114. Small flood control projects. 
Sec. 115. Flood Protection Projects. 
Sec. 116. Feasibility studies; review of natural and nature-based features. 
Sec. 117. Federal interest determination. 
Sec. 118. Pilot programs on the formulation of Corps of Engineers projects in rural communities and economically disadvantaged communities. 
Sec. 119. Permanent measures to reduce emergency flood fighting needs for communities subject to repetitive flooding. 
Sec. 120. Emergency response to natural disasters. 
Sec. 121. Cost and benefit feasibility assessment. 
Sec. 122. Expediting repairs and recovery from flooding. 
Sec. 123. Review of Corps of Engineers assets. 
Sec. 124. Sense of Congress on multipurpose projects. 
Sec. 125. Beneficial use of dredged material; dredged material management plans. 
Sec. 126. Aquatic ecosystem restoration for anadromous fish. 
Sec. 127. Annual report to Congress on water resources infrastructure. 
Sec. 128. Harmful algal bloom demonstration program. 
Sec. 129. Missouri River interception-rearing complex construction. 
Sec. 130. Materials, services, and funds for repair, restoration, or rehabilitation of projects. 
Sec. 131. Levee safety. 
Sec. 132. National Dam Safety Program. 
Sec. 133. Rehabilitation of Corps of Engineers constructed pump stations. 
Sec. 134. Non-Federal Project Implementation Pilot Program. 
Sec. 135. Cost sharing provisions for territories and Indian Tribes. 
Sec. 136. Review of contracting policies. 
Sec. 137. Criteria for funding environmental infrastructure projects. 
Sec. 138. Aging infrastructure. 
Sec. 139. Uniformity of notification systems. 
Sec. 140. Coastal storm damage reduction contracts. 
Sec. 141. Dam remediation for ecosystem restoration. 
Sec. 142. Levee accreditation process; levee certifications. 
Sec. 143. Project partnership agreement. 
Sec. 144. Acceptance of funds for harbor dredging. 
Sec. 145. Replacement capacity. 
Sec. 146. Reviewing hydropower at Corps of Engineers facilities. 
Sec. 147. Repair and restoration of embankments. 
Sec. 148. Coastal mapping. 
Sec. 149. Interim risk reduction measures. 
Sec. 150. Maintenance dredging permits. 
Sec. 151. High water-low water preparedness. 
Sec. 152. Treatment of certain benefits and costs. 
Sec. 153. Lease deviations. 
Sec. 154. Sense of Congress on Arctic deep draft port development. 
Sec. 155. Small water storage projects. 
Sec. 156. Planning Assistance to States. 
Sec. 157. Forecast-informed reservoir operations. 
Sec. 158. Data for water allocation, supply, and demand. 
Sec. 159. Inland waterways pilot program. 
Sec. 160. Definition of economically disadvantaged community. 
Sec. 161. Studies of water resources development projects by non-Federal interests. 
Sec. 162. Leveraging Federal infrastructure for increased water supply. 
Sec. 163. Sense of Congress on removal of unauthorized, manmade, flammable materials on Corps property. 
Sec. 164. Enhanced development program. 
Sec. 165. Continuing authority programs. 
Title II—Studies and Reports 
Sec. 201. Authorization of proposed feasibility studies. 
Sec. 202. Expedited completions. 
Sec. 203. Expedited modifications of existing feasibility studies. 
Sec. 204. Assistance to non-Federal sponsors; feasibility analysis. 
Sec. 205. Selma, Alabama. 
Sec. 206. Report on Corps of Engineers facilities in Appalachia. 
Sec. 207. Additional studies under North Atlantic Coast Comprehensive Study. 
Sec. 208. South Atlantic coastal study. 
Sec. 209. Comprehensive study of the Sacramento River, Yolo Bypass, California. 
Sec. 210. Lake Okeechobee regulation schedule, Florida. 
Sec. 211. Great Lakes coastal resiliency study. 
Sec. 212. Report on the status of restoration in the Louisiana coastal area. 
Sec. 213. Lower Mississippi River comprehensive management study. 
Sec. 214. Upper Mississippi River Comprehensive Plan. 
Sec. 215. Upper Missouri River Basin mainstem dam fish loss research. 
Sec. 216. Lower and Upper Missouri River Comprehensive Flood Protection. 
Sec. 217. Portsmouth Harbor and Piscataqua River and Rye Harbor, New Hampshire. 
Sec. 218. Cougar and Detroit Dams, Willamette River Basin, Oregon. 
Sec. 219. Port Orford, Oregon. 
Sec. 220. Wilson Creek and Sloan Creek, Fairview, Texas. 
Sec. 221. Study on water supply and water conservation at water resources development projects. 
Sec. 222. Report to Congress on authorized studies and projects. 
Sec. 223. Completion of reports and materials. 
Sec. 224. Emergency flooding protection for lakes. 
Sec. 225. Report on debris removal. 
Sec. 226. Report on antecedent hydrologic conditions. 
Sec. 227. Subsurface drain systems research and development. 
Sec. 228. Report on corrosion prevention activities. 
Sec. 229. Annual reporting on dissemination of information. 
Sec. 230. Report on benefits calculation for flood control structures. 
Title III—Deauthorizations and Modifications 
Sec. 301. Deauthorization of inactive projects. 
Sec. 302. Abandoned and inactive noncoal mine restoration. 
Sec. 303. Tribal partnership program. 
Sec. 304. Lakes program. 
Sec. 305. Rehabilitation of Corps of Engineers constructed dams. 
Sec. 306. Chesapeake Bay Environmental Restoration and Protection Program. 
Sec. 307. Upper Mississippi River System Environmental Management Program. 
Sec. 308. Upper Mississippi River protection. 
Sec. 309. Theodore Ship Channel, Mobile, Alabama. 
Sec. 310. McClellan-Kerr Arkansas River Navigation System. 
Sec. 311. Ouachita and Black Rivers, Arkansas and Louisiana. 
Sec. 312. Lake Isabella, California. 
Sec. 313. Lower San Joaquin River flood control project. 
Sec. 314. Sacramento River, Glenn-Colusa, California. 
Sec. 315. San Diego River and Mission Bay, San Diego County, California. 
Sec. 316. San Francisco, California, Waterfront Area. 
Sec. 317. Western Pacific Interceptor Canal, Sacramento River, California. 
Sec. 318. Rio Grande Environmental Management Program, Colorado, New Mexico, and Texas. 
Sec. 319. New London Harbor Waterfront Channel, Connecticut. 
Sec. 320. Wilmington Harbor, Delaware. 
Sec. 321. Wilmington Harbor South Disposal Area, Delaware. 
Sec. 322. Washington Harbor, District of Columbia. 
Sec. 323. Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida. 
Sec. 324. Central Everglades, Florida. 
Sec. 325. Miami River, Florida. 
Sec. 326. Julian Keen, Jr. Lock and Dam, Moore Haven, Florida. 
Sec. 327. Taylor Creek Reservoir and Levee L–73 (Section 1), Upper St. Johns River Basin, Florida. 
Sec. 328. Extinguishment of flowage easements, Rough River Lake, Kentucky. 
Sec. 329. Calcasieu River and Pass, Louisiana. 
Sec. 330. Camden Harbor, Maine. 
Sec. 331. Cape Porpoise Harbor, Maine, anchorage area designation. 
Sec. 332. Baltimore, Maryland. 
Sec. 333. Thad Cochran Lock and Dam, Amory, Mississippi. 
Sec. 334. Missouri river reservoir sediment management. 
Sec. 335. Portsmouth, New Hampshire. 
Sec. 336. Rahway flood risk management feasibility study, New Jersey. 
Sec. 337. San Juan-Chama project; Abiquiu Dam, New Mexico. 
Sec. 338. Flushing Bay and Creek Federal Navigation Channel, New York. 
Sec. 339. Rush River and Lower Branch Rush River, North Dakota. 
Sec. 340. Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and Connecticut. 
Sec. 341. Harris County, Texas. 
Sec. 342. Cap Sante Waterway, Washington. 
Sec. 343. Local government reservoir permit review. 
Sec. 344. Project modifications for improvement of environment. 
Sec. 345. Aquatic ecosystem restoration. 
Sec. 346. Surplus water contracts and water storage agreements. 
Sec. 347. No wake zones in navigation channels. 
Sec. 348. Limitation on contract execution in the Arkansas River Basin. 
Sec. 349. Waiver of non-Federal share of damages related to certain contract claims. 
Sec. 350. Reduced pricing for certain water supply storage. 
Sec. 351. Flood control and other purposes. 
Sec. 352. Additional assistance for critical projects. 
Sec. 353. Project modification authorizations. 
Sec. 354. Completion of maintenance and repair activities. 
Sec. 355. Project reauthorizations. 
Sec. 356. Conveyances. 
Sec. 357. Lake Eufaula advisory committee. 
Sec. 358. Repeal of Missouri River Task Force, North Dakota. 
Sec. 359. Repeal of Missouri River Task Force, South Dakota. 
Sec. 360. Conforming amendments. 
Title IV—Water Resources Infrastructure 
Sec. 401. Project authorizations. 
Sec. 402. Special rules. 
Sec. 403. Authorization of projects based on feasibility studies prepared by non-Federal interests. 
Title V—Other Matters 
Sec. 501. Update on Invasive Species Policy Guidance. 
Sec. 502. Aquatic invasive species research. 
Sec. 503. Terrestrial noxious weed control pilot program. 
Sec. 504. Invasive species risk assessment, prioritization, and management. 
Sec. 505. Invasive species mitigation and reduction. 
Sec. 506. Aquatic invasive species prevention. 
Sec. 507. Invasive species in alpine lakes pilot program. 
Sec. 508. Murder hornet eradication pilot program. 
Sec. 509. Asian carp prevention and control pilot program. 
Sec. 510. Invasive species in noncontiguous States and territories pilot program. 
Sec. 511. Soil moisture and snowpack monitoring. 
Sec. 512. Great Lakes St. Lawrence Seaway Development Corporation. 
Sec. 513. Determination of budgetary effects. 
2.Secretary definedIn this Act, the term Secretary means the Secretary of the Army.  IGeneral Provisions 101.Budgetary treatment expansion and adjustment for the Harbor Maintenance Trust Fund (a)In generalSection 14003 of division B of the CARES Act (Public Law 116–136) is amended to read as follows: 
 
14003.Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:  (H)Harbor maintenance activitiesIf, for any fiscal year, appropriations for the Construction, Mississippi River and Tributaries, and Operation and Maintenance accounts of the Corps of Engineers are enacted that are derived from the Harbor Maintenance Trust Fund established under section 9505(a) of the Internal Revenue Code of 1986 and that the Congress designates in statute as being for harbor operations and maintenance activities, then the adjustment for that fiscal year shall be the total of such appropriations that are derived from such Fund and designated as being for harbor operations and maintenance activities, but shall not exceed the sum of— 
(i)the amount deposited into the Harbor Maintenance Trust Fund in the fiscal year that is two years prior to the fiscal year for which the adjustment is being made; and  (ii)$2,000,000,000. 
(I)Certain harbor maintenance activitiesIf, for any of fiscal years 2021 through 2030, appropriations for the Operation and Maintenance account of the Corps of Engineers are enacted that the Congress designates in statute as being to carry out subsection (c) of section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c), then the adjustment for that fiscal year shall be the total of such appropriations for that fiscal year designated as being to carry out such subsection, but shall not exceed— (i)$50,000,000 for fiscal year 2021; 
(ii)$50,000,000 for fiscal year 2022; (iii)$56,000,000 for fiscal year 2023; 
(iv)$58,000,000 for fiscal year 2024; (v)$60,000,000 for fiscal year 2025; 
(vi)$62,000,000 for fiscal year 2026; (vii)$64,000,000 for fiscal year 2027; 
(viii)$66,000,000 for fiscal year 2028; (ix)$68,000,000 for fiscal year 2029; and 
(x)$70,000,000 for fiscal year 2030... (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 
102.Authorization of appropriations for navigation 
(a)Authorization 
(1)In generalIn carrying out subsection (c) of section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238), for each fiscal year, of the funds made available under such section (including funds appropriated from the Harbor Maintenance Trust Fund), the Secretary is authorized to make expenditures to pay for operation and maintenance costs of the harbors and inland harbors referred to in subsection (a)(2) of such section, to the extent there are identifiable operations and maintenance needs, of— (A)not less than 15 percent of such funds for emerging harbor projects, including eligible breakwater and jetty needs at such harbor projects; 
(B)not less than 13 percent of such funds for projects that are located within the Great Lakes Navigation System; (C)12 percent of such funds for expanded uses carried out at donor ports and energy transfer ports, of which— 
(i)1/3 shall be provided to energy transfer ports; and (ii)2/3 shall be provided to donor ports; 
(D)not less than 17 percent of such funds for projects that are assigned to commercial strategic seaports; and (E)any remaining funds for operation and maintenance costs of any harbor or inland harbor referred to in such subsection (a)(2) based on an equitable allocation of such funds among such harbors and inland harbors, in accordance with subsection (c)(1) of such section 210. 
(2)DefinitionsIn this subsection: (A)Commercial strategic seaportThe term commercial strategic seaport means a commercial harbor supporting the coordination of efficient port operations during peacetime and national defense emergencies that is designated as strategic through the National Port Readiness Network. 
(B)Donor port; energy transfer portThe terms donor port and energy transfer port have the meanings given those terms in section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c). (C)Emerging harbor project; Great Lakes Navigation SystemThe terms emerging harbor project and Great Lakes Navigation System have the meanings given those terms in section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238). 
(3)Effective dateThis subsection shall take effect on October 1, 2022. (b)Additional uses (1)Operation and Maintenance of Harbor ProjectsSection 210(c)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(c)(3)) is amended— 
(A)by striking Notwithstanding and inserting the following:   (A)AllocationNotwithstanding; and 
(B)by adding at the end the following:  (B)Additional uses at emerging harbors (i)UsesIn each fiscal year, the Secretary may use not more than $5,000,000 of funds allocated for emerging harbor projects under paragraph (1) to pay for the costs of up to 10 projects for maintenance dredging of a marina or berthing area, in an emerging harbor, that includes an area that is located adjacent to, or is accessible by, a Federal navigation project, subject to clauses (ii) and (iii) of this subparagraph. 
(ii)Eligible emerging harborsThe Secretary may use funds as authorized under clause (i) at an emerging harbor that— (I)supports commercial activities, including commercial fishing operations, commercial fish processing operations, recreational and sport fishing, and commercial boat yards; or  
(II)supports activities of the Secretary of the department in which the Coast Guard is operating.  (iii)Cost-sharing requirementsThe Secretary shall require a non-Federal interest to contribute not less than 25 percent of the costs for maintenance dredging of that portion of a maintenance dredging project described in clause (i) that is located outside of the Federal navigation project, which may be provided as an in-kind contribution, including through the use of dredge equipment owned by non-Federal interest to carry out such activities.. 
(2)Assessment of harbors and inland harborsSection 210(e)(2)(A)(ii) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(e)(2)(A)(ii)) is amended by inserting uses described in subsection (c)(3)(B) and after costs for. (3)DefinitionsSection 210(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f)) is amended— 
(A)by striking paragraph (6); (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; 
(C)by striking paragraph (2) and inserting the following:  (2)Emerging harborThe term emerging harbor means a harbor or inland harbor referred to in subsection (a)(2) that transits less than 1,000,000 tons of cargo annually. 
(3)Emerging harbor projectThe term emerging harbor project means a project that is assigned to an emerging harbor.; and (D)in paragraph (4) (as so redesignated), by adding at the end the following: 
 
(C)An in-water improvement, if the improvement— (i)is for the seismic reinforcement of a wharf or other berthing structure, or the repair or replacement of a deteriorating wharf or other berthing structure, at a port facility; 
(ii)benefits commercial navigation at the harbor; and (iii)is located in, or adjacent to, a berth that is accessible to a Federal navigation project. 
(D)An activity to maintain slope stability at a berth in a harbor that is accessible to a Federal navigation project if such activity benefits commercial navigation at the harbor.. 103.Annual report to Congress on the Harbor Maintenance Trust FundSection 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; 106 Stat. 4851) is amended— 
(1)in subsection (a)—  (A)by striking and annually thereafter, and inserting and annually thereafter concurrent with the submission of the President’s annual budget request to Congress,; and 
(B)by striking Public Works and Transportation and inserting Transportation and Infrastructure; and (2)in subsection (b)(1) by adding at the end the following:  
 
(D)A description of the expected expenditures from the trust fund to meet the needs of navigation for the fiscal year of the budget request.. 104.Additional measures at donor ports and energy transfer ports (a)Interim authorizationSection 2106(f) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(f)) is amended— 
(1)in paragraph (1), by striking 2020 and inserting 2022; and (2)by striking paragraph (3). 
(b)In general 
(1)DefinitionsSection 2106(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(a)) is amended— (A)in paragraph (3)(A)— 
(i)by amending clause (ii) to read as follows:  (ii)at which the total amount of harbor maintenance taxes collected (including the estimated taxes related to domestic cargo and cruise passengers) comprise not less than $15,000,000 annually of the total funding of the Harbor Maintenance Trust Fund on an average annual basis for the previous 3 fiscal years;; 
(ii)in clause (iii)— (I)by inserting (including the estimated taxes related to domestic cargo and cruise passengers) after taxes collected; and 
(II)by striking 5 fiscal years and inserting 3 fiscal years; and (iii)in clause (iv), by striking in fiscal year 2012 and inserting on an average annual basis for the previous 3 fiscal years; 
(B)in paragraph (5)(B), by striking in fiscal year 2012 each place it appears and inserting on an average annual basis for the previous 3 fiscal years; (C)by redesignating paragraph (8) as paragraph (9) and inserting after paragraph (7) the following: 
 
(8)Harbor Maintenance Trust FundThe term Harbor Maintenance Trust Fund means the Harbor Maintenance Trust Fund established by section 9505 of the Internal Revenue Code of 1986.; and (D)in paragraph (9), as so redesignated— 
(i)by amending subparagraph (B) to read as follows:  (B)at which the total amount of harbor maintenance taxes collected (including the estimated taxes related to domestic cargo and cruise passengers) comprise annually more than $5,000,000 but less than $15,000,000 of the total funding of the Harbor Maintenance Trust Fund on an average annual basis for the previous 3 fiscal years;; 
(ii)in subparagraph (C)— (I)by inserting (including the estimated taxes related to domestic cargo and cruise passengers) after taxes collected; and 
(II)by striking 5 fiscal years and inserting 3 fiscal years; and (iii)in subparagraph (D), by striking in fiscal year 2012 and inserting on an average annual basis for the previous 3 fiscal years. 
(2)Report to Congress; authorization of appropriationsSection 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) is amended— (A)by striking subsection (e) and redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and 
(B)in subsection (e), as so redesignated, by amending paragraph (1) to read as follows:  (1)In generalThere are authorized to be appropriated to carry out this section— 
(A)$56,000,000 for fiscal year 2023; (B)$58,000,000 for fiscal year 2024; 
(C)$60,000,000 for fiscal year 2025; (D)$62,000,000 for fiscal year 2026; 
(E)$64,000,000 for fiscal year 2027; (F)$66,000,000 for fiscal year 2028; 
(G)$68,000,000 for fiscal year 2029; and (H)$70,000,000 for fiscal year 2030.. 
(3)Effective dateThe amendments made by this subsection shall take effect on October 1, 2022. 105.Construction of water resources development projects by non-Federal interests (a)Studies and engineeringSection 204(c)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(c)(1)) is amended by striking under subsection (b) and inserting under this section. 
(b)Assumption of maintenance of a locally preferred planSection 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)) is amended to read as follows:  (f)Operation and maintenance (1)Assumption of maintenanceWhenever a non-Federal interest carries out improvements to a federally authorized harbor or inland harbor, the Secretary shall be responsible for operation and maintenance in accordance with section 101(b) if— 
(A)before construction of the improvements— (i)the Secretary determines that the improvements are feasible and consistent with the purposes of this title; and 
(ii)the Secretary and the non-Federal interest execute a written agreement relating to operation and maintenance of the improvements; (B)the Secretary certifies that the project or separable element of the project is constructed in accordance with applicable permits and appropriate engineering and design standards; and 
(C)the Secretary does not find that the project or separable element is no longer feasible. (2)Federal financial participation in the costs of a locally preferred planIn the case of improvements determined by the Secretary pursuant to paragraph (1)(A)(i) to deviate from the national economic development plan, the Secretary shall be responsible for all operation and maintenance costs of such improvements, as described in section 101(b), including costs in excess of the costs of the national economic development plan, if the Secretary determines that the improvements satisfy the requirements of paragraph (1).. 
(c)ReportA non-Federal interest may submit to the Secretary a report on improvements to a federally authorized harbor or inland harbor to be carried out by the non-Federal interest, containing any information necessary for the Secretary determine whether the improvements satisfy the requirements of section 204(f)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232), including— (1)the economic justification for the improvements; 
(2)details of the project improvement plan and design; (3)proposed arrangements for the work to be performed; and 
(4)documents relating to any applicable permits required for the project improvements. (d)Project studies subject to independent peer reviewThe Secretary shall not be required to subject a project study for a project with a cost of less than $200,000,000, which the Secretary determines satisfies the requirements of section 204(f)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232), to independent peer review under section 2034(a)(3)(A)(i) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(a)(3)(A)(i)). 
106.Coast Guard anchoragesThe Secretary may perform dredging at Federal expense within and adjacent to anchorages established by the Coast Guard pursuant to existing authorities. 107.State contribution of funds for certain operation and maintenance costsIn carrying out eligible operations and maintenance activities within the Great Lakes Navigation System pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) in a State that has implemented any additional State limitation on the disposal of dredged material in the open waters of such State, the Secretary may, pursuant to section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), receive from such State, and expend, such funds as may be contributed by the State to cover the additional costs for operations and maintenance activities for a harbor or inland harbor within such State that result from such limitation. 
108.Great Lakes confined disposal facilities 
(a)MitigationThe Secretary may relocate access to the Port of Cleveland confined disposal facility, owned or operated by a non-Federal interest, in which material dredged by the Corps of Engineers is placed. (b)Cost-ShareThe cost to relocate access to the confined disposal facility described in subsection (a) shall be shared in accordance with the cost share applicable to operation and maintenance of the Federal navigation project from which material placed in the confined disposal facility is dredged.  
(c)TerminationThe authority provided under this section shall terminate on December 31, 2024.  109.Inland waterway projectsNotwithstanding section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212), for a project for navigation on the inland waterways receiving a construction appropriation during any of fiscal years 2021 through 2031, 35 percent of the costs of construction of the project shall be paid from amounts appropriated from the Inland Waterways Trust Fund until such construction of the project is complete. 
110.Implementation of water resources principles and requirements 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue final agency-specific procedures necessary to implement the principles and requirements and the interagency guidelines. (b)Development of future water resources development projectsThe procedures required by subsection (a) shall ensure that the Secretary, in the formulation of future water resources development projects— 
(1)develops such projects in accordance with— (A)the guiding principles established by the principles and requirements; and 
(B)the national water resources planning policy established by section 2031(a) of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3(a)); and (2)fully identifies and analyzes national economic development benefits, regional economic development benefits, environmental quality benefits, and other societal effects. 
(c)Review and updateEvery 5 years, the Secretary shall review and, where appropriate, revise the procedures required by subsection (a). (d)Public review, notice, and commentIn issuing, reviewing, and revising the procedures required by this section, the Secretary shall— 
(1)provide notice to interested non-Federal stakeholders of the Secretary’s intent to revise the procedures; (2)provide opportunities for interested non-Federal stakeholders to engage with, and provide input and recommendations to, the Secretary on the revision of the procedures; and 
(3)solicit and consider public and expert comments. (e)DefinitionsIn this section: 
(1)Interagency guidelinesThe term interagency guidelines means the interagency guidelines contained in the document finalized by the Council on Environmental Quality pursuant to section 2031 of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3) in December 2014, to implement the principles and requirements. (2)Principles and requirementsThe term principles and requirements means the principles and requirements contained in the document prepared by the Council on Environmental Quality pursuant to section 2031 of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3), entitled Principles and Requirements for Federal Investments in Water Resources, and dated March 2013. 
111.Resiliency planning assistance 
(a)In generalSection 206(a) of the Flood Control Act of 1960 (33 U.S.C. 709a(a)) is amended by inserting , to avoid repetitive flooding impacts, to anticipate, prepare, and adapt to changing climatic conditions and extreme weather events, and to withstand, respond to, and recover rapidly from disruption due to the flood hazards after in planning to ameliorate the flood hazard. (b)Prioritizing flood risk resiliency technical assistanceIn carrying out section 206 of the Flood Control Act of 1960 (33 U.S.C. 709a), the Secretary shall prioritize the provision of technical assistance to support flood risk resiliency planning efforts of economically disadvantaged communities or communities subject to repetitive flooding. 
112.Project consultation 
(a)Reports requiredNot later than 180 days after the date of enactment of this Act, the Secretary shall submit the following reports: (1)The report required under section 1214 of the Water Resources Development Act of 2018 (132 Stat. 3809). 
(2)The report required under section 1120(a)(3) of the Water Resources Development Act of 2016 (130 Stat. 1643). (b)Environmental justice updates (1)In generalIn the formulation of water development resources projects, the Secretary shall comply with any existing Executive order regarding environmental justice in effect as of the date of enactment of this Act to address any disproportionate and adverse human health or environmental effects on minority communities, low-income communities, and Indian Tribes. 
(2)UpdateNot later than 1 year after the date of enactment of this Act, the Secretary shall review, and shall update, where appropriate, any policies, regulations, and guidance of the Corps of Engineers necessary to implement any Executive order described in paragraph (1) with respect to water resources development projects. (3)RequirementsIn updating the policies, regulations, or guidance under paragraph (2), the Secretary shall— 
(A)provide notice to interested non-Federal stakeholders, including representatives of minority communities, low-income communities, and Indian Tribes; (B)provide opportunities for interested stakeholders to comment on potential updates of policies, regulations, or guidance; 
(C)consider the recommendations from the reports submitted under subsection (a); and (D)promote the meaningful involvement of minority communities, low-income communities, and Indian Tribes. 
(c)Community engagementIn carrying out a water resources development project, the Secretary shall, to the extent practicable— (1)promote the meaningful involvement of minority communities, low-income communities, and Indian Tribes; 
(2)provide guidance and technical assistance to such communities or Tribes to increase understanding of the project development and implementation activities, regulations, and policies of the Corps of Engineers; and (3)cooperate with State, Tribal, and local governments with respect to activities carried out pursuant to this subsection. 
(d)Tribal lands and consultationIn carrying out water resources development projects, the Secretary shall, to the extent practicable and in accordance with the Tribal Consultation Policy affirmed and formalized by the Secretary on November 1, 2012 (or a successor policy)— (1)promote meaningful involvement with Indian Tribes specifically on any Tribal lands near or adjacent to any water resources development projects, for purposes of identifying lands of ancestral, cultural, or religious importance; 
(2)consult with Indian Tribes specifically on any Tribal areas near or adjacent to any water resources development projects, for purposes of identifying lands, waters, and other resources critical to the livelihood of the Indian Tribes; and (3)cooperate with Indian Tribes to avoid, or otherwise find alternate solutions with respect to, such areas. 
113.Review of resiliency assessments 
(a)Resiliency assessment 
(1)In generalNot later than 180 days after the date of enactment of this section, and in conjunction with the development of procedures under section 110 of this Act, the Secretary is directed to review, and where appropriate, revise the existing planning guidance documents and regulations of the Corps of Engineers on the assessment of the effects of sea level rise or inland flooding on future water resources development projects to ensure that such guidance documents and regulations are based on the best available, peer-reviewed science and data on the current and future effects of sea level rise or inland flooding on relevant communities. (2)CoordinationIn carrying out this subsection, the Secretary shall— 
(A)coordinate the review with the Engineer Research and Development Center, other Federal and State agencies, and other relevant entities; and (B)to the maximum extent practicable and where appropriate, utilize data provided to the Secretary by such agencies. 
(b)Assessment of benefits from addressing sea level rise and inland flooding resiliency in feasibility reports 
(1)In generalUpon the request of a non-Federal interest, in carrying out a feasibility study for a project for flood risk mitigation, hurricane and storm damage risk reduction, or ecosystem restoration under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282), the Secretary shall consider whether the need for the project is predicated upon or exacerbated by conditions related to sea level rise or inland flooding. (2)Addressing sea level rise and inland flooding resiliency benefitsTo the maximum extent practicable, in carrying out a study pursuant to paragraph (1), the Secretary shall document the potential effects of sea level rise or inland flooding on the project, and the expected benefits of the project relating to sea level rise or inland flooding, during the 50-year period after the date of completion of the project. 
114.Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended by inserting , and projects that use natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a))), after nonstructural projects. 115.Flood Protection Projects (a)General considerationsSection 73(a) of the Water Resources Development Act of 1974 (33 U.S.C. 701b–11(a)) is amended by striking including and all that follows through the period at the end and inserting the following:  
, with a view toward formulating the most economically, socially, and environmentally acceptable means of reducing or preventing flood damage, including— (1)floodproofing of structures, including through elevation; 
(2)floodplain regulation; (3)acquisition of floodplain land for recreational, fish and wildlife, and other public purposes; 
(4)relocation; and (5)the use of a feature described in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)).. 
(b)Conforming amendmentSection 103(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended— (1)in the subsection heading, by striking Nonstructural flood control projects and inserting Projects using nonstructural, natural, or nature-Based features; and 
(2)in paragraph (1)— (A)by striking nonstructural flood control measures and inserting a flood risk management or hurricane and storm damage risk reduction measure using a nonstructural feature, or a natural feature or nature-based feature (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a))),; and 
(B)by striking cash during construction of the project and inserting cash during construction for a nonstructural feature if the costs of land, easements, rights-of-way, dredged material disposal areas, and relocations for such feature are estimated to exceed 35 percent. 116.Feasibility studies; review of natural and nature-based features (a)Technical correctionSection 1149(c) of the Water Resources Development Act of 2018 (33 U.S.C. 2282 note; 132 Stat. 3787) is amended by striking natural infrastructure alternatives and inserting natural feature or nature-based feature alternatives (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (32 U.S.C. 2289a)). 
(b)Summary of analysisTo the maximum extent practicable, the Secretary shall include in each feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) for a project that contains a flood risk management or hurricane and storm damage risk reduction element, a summary of the natural feature or nature-based feature alternatives, along with their long-term costs and benefits, that were evaluated in the development of the feasibility report, and, if such alternatives were not included in the recommended plan, an explanation of why such alternatives were not included in the recommended plan. 117.Federal interest determinationSection 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is amended by inserting after subsection (a) the following: 
 
(b)Federal interest determination 
(1)In general 
(A)Economically disadvantaged communitiesIn preparing a feasibility report under subsection (a) for a study that will benefit an economically disadvantaged community, upon request by the non-Federal interest for the study, the Secretary shall first determine the Federal interest in carrying out the study and the projects that may be proposed in the study. (B)Other communities (i)AuthorizationIn preparing a feasibility report under subsection (a) for a study that will benefit a covered community, upon request by the non-Federal interest for the study, the Secretary may, with respect to not more than 3 studies in each fiscal year, first determine the Federal interest in carrying out the study and the projects that may be proposed in the study. 
(ii)Covered communitiesIn this subparagraph, the term covered community means a community that— (I)is not an economically disadvantaged community; and 
(II)the Secretary finds has a compelling need for the Secretary to make a determination under clause (i). (2)Cost shareThe costs of a determination under paragraph (1)— 
(A)shall be at Federal expense; and (B)shall not exceed $200,000. 
(3)DeadlineA determination under paragraph (1) shall be completed by not later than 120 days after the date on which funds are made available to the Secretary to carry out the determination. (4)Treatment (A)TimingThe period during which a determination is being completed under paragraph (1) for a study shall not be included for purposes of the deadline to complete a final feasibility report under section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)). 
(B)CostThe cost of a determination under paragraph (1) shall not be included for purposes of the maximum Federal cost under section 1001(a)(2) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(2)). (5)Report to non-Federal interestIf, based on a determination under paragraph (1), the Secretary determines that a study or project is not in the Federal interest because the project will not result, or is unlikely to result, in a recommended plan that will produce national economic development benefits greater than cost, but may result in a technically sound and environmentally acceptable plan that is otherwise consistent with section 904 of the Water Resources Development Act of 1986 (33 U.S.C. 2281), the Secretary shall issue a report to the non-Federal interest with recommendations on how the non-Federal interest might modify the proposal such that the project could be in the Federal interest and feasible.. 
118.Pilot programs on the formulation of Corps of Engineers projects in rural communities and economically disadvantaged communities 
(a)In generalThe Secretary shall establish and implement pilot programs, in accordance with this section, to evaluate opportunities to address the flood risk management and hurricane and storm damage risk reduction needs of rural communities and economically disadvantaged communities. (b) Economically disadvantaged community flood protection and hurricane and storm damage reduction study pilot program (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to carry out feasibility studies, in accordance with this subsection, for flood risk management and hurricane and storm damage risk reduction projects for economically disadvantaged communities, in coordination with non-Federal interests. 
(2)Participation in pilot programIn carrying out paragraph (1), the Secretary shall— (A)publish a notice in the Federal Register that requests from non-Federal interests proposals for the potential feasibility study of a flood risk management project or hurricane and storm damage risk reduction project for an economically disadvantaged community; 
(B)upon request of a non-Federal interest for such a project, provide technical assistance to such non-Federal interest in the formulation of a proposal for a potential feasibility study to be submitted to the Secretary under the pilot program; and (C)review such proposals and select 10 feasibility studies for such projects to be carried out by the Secretary, in coordination with the non-Federal interest, under this pilot program. 
(3)Selection criteriaIn selecting a feasibility study under paragraph (2)(C), the Secretary shall consider whether— (A)the percentage of people living in poverty in the county or counties (or county-equivalent entity or entities) in which the project is located is greater than the percentage of people living in poverty in the State, based on census bureau data; 
(B)the percentage of families with income above the poverty threshold but below the average household income in the county or counties (or county-equivalent entity or entities) in which the project is located is greater than such percentage for the State, based on census bureau data; (C)the percentage of the population that identifies as belonging to a minority or indigenous group in the county or counties (or county-equivalent entity or entities) in which the project is located is greater than the average such percentage in the State, based on census bureau data; and 
(D)the project is addressing flooding or hurricane or storm damage effects that have a disproportionate impact on a rural community, a minority community, or an Indian Tribe. (4)AdministrationNotwithstanding the requirements of section 105(a)(1)(A) of the Water Resources Development Act of 1986 (33 U.S.C. 2215), the Federal share of the cost of a feasibility study carried out under the pilot program shall be 100 percent. 
(5)Study requirementsFeasibility studies carried out under this subsection shall, to the maximum extent practicable, incorporate natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a)), or a combination of such features and nonstructural features, that avoid or reduce at least 50 percent of flood or storm damages in one or more of the alternatives included in the final alternatives evaluated. (6)NotificationThe Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the selection of each feasibility study under the pilot program. 
(7)CompletionUpon completion of a feasibility report for a feasibility study selected to be carried out under this subsection, the Secretary shall transmit the report to Congress for authorization, and shall include the report in the next annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d). (c)Pilot program for the recommendation of flood protection and hurricane and storm damage reduction projects in rural communities and economically disadvantaged communities (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to evaluate, and make recommendations to Congress on, flood risk management projects and hurricane and storm damage risk reduction projects in rural communities or economically disadvantaged communities, without demonstrating that each project is justified solely by national economic development benefits. 
(2)ConsiderationsIn carrying out this subsection, the Secretary may make a recommendation to Congress on up to 10 projects, without demonstrating that the project is justified solely by national economic development benefits, if the Secretary determines that— (A)the community to be served by the project is an economically disadvantaged community or a rural community; 
(B)the long-term life safety, economic viability, and environmental sustainability of the community would be threatened without the project; and (C)the project is consistent with the requirements of section 1 of the Flood Control Act of 1936 (33 U.S.C. 701a). 
(3)ConsistencyIn carrying out this subsection, the Secretary shall ensure that project recommendations are consistent with the principles and requirements and the interagency guidelines, as such terms are defined in section 110 of this Act, including the consideration of quantifiable monetary and nonmonetary benefits of the project. (4)PrioritizationThe Secretary may give equivalent budgetary consideration and priority to projects recommended under this subsection.  
(d)Geographic diversityIn selecting feasibility studies under subsection (b)(2)(C) or in making project recommendations under subsection (c), the Secretary shall consider the geographic diversity among proposed projects. (e)ReportNot later than 5 years and 10 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report detailing the results of the pilot programs carried out under this section, including— 
(1)a description of proposals received from non-Federal interests pursuant to subsection (b)(2)(A); (2)a description of technical assistance provided to non-Federal interests under subsection (b)(2)(B); 
(3)a description of proposals selected under subsection (b)(2)(C) and criteria used to select such proposals; (4)a description of the projects evaluated or recommended by the Secretary under subsection (c); 
(5)a description of the quantifiable monetary and nonmonetary benefits associated with the projects recommended under subsection (c); and (6)any recommendations to Congress on how the Secretary can address the flood risk management and hurricane and storm damage risk reduction needs of economically disadvantaged communities. 
(f)State definedIn this section, the term State means each of the several States, the District of Columbia, and each of the commonwealths, territories, and possessions of the United States. (g)SunsetThe authority to commence a feasibility study under subsection (b), and the authority make a recommendation under subsection (c), shall terminate on the date that is 10 years after the date of enactment of this Act. 
119.Permanent measures to reduce emergency flood fighting needs for communities subject to repetitive flooding 
(a)DefinitionsIn this section: (1)Affected communityThe term affected community means a legally constituted public body (as that term is used in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b))— 
(A)with jurisdiction over an area that has been subject to flooding in two or more events in any 10-year period; and (B)that has received emergency flood-fighting assistance, including construction of temporary barriers by the Secretary, under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n) with respect to such flood events. 
(2)Natural feature; nature-based featureThe terms natural feature and nature-based feature have the meanings given those terms in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a). (b)Program (1)In generalThe Secretary is authorized to carry out a program to study, design, and construct water resources development projects through measures involving, among other things, strengthening, raising, extending, realigning, or otherwise modifying existing flood control works, designing new works, and incorporating natural features, nature-based features, or nonstructural features, as appropriate to provide flood and coastal storm risk management to affected communities. 
(2)ConsiderationsIn carrying out paragraph (1), the Secretary shall, to the maximum extent practical, review and, where appropriate, incorporate natural features or nature-based features, or a combination of such features and nonstructural features, that avoid or reduce at least 50 percent of flood or storm damages in one or more of the alternatives included in the final alternatives evaluated. (3)Construction (A)In generalThe Secretary may carry out a project described in paragraph (1) without further congressional authorization if— 
(i)the Secretary determines that the project— (I)is advisable to reduce the risk of flooding for an affected community; and 
(II)produces benefits that are in excess of the estimated costs; and (ii)the Federal share of the cost of the construction does not exceed $17,500,000. 
(B)Specific authorizationIf the Federal share of the cost of a project described in paragraph (1) exceeds $17,500,000, the Secretary shall submit the project recommendation to Congress for authorization prior to construction, and shall include the project recommendation in the next annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014. (C)Financing (i)ContributionsIf, based on a study carried out pursuant to paragraph (1), the Secretary determines that a project described in paragraph (1) will not produce benefits greater than cost, the Secretary shall allow the affected community to pay, or provide contributions equal to, an amount sufficient to make the remaining costs of design and construction of the project equal to the estimated value of the benefits of the project. 
(ii)Effect on non-Federal shareAmounts provided by an affected community under clause (i) shall be in addition to any payments or contributions the affected community is required to provide toward the remaining costs of design and construction of the project under section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213). (4)Ability to pay (A)In generalAny cost-sharing agreement for a project entered into pursuant to this section shall be subject to the ability of the affected community to pay. 
(B)DeterminationThe ability of any affected community to pay shall be determined by the Secretary in accordance with procedures established by the Secretary. (C)Effect of reductionAny reduction in the non-Federal share of the cost of a project described in paragraph (1) as a result of a determination under this paragraph shall not be included in the Federal share for purposes of subparagraphs (A) and (B) of paragraph (3). 
120.Emergency response to natural disastersSection 5 of the Act of August 18, 1941 (33 U.S.C. 701n) is amended— (1)in subsection (a)— 
(A)in paragraph (2)(B)— (i)in clause (i)(I), by inserting , or provide contributions equal to, after pay; and 
(ii)in clause (ii)— (I)in the heading, by inserting and contributions after of payments; 
(II)by inserting or contributions after Non-Federal payments; and (III)by inserting or contributions after non-Federal payments; and 
(B)by adding at the end the following:  (5)Feasibility study (A)DeterminationNot later than 180 days after receiving, from a non-Federal sponsor of a project to repair or rehabilitate a flood control work described in paragraph (1), a request to initiate a feasibility study to further modify the relevant flood control work to provide for an increased level of protection, the Secretary shall provide to the non-Federal sponsor a written decision on whether the Secretary has the authority under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a) to undertake the requested feasibility study. 
(B)RecommendationIf the Secretary determines under subparagraph (B) that the Secretary does not have the authority to undertake the requested feasibility study, the Secretary shall include the request for a feasibility study in the annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014.; and (2)in subsection (c)— 
(A)in the subsection heading, by striking Levee owners manual and inserting Eligibility; (B)in paragraph (1), in the heading, by striking In general and inserting Levee owner’s manual; 
(C)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and inserting after paragraph (1) the following:  (2)Compliance (A)In generalNotwithstanding the status of compliance of a non-Federal interest with the requirements of a levee owner’s manual described in paragraph (1), or with any other eligibility requirement established by the Secretary related to the maintenance and upkeep responsibilities of the non-Federal interest, the Secretary shall consider the non-Federal interest to be eligible for repair and rehabilitation assistance under this section if the non-Federal interest— 
(i)enters into a written agreement with the Secretary that identifies any items of deferred or inadequate maintenance and upkeep identified by the Secretary prior to the natural disaster; and (ii)pays, during performance of the repair and rehabilitation work, all costs to address— 
(I)any items of deferred or inadequate maintenance and upkeep identified by the Secretary; and (II)any repair or rehabilitation work necessary to address damage the Secretary attributes to such deferred or inadequate maintenance or upkeep. 
(B)EligibilityThe Secretary may only enter into one agreement under subparagraph (A) with any non-Federal interest. (C)SunsetThe authority of the Secretary to enter into agreements under paragraph (2) shall terminate on the date that is 5 years after the date of enactment of this paragraph.; and 
(D)in paragraph (3) (as so redesignated), by striking this subsection and inserting paragraph (1). 121.Cost and benefit feasibility assessmentSection 1161(b) of the Water Resources Development Act of 2018 (33 U.S.C. 701n note) is amended— 
(1)in the matter preceding paragraph (1)— (A)by striking the three fiscal years preceding and inserting five fiscal years preceding; and 
(B)by striking last day of the third fiscal year and inserting last day of the fifth fiscal year; (2)in paragraph (1), by inserting , or provide contributions equal to, before an amount sufficient; and 
(3)by striking paragraph (2) and inserting the following:  (2)the Secretary determines that the damage to the structure was not as a result of negligent operation or maintenance.. 
122.Expediting repairs and recovery from flooding 
(a)In generalTo the maximum extent practicable, during the 5-year period beginning on the date of enactment of this Act, the Secretary shall prioritize and expedite the processing of applications for permits under section 10 of the Act of March 3, 1899 (33 U.S.C. 403), and section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and permissions under section 14 of the Act of March 3, 1899 (33 U.S.C. 408), to complete repairs, reconstruction (including improvements), and upgrades to flood control infrastructure damaged by flooding events during calendar years 2017 through 2020, including flooding events caused by ice jams. (b)Savings provisionNothing in this section affects any obligation to comply with the requirements of any Federal law, including— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and 
(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 123.Review of Corps of Engineers assetsSection 6002 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1349) is amended to read as follows: 
 
6002.Review of Corps of Engineers assets 
(a)AssessmentThe Secretary shall conduct an assessment of projects constructed by the Secretary for which the Secretary continues to have financial or operational responsibility. (b)InventoryNot later than 18 months after the date of enactment of the Water Resources Development Act of 2020, the Secretary shall, based on the assessment carried out under subsection (a), develop an inventory of projects or portions of projects— 
(1)that are not needed for the missions of the Corps of Engineers; (2)the modification of which, including though the use of structural features, nonstructural features, or natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a)), could improve the sustainable operations of the project, or reduce operation and maintenance costs for the project; or 
(3)that are no longer having project purposes adequately met by the Corps of Engineers, because of deferment of maintenance or other challenges, and the divestment of which to a non-Federal entity could better meet the local and regional needs for operation and maintenance. (c)CriteriaIn conducting the assessment under subsection (a) and developing the inventory under subsection (b), the Secretary shall use the following criteria: 
(1)The extent to which the project aligns with the current missions of the Corps of Engineers. (2)The economic and environmental impacts of the project on existing communities in the vicinity of the project. 
(3)The extent to which the divestment or modification of the project could reduce operation and maintenance costs of the Corps of Engineers. (4)The extent to which the divestment or modification of the project is in the public interest. 
(5)The extent to which investment of additional Federal resources in the project proposed for divestment or modification, including investment needed to bring the project to a good state of repair, is in the public interest. (6)The extent to which the authorized purpose of the project is no longer being met. 
(d)Recommendations of non-Federal interestsA non-Federal interest for a project may recommend that the Secretary include such project in the assessment or inventory required under this section. (e)Report to congress (1)In generalUpon completion of the inventory required by subsection (b), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make publicly available, a report containing the findings of the Secretary with respect to the assessment and inventory required under this section. 
(2)InclusionThe Secretary shall list in an appendix any recommendation of a non-Federal interest made with respect to a project under subsection (d) that the Secretary determines not to include in the inventory developed under subsection (b), based on the criteria in subsection (c), including information about the request and the reasons for the Secretary’s determination.. 124.Sense of Congress on multipurpose projectsIt is the sense of Congress that the Secretary, in coordination with non-Federal interests, should maximize the development, evaluation, and recommendation of project alternatives for future water resources development projects that produce multiple project benefits, such as navigation, flood risk management, and ecosystem restoration benefits, including through the use of natural or nature-based features and the beneficial use of dredged material. 
125.Beneficial use of dredged material; dredged material management plans 
(a)National policy on the beneficial use of dredged material 
(1)In generalIt is the policy of the United States for the Corps of Engineers to maximize the beneficial use, in an environmentally acceptable manner, of suitable dredged material obtained from the construction or operation and maintenance of water resources development projects. (2)Placement of dredged materials (A)In generalIn evaluating the placement of dredged material obtained from the construction or operation and maintenance of water resources development projects, the Secretary shall consider— 
(i)the suitability of the dredged material for a full range of beneficial uses; and (ii)the economic and environmental benefits, efficiencies, and impacts (including the effects on living coral) of using the dredged material for beneficial uses, including, in the case of beneficial use activities that involve more than one water resources development project, the benefits, efficiencies, and impacts that result from the combined activities. 
(B)Calculation of Federal standard 
(i)DeterminationThe economic benefits and efficiencies from the beneficial use of dredged material considered by the Secretary under subparagraph (A) shall be included in any determination relating to the Federal standard by the Secretary under section 335.7 of title 33, Code of Federal Regulations, for the placement or disposal of such material. (ii)ReportsThe Secretary shall submit to Congress— 
(I)a report detailing the method and all of the factors utilized by the Corps of Engineers to determine the Federal standard referred to in clause (i); and (II)for each evaluation under subparagraph (A), a report displaying the calculations for economic and environmental benefits and efficiencies from the beneficial use of dredged material (including, where appropriate, the utilization of alternative dredging equipment and dredging disposal methods) considered by the Secretary under such subparagraph for the placement or disposal of such material. 
(C)Selection of dredged material disposal method for certain purposesSection 204(d) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(d)) is amended— (i)in paragraph (1)— 
(I)in the matter preceding subparagraph (A), by striking In developing and all that follows through the non-Federal interest, and inserting At the request of the non-Federal interest for a water resources development project involving the disposal of dredged material, the Secretary, using funds appropriated for construction or operation and maintenance of the project, may select; and (II)in subparagraph (B), by striking flood and storm damage and flood reduction benefits and inserting hurricane and storm or flood risk reduction benefits; and 
(ii)by adding at the end the following:  (5)Selection of dredged material disposal method for certain purposesActivities carried out under this subsection— 
(A)shall be carried out using amounts appropriated for construction or operation and maintenance of the project involving the disposal of the dredged material; and (B)shall not carried out using amounts made available under subsection (g).. 
(b)Beneficial use of dredged material 
(1)Pilot program projectsSection 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note) is amended— (A)in subsection (a)— 
(i)in paragraph (6), by striking ; and and inserting a semicolon; (ii)in paragraph (7)(C), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (8)recovering lost storage capacity in reservoirs due to sediment accumulation, if the project also has a purpose described in any of paragraphs (1) through (7).; 
(B)in subsection (b)(1), by striking 20 and inserting 35; and (C)in subsection (g), by striking 20 and inserting 35. 
(2)Sense of CongressIt is the sense of Congress that the Secretary, in selecting projects for the beneficial use of dredged materials under section 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note), should ensure the thorough evaluation of project submissions from rural, small, and economically disadvantaged communities. (3)Project selectionIn selecting projects for the beneficial use of dredged materials under section 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note), the Secretary shall prioritize the selection of at least one project for the utilization of thin layer placement of dredged fine and coarse grain sediment and at least one project for recovering lost storage capacity in reservoirs due to sediment accumulation authorized by subsection (a)(8) of such section, to the extent that a non-Federal interest has submitted an application for such project purposes that otherwise meets the requirements of such section. 
(4)Temporary easementsSection 1148 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) is amended— (A)in subsection (a)— 
(i)by striking grant and inserting approve; and (ii)by striking granting and inserting approving; and 
(B)in subsection (b), by striking grants and inserting approves. (c)Five-Year regional dredged material management plans (1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the District Commander of each district of the Corps of Engineers that obtains dredged material through the construction or operation and maintenance of a water resources development project shall, at Federal expense, develop and submit to the Secretary a 5-year dredged material management plan in coordination with relevant State agencies and stakeholders. 
(2)ScopeEach plan developed under this subsection shall include— (A)a dredged material budget for each watershed or littoral system within the district; 
(B)an estimate of the amount of dredged material likely to be obtained through the construction or operation and maintenance of all water resources development projects projected to be carried out within the district during the 5-year period following submission of the plan, and the estimated timing for obtaining such dredged material; (C)an identification of potential water resources development projects projected to be carried out within the district during such 5-year period that are suitable for, or that require, the placement of dredged material, and an estimate of the amount of dredged material placement capacity of such projects; 
(D)an evaluation of— (i)the suitability of the dredged material for a full range of beneficial uses; and 
(ii)the economic and environmental benefits, efficiencies, and impacts (including the effects on living coral) of using the dredged material for beneficial uses, including, in the case of beneficial use activities that involve more than one water resources development project, the benefits, efficiencies, and impacts that result from the combined activities; (E)the district-wide goals for beneficial use of the dredged material, including any expected cost savings from aligning and coordinating multiple projects (including projects across Corps districts) in the use of the dredged material; and 
(F)a description of potential beneficial use projects identified through stakeholder solicitation and coordination. (3)Public commentIn developing each plan under this subsection, each District Commander shall provide notice and an opportunity for public comment, including a solicitation for stakeholders to identify beneficial use projects, in order to ensure, to the extent practicable, that beneficial use of dredged material is not foregone in a particular fiscal year or dredging cycle. 
(4)Public availabilityUpon submission of each plan to the Secretary under this subsection, each District Commander shall make the plan publicly available, including on a publicly available website. (5)Transmission to CongressAs soon as practicable after receiving a plan under subsection (a), the Secretary shall transmit the plan to Congress. 
(6)Regional sediment management plansA plan developed under this section— (A)shall be in addition to regional sediment management plans prepared under section 204(a) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(a)); and 
(B)shall not be subject to the limitations in section 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)).  (d)Dredge pilot program (1)RevisionsSection 1111 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) is amended— 
(A)in subsection (a), by striking for the operation and maintenance of harbors and inland harbors and all that follows through the period at the end and inserting the following: “for the operation and maintenance of—  (1)harbors and inland harbors referred to in section 210(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(a)(2)); or 
(2)inland and intracoastal waterways of the United States described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804).; and (B)in subsection (b), by striking or inland harbors and inserting , inland harbors, or inland or intracoastal waterways. 
(2)Coordination with existing authoritiesThe Secretary may carry out the dredge pilot program authorized by section 1111 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) in coordination with Federal regional dredge demonstration programs in effect on the date of enactment of this Act. 126.Aquatic ecosystem restoration for anadromous fish (a)Anadromous fish habitat and passageSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended— 
(1)in subsection (a), by adding at the end the following:  (3)Anadromous fish habitat and passage (A)MeasuresA project under this section may include measures to improve habitat or passage for anadromous fish, including— 
(i)installing fish bypass structures on small water diversions; (ii)modifying tide gates; and 
(iii)restoring or reconnecting floodplains and wetlands that are important for anadromous fish habitat or passage. (B)BenefitsA project that includes measures under this paragraph shall be formulated to maximize benefits for the anadromous fish species benefitted by the project.; and 
(2)by adding at the end the following:  (g)PrioritizationThe Secretary shall give projects that include measures described in subsection (a)(3) equal priority for implementation as other projects under this section.. 
127.Annual report to Congress on water resources infrastructure 
(a) In generalSection 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) is amended— (1)in subsection (c)— 
(A)in paragraph (1)— (i)in subparagraph (B)(ii)(III), by inserting , regional, or local after national; and 
(ii)by adding at the end the following:  (D)Modifications of projects carried out pursuant to continuing authority programs (i)In generalWith respect to a project being carried out pursuant to a continuing authority program for which a proposed modification is necessary because the project is projected to exceed, in the coming fiscal year, the maximum Federal cost of the project, the Secretary shall include a proposed modification in the annual report if the proposed modification will result in completion of construction the project and the justification for the modification is not the result of a change in the scope of the project. 
(ii)InclusionFor each proposed modification included in an annual report under clause (i), the Secretary shall include in the annual report— (I)a justification of why the modification is necessary; 
(II)an estimate of the total cost and timeline required to complete construction of the project; and (III)an indication of continued support by the non-Federal interest and the financial ability of the non-Federal interest to provide the required cost-share. 
(iii)DefinitionFor the purposes of this subparagraph, the term continuing authority program means any of— (I)section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r); 
(II)section 3 of the Act of August 13, 1946 (33 U.S.C. 426g); (III)section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577); 
(IV)section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i); (V)section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326); 
(VI)section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s); (VII)section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330); 
(VIII)section 2 of the Act of August 28, 1937 (33 U.S.C. 701g); and (IX)section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a).; and 
(B)in paragraph (4)(B)— (i)in clause (i), by striking and at the end; 
(ii)by redesignating clause (ii) as clause (iii); and (iii)by inserting after clause (i) the following: 
 
(ii)the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis that the proposals are for the purposes of navigation, flood risk management, ecosystem restoration, or municipal or agricultural water supply; and; and (2)in subsection (g)(5), by striking if authorized and all that follows through 2016. 
(b)Over-Budget cap programsFor any project carried out under a continuing authority program, as such term is defined in section 7001(c)(1)(D) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d)), for which the Secretary is required to include a proposed modification in an annual report under such section 7001(c)(1)(D), the Secretary shall, to the extent practicable, inform the non-Federal interest of the process for carrying out the project pursuant to section 105 of the Water Resources Development Act of 1986 (33 U.S.C. 2215) and whether the Secretary has the authority to complete a feasibility study for the project.  (c)Annual report on status of feasibility studiesConcurrent with each report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that provides for an accounting of all outstanding feasibility studies being conducted by the Secretary, including, for each such study, its length, cost, and expected completion date.  
128.Harmful algal bloom demonstration program 
(a)In generalThe Secretary shall carry out a demonstration program to determine the causes of, and implement measures to effectively detect, prevent, treat, and eliminate, harmful algal blooms associated with water resources development projects. (b)Consultation; use of existing data and program authoritiesIn carrying out the demonstration program under subsection (a), the Secretary shall— 
(1)consult with the heads of appropriate Federal and State agencies; and (2)make maximum use of existing Federal and State data and ongoing programs and activities of Federal and State agencies, including the activities of the Secretary carried out through the Engineer Research and Development Center pursuant to section 1109 of the Water Resources Development Act of 2018 (33 U.S.C. 610 note). 
(c)Focus areasIn carrying out the demonstration program under subsection (a), the Secretary shall undertake program activities related to harmful algal blooms in the Great Lakes, the tidal and inland waters of the State of New Jersey, the coastal and tidal waters of the State of Louisiana, the waterways of the counties that comprise the Sacramento-San Joaquin Delta, California, the Allegheny Reservoir Watershed, New York, and Lake Okeechobee, Florida. (d)Additional focus areasIn addition to the areas described in subsection (c), in carrying out the demonstration program under subsection (a), the Secretary shall undertake program activities related to harmful algal blooms at any Federal reservoir located in the Upper Missouri River Basin or the North Platte River Basin, at the request and expense of another Federal agency. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $25,000,000 to carry out this section. Such sums shall remain available until expended. 129.Missouri River interception-rearing complex construction (a)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the effects of any interception-rearing complex constructed on the Missouri River on— 
(1)flood risk management and navigation; and (2)the population recovery of the pallid sturgeon, including baseline population counts. 
(b)No additional IRC constructionThe Secretary may not authorize construction of an interception-rearing complex on the Missouri River until the Secretary— (1)submits the report required by subsection (a); 
(2)acting through the Engineer Research and Development Center, conducts further research on interception-rearing complex design, including any effects on existing flows, flood risk management, and navigation; and (3)develops a plan— 
(A)to repair dikes and revetments that are affecting flood risk and bank erosion; and (B)to establish, repair, or improve water control structures at the headworks of constructed shallow water habitat side-channels. 
(c)Future IRC construction 
(1)Public commentThe Secretary shall provide an opportunity for comment from the public and the Governor of each affected State on any proposals to construct an interception-rearing complex after the date of enactment of this Act. (2)PeriodThe public comment period required by paragraph (1) shall be not less than 90 days for each proposal to construct an interception-rearing complex on the Missouri River. 
130.Materials, services, and funds for repair, restoration, or rehabilitation of projects 
(a)DefinitionsIn this section: (1)Covered areaThe term covered area means an area— 
(A)for which the Governor of a State has requested a determination that an emergency exists; or (B)covered by an emergency or major disaster declaration declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(2)Emergency periodThe term emergency period means— (A)with respect to a covered area described in paragraph (1)(A), the period during which the Secretary determines an emergency exists; and 
(B)with respect to a covered area described in paragraph (1)(B), the period during which the applicable declaration is in effect. (b)In generalIn any covered area, the Secretary is authorized to accept and use materials, services, and funds, during the emergency period, from a non-Federal interest or private entity to repair, restore, or rehabilitate a federally authorized water resources development project, and to provide reimbursement to such non-Federal interest or private entity for such materials, services, and funds, in the Secretary’s sole discretion, and subject to the availability of appropriations, if the Secretary determines that reimbursement is in the public interest. 
(c)Additional requirementThe Secretary may only reimburse for the use of materials or services accepted under this section if such materials or services meet the Secretary’s specifications and comply with all applicable laws and regulations that would apply if such materials and services were acquired by the Secretary, including sections 3141 through 3148 and 3701 through 3708 of title 40, United States Code, section 8302 of title 41, United States Code, and the National Environmental Policy Act of 1969. (d)Agreements (1)In generalPrior to the acceptance of materials, services, or funds under this section, the Secretary and the non-Federal interest or private entity shall enter into an agreement that specifies— 
(A)the non-Federal interest or private entity shall hold and save the United States free from any and all damages that arise from use of materials or services of the non-Federal interest or private entity, except for damages due to the fault or negligence of the United States or its contractors; (B)the non-Federal interest or private entity shall certify that the materials or services comply with all applicable laws and regulations under subsection (c); and 
(C)any other term or condition required by the Secretary. (2)ExceptionIf an agreement under paragraph (1) was not entered prior to materials or services being contributed, a non-Federal interest or private entity shall enter into an agreement with the Secretary that— 
(A)specifies the value, as determined by the Secretary, of those materials or services contributed and eligible for reimbursement; and (B)ensures that the materials or services comply with subsection (c) and paragraph (1). 
131.Levee safetySection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended by adding at the end the following:  (d)Identification of deficiencies (1)In generalFor each levee included in an inventory established under subsection (b) or for which the Secretary has conducted a review under subsection (c), the Secretary shall— 
(A)identify the specific engineering and maintenance deficiencies, if any; and (B)describe the recommended remedies to correct each deficiency identified under subparagraph (A), and, if requested by owner of a non-Federal levee, the associated costs of those remedies. 
(2)ConsultationIn identifying deficiencies and describing remedies for a levee under paragraph (1), the Secretary shall consult with relevant non-Federal interests, including by providing an opportunity for comment by those non-Federal interests.. 132.National Dam Safety Program (a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended— 
(1)in paragraph (4)— (A)in subparagraph (A)— 
(i)by striking clause (iii) and inserting the following:   (iii)has an emergency action plan that— 
(I)is approved by the relevant State dam safety agency; or (II)is in conformance with State law and pending approval by the relevant State dam safety agency;; and 
(ii)by striking clause (iv) and inserting the following:  (iv)fails to meet minimum dam safety standards of the State in which the dam is located, as determined by the State; and 
(v)poses an unacceptable risk to the public, as determined by the Administrator, in consultation with the Board.; and (B)in subparagraph (B)(i), by inserting under a hydropower project with an authorized installed capacity of greater than 1.5 megawatts after dam; and 
(2)in paragraph (10)— (A)in the heading, by striking Non-Federal sponsor and inserting Eligible subrecipient; and 
(B)by striking The term non-Federal sponsor and inserting The term eligible subrecipient. (b)Rehabilitation of high hazard potential dams (1)Establishment of programSection 8A(a) of the National Dam Safety Program Act (33 U.S.C. 467f–2(a)) is amended by striking to non-Federal sponsors and inserting to States with dam safety programs. 
(2)Eligible activitiesSection 8A(b) of the National Dam Safety Program Act (33 U.S.C. 467f–2(b)) is amended, in the matter preceding paragraph (1), by striking for a project may be used for and inserting to a State may be used by the State to award grants to eligible subrecipients for. (3)Award of grantsSection 8A(c) of the National Dam Safety Program Act (33 U.S.C. 467f–2(c)) is amended— 
(A)in paragraph (1)(A), by striking non-Federal sponsor and inserting State; and (B)in paragraph (2)— 
(i)in subparagraph (A), by striking an eligible high hazard potential dam to a non-Federal sponsor and inserting eligible high hazard potential dams to a State; (ii)in subparagraph (B)— 
(I)in the subparagraph heading, by striking Project grant and inserting Grant; (II)by striking project grant agreement with the non-Federal sponsor and inserting grant agreement with the State; and 
(III)by striking project, and inserting projects for which the grant is awarded,; (iii)by amending subparagraph (C) to read as follows: 
 
(C)Grant assuranceAs part of a grant agreement under subparagraph (B), the Administrator shall require that each eligible subrecipient to which the State awards a grant under this section provides an assurance, with respect to the dam to be rehabilitated by the eligible subrecipient, that the dam owner will carry out a plan for maintenance of the dam during the expected life of the dam.; and (iv)in subparagraph (D), by striking A grant provided under this section shall not exceed and inserting A State may not award a grant to an eligible subrecipient under this section that exceeds, for any 1 dam,. 
(4)RequirementsSection 8A(d) of the National Dam Safety Program Act (33 U.S.C. 467f–2(d)) is amended— (A)in paragraph (1), by inserting to an eligible subrecipient after this section; 
(B)in paragraph (2)— (i)in the paragraph heading, by striking Non-Federal sponsor and inserting Eligible subrecipient; 
(ii)in the matter preceding subparagraph (A), by striking the non-Federal sponsor shall and inserting an eligible subrecipient shall, with respect to the dam to be rehabilitated by the eligible subrecipient; (iii)by amending subparagraph (A) to read as follows: 
 
(A)demonstrate that the community in which the dam is located participates in, and complies with, all applicable Federal flood insurance programs, including demonstrating that such community is participating in the National Flood Insurance Program, and is not on probation, suspended, or withdrawn from such Program;; (iv)in subparagraph (B), by striking have and inserting beginning not later than 2 years after the date on which the Administrator publishes criteria for hazard mitigation plans under paragraph (3), demonstrate that the Tribal or local government with jurisdiction over the area in which the dam is located has; and 
(v)in subparagraph (C), by striking 50-year period and inserting expected life of the dam; and (C)by adding at the end the following: 
 
(3)Hazard mitigation plan criteriaNot later than 1 year after the date of enactment of this paragraph, the Administrator, in consultation with the Board, shall publish criteria for hazard mitigation plans required under paragraph (2)(B).. (5)Floodplain management plansSection 8A(e) of the National Dam Safety Program Act (33 U.S.C. 467f–2(e)) is amended— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking the non-Federal sponsor and inserting an eligible subrecipient; and 
(ii)in subparagraph (B), by striking 1 year and inserting 2 years each place it appears; and (B)by striking paragraph (3) and inserting the following: 
 
(3)Plan criteria and technical supportThe Administrator, in consultation with the Board, shall provide criteria, and may provide technical support, for the development and implementation of floodplain management plans prepared under this subsection.. (6)Contractual requirementsSection 8A(i)(1) of the National Dam Safety Program Act (33 U.S.C. 467f–2(i)(1)) is amended by striking a non-Federal sponsor and inserting an eligible subrecipient. 
133.Rehabilitation of Corps of Engineers constructed pump stations 
(a)DefinitionsIn this section: (1)Eligible pump stationThe term eligible pump station means a pump station— 
(A)constructed, in whole or in part, by the Corps of Engineers for flood risk management purposes; (B)that the Secretary has identified as having a major deficiency; and 
(C)the failure of which the Secretary has determined would impair the function of a flood risk management project constructed by the Corps of Engineers. (2)Rehabilitation (A)In generalThe term rehabilitation, with respect to an eligible pump station, means to address a major deficiency of the eligible pump station caused by long-term degradation of the foundation, construction materials, or engineering systems or components of the eligible pump station. 
(B)InclusionsThe term rehabilitation, with respect to an eligible pump station, includes— (i)the incorporation into the eligible pump station of— 
(I)current design standards; (II)efficiency improvements; and 
(III)associated drainage; and (ii)increasing the capacity of the eligible pump station, subject to the condition that the increase shall— 
(I)significantly decrease the risk of loss of life and property damage; or (II)decrease total lifecycle rehabilitation costs for the eligible pump station. 
(b)AuthorizationThe Secretary may carry out rehabilitation of an eligible pump station, if the Secretary determines that the rehabilitation is feasible. (c)Cost sharingThe non-Federal interest for the eligible pump station shall— 
(1)provide 35 percent of the cost of rehabilitation of an eligible pump station carried out under this section; and (2)provide all land, easements, rights-of-way, and necessary relocations associated with the rehabilitation described in subparagraph (A), at no cost to the Federal Government. 
(d)Agreement requiredThe rehabilitation of an eligible pump station pursuant to this section shall be initiated only after a non-Federal interest has entered into a binding agreement with the Secretary— (1)to pay the non-Federal share of the costs of rehabilitation under subsection (c); and 
(2)to pay 100 percent of the operation and maintenance costs of the rehabilitated eligible pump station, in accordance with regulations promulgated by the Secretary. (e)TreatmentThe rehabilitation of an eligible pump station pursuant to this section shall not be considered to be a separable element of the associated flood risk management project constructed by the Corps of Engineers. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000, to remain available until expended. 134.Non-Federal Project Implementation Pilot Program (a)Reauthorization; implementation guidanceSection 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note) is amended— 
(1)in paragraph (7), by striking the date that is 5 years after the date of enactment of this Act and inserting September 30, 2026; (2)in paragraph (8), by striking 2023 and inserting 2026; and 
(3)by adding at the end the following:  (9)Implementation guidance (A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall issue guidance for the implementation of the pilot program that, to the extent practicable, identifies— 
(i)the metrics for measuring the success of the pilot program; (ii)a process for identifying future projects to participate in the pilot program; 
(iii)measures to address the risks of a non-Federal interest constructing projects under the pilot program, including which entity bears the risk for projects that fail to meet the Corps of Engineers standards for design or quality; (iv)the laws and regulations that a non-Federal interest must follow in carrying out a project under the pilot program; and 
(v)which entity bears the risk in the event that a project carried out under the pilot program fails to be carried out in accordance with the project authorization or this subsection. (B)New project partnership agreementsThe Secretary may not enter into a project partnership agreement under this subsection during the period beginning on the date of enactment of this paragraph and ending on the date on which the Secretary issues the guidance under subparagraph (A).. 
(b)Non-Federal project implementation for Comprehensive Everglades Restoration Plan Projects 
(1)In generalIn carrying out the pilot program authorized under section 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note), the Secretary is authorized to include a project authorized to be implemented by, or in accordance with, section 601 of the Water Resources Development Act of 2000, in accordance with such section 1043(b). (2)EligibilityIn the case of a project described in paragraph (1) for which the non-Federal interest has initiated construction in compliance with authorities governing the provision of in-kind contributions for such project, the Secretary shall take into account the value of any in-kind contributions carried out by the non-Federal interest for such project prior to the date of execution of the project partnership agreement under section 1043(b) of the Water Resources Reform and Development Act of 2014 when determining the non-Federal share of the costs to complete construction of the project. 
(3)GuidanceNot later than 180 days after the date of enactment of this subsection, and in accordance with the guidance issued under section 1043(b)(9) of the Water Resources Reform and Development Act of 2014 (as added by this section), the Secretary shall issue any additional guidance that the Secretary determines necessary for the implementation of this subsection.  135.Cost sharing provisions for territories and Indian TribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended by striking for inflation and all that follows through the period at the end and inserting on an annual basis for inflation.. 
136.Review of contracting policies 
(a)Review of contractual agreements 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall complete a review of the policies, guidelines, and regulations of the Corps of Engineers for the development of contractual agreements between the Secretary and non-Federal interests and utilities associated with the construction of water resources development projects. (2)ReportNot later than 90 days after completing the review under subsection (a)(1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report that includes— 
(A)a summary of the results of the review; and (B)public guidance on best practices for a non-Federal interest to use when writing or developing contractual agreements with the Secretary and utilities. 
(3)Provision of guidanceThe Secretary shall provide the best practices guidance included under paragraph (2)(A) to non-Federal interests prior to the development of contractual agreements with such non-Federal interests. (b)Sense of CongressIt is the sense of Congress that the Secretary should maximize use of nonprice tradeoff procedures in competitive acquisitions for carrying out emergency work in an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 
137.Criteria for funding environmental infrastructure projects 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall develop specific criteria for the evaluation and ranking of individual environmental assistance projects authorized by Congress (including projects authorized pursuant to environmental assistance programs) for the Secretary to carry out. (b)Minimum criteriaFor the purposes of carrying out this section, the Secretary shall evaluate, at a minimum— 
(1)the nature and extent of the positive and negative local economic impacts of the project, including— (A)the benefits of the project to the local economy; 
(B)the extent to which the project will enhance local development; (C)the number of jobs that will be directly created by the project; and 
(D)the ability of the non-Federal interest to pay the applicable non-Federal share of the cost of the project; (2)the demographics of the location in which the project is to be carried out, including whether the project serves— 
(A)a rural community; or (B)an economically disadvantaged community, including an economically disadvantaged minority community; 
(3)the amount of appropriations a project has received; (4)the funding capability of the Corps of Engineers with respect to the project; 
(5)whether the project could be carried out under other Federal authorities at an equivalent cost to the non-Federal interest; and (6)any other criteria that the Secretary considers to be appropriate. 
(c)Inclusion in guidanceThe Secretary shall include the criteria developed under subsection (a) in the annual Civil Works Direct Program Development Policy Guidance of the Secretary. (d)Report to CongressFor fiscal year 2022, and biennially thereafter, in conjunction with the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that identifies the Secretary’s ranking of individual environmental assistance projects authorized by Congress for the Secretary to carry out, in accordance with the criteria developed under this section. 
138.Aging infrastructure 
(a)DefinitionsIn this section: (1)Aging infrastructureThe term aging infrastructure means a water resources development project of the Corps of Engineers, or any other water resources, water storage, or irrigation project of another Federal agency, that is greater than 75 years old. 
(2)Enhanced inspectionThe term enhanced inspection means an inspection that uses current or innovative technology, including Light Detection and Ranging (commonly known as LiDAR), ground penetrating radar, subsurface imaging, or subsurface geophysical techniques, to detect whether the features of the aging infrastructure are structurally sound and can operate as intended, or are at risk of failure. (b)Contracts for enhanced inspection (1)In generalThe Secretary may carry out enhanced inspections of aging infrastructure, pursuant to a contract with the owner or operator of the aging infrastructure. 
(2)Certain circumstancesSubject to the availability of appropriations, or funds available pursuant to subsection (d), the Secretary shall enter into a contract described in paragraph (1), if— (A)the owner or operator of the aging infrastructure requests that the Secretary carry out the enhanced inspections; and 
(B)the inspection is at the full expense of such owner or operator. (c)LimitationThe Secretary shall not require a non-Federal entity associated with a project under the jurisdiction of another Federal agency to carry out corrective or remedial actions in response to an enhanced inspection carried out under this section. 
(d)FundingThe Secretary is authorized to accept funds from an owner or operator of aging infrastructure, and may use such funds to carry out an enhanced inspection pursuant to a contract entered into with such owner or operator under this section.  139.Uniformity of notification systems (a)InventoryNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an inventory of all systems used by the Corps of Engineers for external communication and notification with respect to projects, initiatives, and facilities of the Corps of Engineers. 
(b)Uniform plan 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a plan for the uniformity of such communication and notification systems for projects, initiatives, and facilities of the Corps of Engineers. (2)InclusionsThe plan developed under paragraph (1) shall— 
(A)provide access to information in all forms practicable, including through email, text messages, news programs and websites, radio, and other forms of notification; (B)establish a notification system for any projects, initiatives, or facilities of the Corps of Engineers that do not have a notification system; 
(C)streamline existing communication and notification systems to improve the strength and uniformity of those systems; and (D)emphasize the necessity of timeliness in notification systems and ensure that the methods of notification can transmit information in a timely manner. 
(3)Implementation 
(A)In generalExcept as provided in subparagraph (B), not later than 2 years after the date of enactment of this Act, the Secretary shall complete the implementation of the plan developed under paragraph (1). (B)Emergency management notificationNot later than 18 months after the date of enactment of this Act, the Secretary shall implement the provisions of the plan developed under paragraph (1) relating to emergency management notifications. 
(4)Savings provisionNothing in this section authorizes the elimination of any existing communication or notification system used by the Corps of Engineers. 140.Coastal storm damage reduction contractsFor any project for coastal storm damage reduction, the Secretary may seek input from a non-Federal interest for a project that may be affected by the timing of the coastal storm damage reduction activities under the project, in order to minimize, to the maximum extent practicable, any negative effects resulting from the timing of those activities.  
141.Dam remediation for ecosystem restorationSection 542(b)(2) of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150) is amended— (1)in subparagraph (F), by striking or at the end; 
(2)by redesignating subparagraph (G) as subparagraph (H); and (3)by inserting after subparagraph (F) the following: 
 
(G)measures to restore, protect, and preserve an ecosystem affected by a dam (including by the rehabilitation or modification of a dam)— (i)that has been constructed, in whole or in part, by the Corps of Engineers for flood control purposes; 
(ii)for which construction was completed before 1940; (iii)that is classified as high hazard potential by the State dam safety agency of the State in which the dam is located; and 
(iv)that is operated by a non-Federal entity; or. 142.Levee accreditation process; levee certifications (a)Sense of CongressIt is the sense of Congress that the process developed by the Flood Protection Structure Accreditation Task Force established under section 100226 of the Moving Ahead for Progress in the 21st Century Act (42 U.S.C. 4101 note) should not be limited to levee systems in the inspection of completed works program of the Corps of Engineers, but should apply equally to federally owned levee systems operated by the Secretary, including federally owned levee systems operated by the Secretary as part of a reservoir project.  
(b)Levee certificationsSection 3014 of the Water Resources Reform and Development Act of 2014 (42 U.S.C. 4131) is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking under the inspection of completed works program and inserting for levee systems under the levee safety and dam safety programs; and 
(ii)by striking and at the end; (B)in paragraph (2)— 
(i)by striking activities under the inspection of completed works program of the Corps of Engineers and inserting the activities referred to in paragraph (1); (ii)by striking chapter 1 and inserting chapter I; and 
(iii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(3)in the case of a levee system that is operated and maintained by the Corps of Engineers, to the maximum extent practicable, cooperate with local governments seeking a levee accreditation decision for the levee to provide information necessary to support the accreditation decision in a timely manner.; and (2)in paragraph (b)(3), by adding at the end the following: 
 
(C)Contributed fundsNotwithstanding subparagraph (B), a non-Federal interest may fund up to 100 percent of the cost of any activity carried out under this subsection.. 143.Project partnership agreementSection 103(j)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)(1)) is amended— 
(1)by striking Any project and inserting the following:  (A)In generalAny project; and 
(2)by adding at the end the following:  (B)InclusionAn agreement under subparagraph (A) shall include a brief description and estimation of the anticipated operations, maintenance, and replacement and rehabilitation costs of the non-Federal interest for the project.. 
144.Acceptance of funds for harbor dredgingThe Secretary is authorized, in accordance with section 5 of Act of June 22, 1936 (33 U.S.C. 701h), to accept and expend funds contributed by a State or other non-Federal interest— (1)to dredge a non-Federal harbor or channel, or a marina or berthing area located adjacent to, or accessible by, such harbor or channel; or 
(2)to provide technical assistance related to the planning and design of dredging activities described in paragraph (1). 145.Replacement capacitySection 217(a) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(a)) is amended— 
(1)in the subsection heading, by inserting or replacement capacity after Additional capacity; (2)by striking paragraph (1) and inserting the following: 
 
(1)Provided by Secretary 
(A)In generalSubject to subparagraph (B), at the request of a non-Federal interest with respect to a project, the Secretary may— (i)provide additional capacity at a dredged material disposal facility constructed by the Secretary beyond the capacity that would be required for project purposes; or 
(ii)permit the use of dredged material disposal facility capacity required for project purposes by the non-Federal interest if the Secretary determines that replacement capacity can be constructed at the facility or another facility or site before such capacity is needed for project purposes. (B)AgreementBefore the Secretary takes an action under subparagraph (A), the non-Federal interest shall agree to pay— 
(i)all costs associated with the construction of the additional capacity or replacement capacity in advance of construction of such capacity; and (ii)in the case of use by a non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), any increase in the cost of operation and maintenance of the project that the Secretary determines results from the use of the project capacity by the non-Federal interest in advance of each cycle of dredging. 
(C)CreditIn the event the Secretary determines that the cost to operate or maintain the project decreases as a result of use by the non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), the Secretary, at the request of the non-Federal interest, shall credit the amount of the decrease toward any cash contribution of the non-Federal interest required thereafter for construction, operation, or maintenance of the project, or of another navigation project.; (3)in paragraph (2), in the first sentence, by inserting under paragraph (1)(A)(i) after additional capacity; and 
(4)by adding at the end the following:  (3)Special rule for designation of replacement capacity facility or site (A)In generalSubject to such terms and conditions as the Secretary determines to be necessary or advisable, an agreement under paragraph (1)(B) for use permitted under paragraph (1)(A)(ii) shall reserve to the non-Federal interest— 
(i)the right to submit to the Secretary for approval at a later date an alternative to the facility or site designated in the agreement for construction of replacement capacity; and (ii)the right to construct the replacement capacity at the alternative facility or site at the expense of the non-Federal interest. 
(B)RequirementThe Secretary shall not reject a site for the construction of replacement capacity under paragraph (1)(A)(ii) that is submitted by the non-Federal interest for approval by the Secretary before the date of execution of the agreement under paragraph (1)(B), or thereafter, unless the Secretary— (i)determines that the site is environmentally unacceptable, geographically unacceptable, or technically unsound; and 
(ii)provides a written basis for the determination under clause (i) to the non-Federal interest. (4)Public commentThe Secretary shall afford the public an opportunity to comment on the determinations required under this subsection for a use permitted under paragraph (1)(A)(ii).. 
146.Reviewing hydropower at Corps of Engineers facilitiesSection 1008 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2321b) is amended— (1)by striking civil works each place it appears and inserting water resources development; and 
(2)by adding at the end the following:  (c)Reviewing hydropower at Corps of Engineers facilities (1)Definition of eligible non-Federal interestIn this subsection, the term eligible non-Federal interest means a non-Federal interest that owns or operates an existing non-Federal hydropower facility at a Corps of Engineers water resources development project. 
(2)Evaluation 
(A)In generalOn the written request of an eligible non-Federal interest, the Secretary shall conduct an evaluation to consider operational changes at the applicable project to facilitate production of non-Federal hydropower, consistent with authorized project purposes. The Secretary shall solicit input from interested stakeholders as part of the evaluation. (B)DeadlineNot later than 180 days after the date on which the Secretary receives a written request under subparagraph (A), the Secretary shall provide to the non-Federal interest a written response to inform the non-Federal interest— 
(i)that the Secretary has approved the request to conduct an evaluation; or (ii)of any additional information necessary for the Secretary to approve the request to conduct an evaluation. 
(3)Operational changesAn operational change referred to in paragraph (2)(A) may include— (A)changes to seasonal pool levels; 
(B)modifying releases from the project; and (C)other changes included in the written request submitted under that paragraph that enhance the usage of the project to facilitate production of non-Federal hydropower, consistent with authorized project purposes. 
(4)Cost shareThe eligible non-Federal interest shall pay 100 percent of the costs associated with an evaluation under this subsection, including the costs to prepare the report under paragraph (6). (5)DeadlineThe Secretary shall complete an evaluation under this subsection by the date that is not later than 1 year after the date on which the Secretary begins the evaluation. 
(6)ReportOn completion of an evaluation under this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the effects of the operational changes proposed by the non-Federal interest and examined in the evaluation on the authorized purposes of the project, including a description of any negative impacts of the proposed operational changes on the authorized purposes of the project, or on any Federal project located in the same basin. (7)Savings provisionNothing in this subsection— 
(A)affects the authorized purposes of a Corps of Engineers water resources development project; (B)affects existing authorities of the Corps of Engineers, including authorities with respect to navigation, flood damage reduction, environmental protection and restoration, water supply and conservation, and other related purposes; or 
(C)authorizes the Secretary to make any operational changes to a Corps of Engineers water resources development project.. 147.Repair and restoration of embankments (a)In generalAt the request of a non-Federal interest, the Secretary shall assess the cause of damage to, or the failure of, an embankment that is adjacent to the shoreline of a reservoir project owned and operated by the Secretary for which such damage or failure to the embankment has adversely affected a roadway that the Secretary has relocated for construction of the reservoir. 
(b)Repair and restoration activitiesIf, based on the assessment carried out under subsection (a), the Secretary determines that the cause of the damage to, or the failure of, the embankment is the direct result of the design or operation of the reservoir by the Secretary, the Secretary is authorized to participate in the repair or restoration of such embankment. (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 to carry out this section. 
148.Coastal mappingSection 516 of the Water Resources Development Act of 1996 (33 U.S.C. 2326b) is amended— (1)by redesignating subsection (g) as subsection (h);  
(2)by inserting after subsection (f) the following:  (g)Coastal mappingThe Secretary shall develop and carry out a plan for the recurring mapping of coastlines that are experiencing rapid change, including such coastlines in— 
(1)Alaska; (2)Hawaii; and 
(3)any territory or possession of the United States.; and (3)in subsection (h) (as so redesignated), by adding at the end the following: 
 
(3)Coastal mappingIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out subsection (g) with respect to Alaska, Hawaii, and the territories and possessions of the United States, $10,000,000, to remain available until expended.. 149.Interim risk reduction measures (a)In generalIn the case of any interim risk reduction measure for dam safety purposes that was evaluated in a final environmental assessment completed during the period beginning on March 18, 2019, and ending on the date of enactment of this Act, the Secretary shall carry out a reevaluation of the measure in a timely manner if the final environmental assessment did not consider in detail at least— 
(1)1 operational water control plan change alternative; (2)1 action alternative other than an operational water control plan change; and 
(3)the no action alternative. (b)CoordinationA reevaluation carried out under subsection (a) shall include consideration of the alternatives described in such subsection, which shall be developed in coordination with Federal agencies, States, Indian Tribes, units of local government, and other non-Federal interests that have existing water obligations that would be directly affected by implementation of an interim risk reduction measure that is the subject of the reevaluation. 
(c)Implementation prior to reevaluationNothing in this section prohibits the Secretary from implementing an interim risk reduction measure for which a reevaluation is required under subsection (a) prior to the completion of the reevaluation under subsection (a). 150.Maintenance dredging permits (a)In generalThe Secretary shall, to the maximum extent practicable, prioritize the reissuance of any regional general permit for maintenance dredging that expires prior to May 1, 2021, and shall use best efforts to ensure such reissuance prior to expiration of such a regional general permit for maintenance dredging. 
(b)Savings provisionNothing in this section affects any obligation to comply with the requirements of any Federal law, including— (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
151.High water-low water preparedness 
(a)DefinitionsIn this section: (1)BypassThe term bypass means an alternate water route adjacent to a lock and dam on a Federal inland waterway system that can be used for commercial navigation during high water conditions. 
(2)Emergency conditionThe term emergency condition means— (A)unsafe conditions on a Federal inland waterway system that prevent the operation of commercial vessels, resulting from a major change in water level or flows; 
(B)an obstruction in a Federal inland waterway system, including silt, sediment, rock formation, or a shallow channel; (C)an impaired or inoperable Federal lock and dam; or 
(D)any other condition determined appropriate by the Secretary. (b)Emergency determinationThe Secretary, in consultation with the District Commanders responsible for maintaining any Federal inland waterway system, the users of the waterway system, and the Coast Guard, may make a determination that an emergency condition exists on the waterway system. 
(c)Emergency mitigation project 
(1)In generalSubject to paragraph (2) and the availability of appropriations, and in accordance with all applicable Federal requirements, the Secretary may carry out an emergency mitigation project on a Federal inland waterway system with respect to which the Secretary has determined that an emergency condition exists under subsection (b), or on a bypass of such system, to remedy that emergency condition. (2)DeadlineAn emergency mitigation project under paragraph (1) shall— 
(A)be initiated by not later than 60 days after the date on which the Secretary makes the applicable determination under subsection (b); and (B)to the maximum extent practicable, be completed by not later than 1 year after the date on which the Secretary makes such determination. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2022 through 2024, to remain available until expended.  152.Treatment of certain benefits and costs (a)In generalIn the case of a flood risk management project that incidentally generates seismic safety benefits in regions of moderate or high seismic hazard, for the purpose of a benefit-cost analysis for the project, the Secretary shall not include in that analysis any additional design and construction costs resulting from addressing seismic concerns. 
(b)Savings provisionExcept with respect to the benefit-cost analysis, the additional costs referred to in subsection (a) shall be— (1)included in the total project cost; and 
(2)subject to cost-share requirements otherwise applicable to the project.  153.Lease deviations (a)Definition of covered lease deviationIn this section, the term covered lease deviation means a change in terms from the existing lease that requires approval from the Secretary for a lease— 
(1)of Federal land within the State of Oklahoma that is associated with a water resources development project, under— (A)section 2667 of title 10, United States Code; or 
(B)section 4 of the Act of December 22, 1944 (16 U.S.C. 460d); and (2)with respect to which the lessee is in good standing. 
(b)DeadlineIn the case of a request for a covered lease deviation— (1)the Division Commander of the Southwestern Division shall— 
(A)notify the Secretary of the request via electronic means by not later than 24 hours after receiving the request; and (B)by not later than 10 business days after the date on which the Division Commander notifies the Secretary under subparagraph (A)— 
(i)make a determination approving, denying, or requesting a modification to the request; and (ii)provide to the Secretary the determination under clause (i); and 
(2)if the Division Commander does not make a determination under paragraph (1)(B), the Secretary shall make a determination approving, denying, or requesting a modification to the request by not later than 10 business days after the date on which the deadline described in paragraph (1)(B) expires. (c)NotificationIf the Secretary does not make a determination under subsection (b)(2) by the deadline described in that subsection, the Secretary shall submit a notification of the failure to make a determination with respect to the covered lease deviation, including the reason for the failure and a description of any outstanding issues, to— 
(1)the entity seeking the covered lease deviation; (2)the members of the Oklahoma congressional delegation;  
(3)the Committee on Environment and Public Works of the Senate; and (4)the Committee on Transportation and Infrastructure of the House of Representatives. 
154.Sense of Congress on Arctic deep draft port developmentIt is the sense of Congress that— (1)the Arctic, as defined in section 112 of the Arctic Research and Policy Act of 1984 (Public Law 98–373), is a region of strategic importance to the national security and maritime transportation interests of the United States; 
(2)there is a compelling national, regional, Alaska Native, and private sector need for permanent maritime transportation infrastructure development and for a presence in the Arctic by the United States to assert national security interests and to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, subsistence and commercial fishing, the establishment of ports of refuge, Arctic research, and maritime law enforcement; (3)the Government of the Russian Federation has prioritized the development of Arctic maritime transportation capabilities and has made significant investments in military infrastructure in the Arctic, including the construction or refurbishment of 16 deepwater ports in the region; 
(4)is a serious concern that the closest United States strategic seaports to the Arctic are the Port of Anchorage and the Port of Tacoma, located approximately 1,500 nautical miles and 2,400 nautical miles away from the Arctic, respectively, and approximately 1,900 nautical miles and 2,800 nautical miles, respectively, from Utiagvik, Alaska; and (5)it is in the national interest to enhance existing, and develop, maritime transportation infrastructure in the Arctic, including an Arctic deep draft strategic seaport in Alaska, that would allow the Coast Guard and the Navy each to perform their respective statutory duties and functions on a permanent basis with minimal mission interruption. 
155.Small water storage projects 
(a)In generalThe Secretary shall carry out a program to study and construct new, or enlarge existing, small water storage projects, in partnership with a non-Federal interest. (b)RequirementsTo be eligible to participate in the program under this section, a small water storage project shall— 
(1)in the case of a new small water storage project, have a water storage capacity of not less than 2,000 acre-feet and not more than 30,000 acre-feet; (2)in the case of an enlargement of an existing small water storage project, be for an enlargement of not less than 1,000 acre-feet and not more than 30,000 acre-feet; 
(3)provide— (A)flood risk management benefits; 
(B)ecological benefits; or (C)water management, water conservation, or water supply; and 
(4)be— (A)economically justified, environmentally acceptable, and technically feasible; or 
(B)in the case of a project providing ecological benefits, cost-effective with respect to such benefits. (c)ScopeIn carrying out the program under this section, the Secretary shall give preference to a small water storage project located in a State with a population of less than 1,000,000. 
(d)Expedited projectsFor the 10-year period beginning on the date of enactment of this Act, the Secretary shall expedite small water storage projects under this section for which applicable Federal permitting requirements have been completed. (e)Use of dataIn conducting a study under this section, to the maximum extent practicable, the Secretary shall— 
(1)as the Secretary determines appropriate, consider and utilize any applicable hydrologic, economic, or environmental data that is prepared for a small water storage project under State law as the documentation, or part of the documentation, required to complete State water plans or other State planning documents relating to water resources management; and (2)consider information developed by the non-Federal interest in relation to another study, to the extent the Secretary determines such information is applicable, appropriate, or otherwise authorized by law. 
(f)Cost share 
(1)StudyThe Federal share of the cost of a study conducted under this section shall be— (A)100 percent for costs not to exceed $100,000; and 
(B)50 percent for any costs above $100,000. (2)ConstructionA small water storage project carried out under this section shall be subject to the cost-sharing requirements applicable to projects under section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213), including— 
(A)municipal and industrial water supply: 100 percent non-Federal; (B)agricultural water supply: 35 percent non-Federal; and 
(C)recreation, including recreational navigation: 50 percent of separable costs and, in the case of any harbor or inland harbor or channel project, 50 percent of joint and separable costs allocated to recreational navigation. (g)OMRRR responsibilityThe costs of operation, maintenance, repair, and replacement and rehabilitation for a small water storage project constructed under this section shall be the responsibility of the non-Federal interest. 
(h)Individual project limitNot more than $65,000,000 in Federal funds may be made available to a small water storage project under this section. (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $130,000,000 annually through fiscal year 2030. 
156.Planning Assistance to States In carrying out section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary shall provide equal priority for all mission areas of the Corps of Engineers, including water supply and water conservation. 157.Forecast-informed reservoir operationsSection 1222 of the Water Resources Development Act of 2018 (128 Stat. 3811) is amended by adding at the end the following: 
 
(c)Additional utilization of forecast-Informed reservoir operations 
(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on any additional opportunities identified for utilizing forecast-informed reservoir operations across the United States, including an assessment of the viability of forecast-informed reservoir operations in the Upper Missouri River Basin and the North Platte River Basin. (2)Forecast-informed reservoir operations (A)AuthorizationIf the Secretary determines, and includes in the report submitted under paragraph (1), that forecast-informed reservoir operations are viable at a reservoir in the Upper Missouri River Basin or the North Platte River Basin, including a reservoir for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (33 U.S.C. 709), the Secretary is authorized to carry out forecast-informed reservoir operations at such reservoir. 
(B)RequirementSubject to the availability of appropriations, if the Secretary determines, and includes in the report submitted under paragraph (1), that forecast-informed reservoir operations are viable in the Upper Missouri River Basin or the North Platte River Basin, the Secretary shall carry out forecast-informed reservoir operations at not fewer than one reservoir in such basin.. 158.Data for water allocation, supply, and demand (a)Study on data for water allocation, supply, and demand (1)In generalThe Secretary shall offer to enter into an agreement with the National Academy of Sciences to conduct a study on the ability of Federal agencies to coordinate with other Federal agencies, State and local agencies, Indian Tribes, communities, universities, consortiums, councils, and other relevant entities with expertise in water resources to facilitate and coordinate the sharing among such entities of water allocation, supply, and demand data, including— 
(A)any catalogs of such data; (B)definitions of any commonly used terms relating to water allocation, supply, and demand; and 
(C)a description of any common standards used by those entities. (2)ReportIf the National Academy of Sciences enters into an agreement under paragraph (1), to the maximum extent practicable, not later than 1 year after the date of enactment of this Act, the National Academy of Sciences shall submit to Congress a report that includes— 
(A)the results of the study under paragraph (1); (B)recommendations for ways to streamline and make cost-effective methods for Federal agencies to coordinate interstate sharing of data, including recommendations for the development of a publicly accessible, internet-based platform that can allow entities described in paragraph (1) to communicate and coordinate ongoing data collection efforts relating to water allocation, supply, and demand, and share best practices relating to those efforts; and 
(C)a recommendation as to an appropriate Federal entity that should— (i)serve as the lead coordinator for the sharing of data relating to water allocation, supply, and demand; and 
(ii)host and manage the internet-based platform described in subparagraph (B). (b)Data transparencyThe Secretary shall prioritize making publicly available water resources data in the custody of the Corps of Engineers, as authorized by section 2017 of the Water Resources Development Act of 2007 (33 U.S.C. 2342). 
(c)FundingFrom amounts otherwise appropriated or made available to the Secretary, the Secretary may make available to the National Academy of Sciences not more than $3,900,000, to be used for the review of information provided by the Corps of Engineers for purposes of a study under subsection (a). The Secretary may accept funds from another Federal agency and make such funds available to the National Academy of Sciences, to be used for the review of information provided by such agency for purposes of a study under subsection (a). 159.Inland waterways pilot program (a)DefinitionsIn this section: 
(1)Authorized projectThe term authorized project means a federally authorized water resources development project for navigation on the inland waterways.  (2)Modernization activitiesThe term modernization activities means construction or major rehabilitation activities for any authorized project. 
(3)Non-Federal interestThe term non-Federal interest means any public body described in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)). (b)Authorization of pilot programThe Secretary is authorized to carry out a pilot program for modernization activities on the inland waterways system.  
(c)Implementation 
(1)In generalIn carrying out the pilot program under this section, the Secretary may—  (A)accept and expend funds provided by a non-Federal interest to carry out, for an authorized project (or a separable element of an authorized project), modernization activities for such project; or 
(B)coordinate with the non-Federal interest in order to allow the non-Federal interest to carry out, for an authorized project (or a separable element of an authorized project), such modernization activities.  (2)NumberThe Secretary shall select not more than 2 authorized projects to participate in the pilot program under paragraph (1).  
(3)ConditionsBefore carrying out modernization activities pursuant to paragraph (1)(B), a non-Federal interest shall— (A)obtain any permit or approval required in connection with such activities under Federal or State law that would be required if the Secretary were to carry out such activities; and  
(B)ensure that a final environmental impact statement or environmental assessment, as appropriate, for such activities has been filed pursuant to the National Environmental Policy Act of 1969.  (4)MonitoringFor any modernization activities carried out by the non-Federal interest pursuant to this section, the Secretary shall regularly monitor and audit such activities to ensure that— 
(A)the modernization activities are carried out in accordance with this section; and  (B)the cost of the modernization activities is reasonable.  
(5)RequirementsThe requirements of section 3142 of title 40, United States Code shall apply to any modernization activities undertaken under or pursuant to this section, either by the Secretary or the non-Federal interest. (d)Agreements (1)Activities carried out by non-Federal interest (A)In general (i)Written agreementBefore a non-Federal interest initiates modernization activities for an authorized project pursuant to this subsection (c)(1)(B), the non-Federal interest shall enter into a written agreement with the Secretary, under section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), that requires the modernization activities to be carried out in accordance with— 
(I)a plan approved by the Secretary; and (II)any other terms and conditions specified by the Secretary in the agreement. 
(ii)RequirementsA written agreement under clause (i) shall provide that the non-Federal interest shall comply with the same legal and technical requirements that would apply if the modernization activities were carried out by the Secretary, including all mitigation required to offset environmental impacts of the activities, as determined by the Secretary. (B)Alignment with ongoing activitiesA written agreement under subparagraph (A) shall include provisions that, to the maximum extent practicable, align modernization activities under this section with ongoing operations and maintenance activities for the applicable authorized project. 
(C)IndemnificationAs part of a written agreement under subparagraph (A), the non-Federal interest shall agree to hold and save the United States free from liability for any and all damage that arises from the modernization activities carried out by the non-Federal interest pursuant to this section. (2)Activities carried out by SecretaryFor modernization activities to be carried out by the Secretary pursuant to subsection (c)(1)(A), the non-Federal interest shall enter into a written agreement with the Secretary, containing such terms and conditions as the Secretary determines appropriate. 
(e)Reimbursement 
(1)AuthorizationSubject to the availability of appropriations, the Secretary may reimburse a non-Federal interest for the costs of modernization activities carried out by the non-Federal interest pursuant to an agreement entered into under subsection (d), or for funds provided to the Secretary under subsection (c)(1)(A), if—  (A)the non-Federal interest complies with the agreement entered into under subsection (d); and  
(B)with respect to modernization activities carried out by the non-Federal interest pursuant to the agreement, the Secretary determines that the non-Federal interest complied with all applicable Federal requirements in carrying out the modernization activities. (2)LimitationThe Secretary may only reimburse a non-Federal interest under paragraph (1) for costs of construction that would otherwise be paid from amounts appropriated from the general fund of the Treasury pursuant to section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212). 
(f)Rule of constructionNothing in this section—  (1)affects the responsibility of the Secretary for the operations and maintenance of the inland waterway system, as of the day before the date of enactment of this Act, including the responsibility of the Secretary for the operations and maintenance costs for any covered project after the modernization activities are completed pursuant to this section; 
(2)prohibits or prevents the use of Federal funds for operations and maintenance of the inland waterway system or any authorized project within the inland waterway system; or  (3)prohibits or prevents the use of Federal funds for construction or major rehabilitation activities within the inland waterway system or for any authorized project within the inland waterway system.  
(g)NotificationIf a non-Federal interest notifies the Secretary that the non-Federal interest intends to carry out modernization activities for an authorized project, or separable element thereof, pursuant to this section, the Secretary shall provide written notice to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives concerning the intent of the non-Federal interest.  (h)Sunset (1)In generalThe authority of the Secretary to enter into an agreement under this section shall terminate on the date that is 5 years after the date of enactment of this Act. 
(2)Reimbursement eligibilityThe termination of authority under paragraph (1) shall not extinguish the eligibility of a non-Federal interest to seek reimbursement under subsection (e).  160.Definition of economically disadvantaged community (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue guidance defining the term economically disadvantaged community for the purposes of this Act and the amendments made by this Act. 
(b)ConsiderationsIn defining the term economically disadvantaged community under subsection (a), the Secretary shall, to the maximum extent practicable, utilize the criteria under paragraph (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161), to the extent that such criteria are applicable in relation to the development of water resources development projects. (c)Public commentIn developing the guidance under subsection (a), the Secretary shall provide notice and an opportunity for public comment. 
161.Studies of water resources development projects by non-Federal interests 
(a)In generalSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended— (1)in subsection (a)—  
(A)in paragraph (1), by inserting , or, upon the written approval of the Secretary that the modifications are consistent with the authorized purposes of the project, undertake a feasibility study on modifications to a water resources development project constructed by the Corps of Engineers, after water resources development project; and (B)in paragraph (2), by striking for feasibility studies and all that follows through the period at the end and inserting  
for the formulation of feasibility studies of water resources development projects undertaken by non-Federal interests to— (A)ensure that any feasibility study with respect to which the Secretary submits an assessment to Congress under subsection (c) complies with all of the requirements that would apply to a feasibility study undertaken by the Secretary; and  
(B)provide sufficient information for the formulation of the studies, including processes and procedures related to reviews and assistance under subsection (e).; (2)in subsection (b)— 
(A)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(B)by adding at the end the following:  (2)TimingThe Secretary may not submit to Congress an assessment of a feasibility study under this section until such time as the Secretary— 
(A)determines that the feasibility study complies with all of the requirements that would apply to a feasibility study undertaken by the Secretary; and (B)completes all of the Federal analyses, reviews, and compliance processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), that would be required with respect to the proposed project if the Secretary had undertaken the feasibility study. 
(3)Initiation of review 
(A)Request 
(i)SubmissionThe non-Federal interest may submit to the Secretary a request that the Secretary initiate the analyses, reviews, and compliance processes described in paragraph (2)(B) with respect to the proposed project prior to the non-Federal interest’s submission of a feasibility study under subsection (a)(1). (ii)EffectReceipt by the Secretary of a request submitted under clause (i) shall be considered the receipt of a proposal or application that will lead to a major Federal action that is subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) that would be required if the Secretary were to undertake the feasibility study. 
(B)DeadlineNot later than 10 days after the Secretary receives a request under this paragraph, the Secretary shall begin the required analyses, reviews, and compliance processes. (4)NotificationUpon receipt of a request under paragraph (3), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the request and a timeline for completion of the required analyses, reviews, and compliance processes.  
(5)Status updatesNot later than 30 days after receiving a request under paragraph (3), and every 30 days thereafter until the Secretary submits an assessment under subsection (c) for the applicable feasibility study, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the non-Federal interest of the status of the Secretary’s required analyses, reviews, and compliance processes. ; and (3)in subsection (c)(1), in the matter preceding subparagraph (A)—  
(A)by striking after the date of receipt of a feasibility study of a project under subsection (a)(1) and insert after the completion of review of a feasibility study under subsection (b); and (B)by striking a report and inserting an assessment. 
(b)DeadlineNot later than 90 days after the date of enactment of this Act, the Secretary shall issue revised guidelines under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) to implement the amendments made by this section. (c)Hold harmless (1)One-Year windowThe amendments made by this section shall not apply to any feasibility study submitted to the Secretary under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) during the one-year period prior to the date of enactment of this section. 
(2)2020 projectsThe amendments made by this section shall not apply to any project authorized by section 403 of this Act. 162.Leveraging Federal infrastructure for increased water supplySection 1118(i) of the Water Resources Development Act of 2016 (43 U.S.C. 390b-2(i)) is amended— 
(1)by striking The Secretary may and inserting the following:  (1)Contributed funds for Corps projectsThe Secretary may; and 
(2)by adding at the end the following:  (2)Contributed funds for other Federal reservoir projectsThe Secretary is authorized to receive and expend funds from a non-Federal interest to formulate, review, or revise operational documents, pursuant to a proposal submitted in accordance subsection (a), for any reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood control or navigation pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709).. 
163.Sense of Congress on removal of unauthorized, manmade, flammable materials on Corps property It is the sense of Congress that the Secretary should, using existing authorities, prioritize the removal, from facilities and lands of the Corps of Engineers in regions that are urban and arid, of materials that are manmade, flammable, unauthorized to be present, and determined by the Secretary to pose a fire risk that is a threat to public safety. 164.Enhanced development program (a)In generalThe Secretary shall review the master plan and shoreline management plan for any lake described in section 3134 of the Water Resources Development Act of 2007 (121 Stat. 1142; 130 Stat. 1671) for the purpose of identifying structures or other improvements that are owned by the Secretary and are suitable for enhanced development, if— 
(1)the master plan and shoreline management plan of the lake have been updated since January 1, 2013; and (2)the applicable district office of the Corps of Engineers has received a written request for such a review from any entity. 
(b)Definition of enhanced developmentIn this section, the term enhanced development means the use, for non-water-dependent commercial or hospitality industry purposes or for residential or recreational purposes, of an existing structure or other improvement. (c)Divestment authorityNot later than 1 year after the date of enactment of this Act, the Secretary shall— 
(1)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies— (A)any structure or other improvement owned by the Secretary that— 
(i)has been identified as suitable for enhanced development pursuant to subsection (a); (ii)the Secretary determines the divestment of which would not adversely affect the Corps of Engineers operation of the lake at which the structure or other improvement is located; and 
(iii)a non-Federal interest has offered to purchase from the Secretary; and (B)the fair market value of any structure or other improvement identified under subparagraph (A); and 
(2)develop a plan to divest any structure or other improvement identified under paragraph (1)(A), at fair market value, to the applicable non-Federal interest. 165.Continuing authority programs (a)Pilot program for continuing authority projects in small or disadvantaged communities (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall implement a pilot program, in accordance with this subsection, for carrying out a project under a continuing authority program for an economically disadvantaged community. 
(2)Participation in pilot programIn carrying out paragraph (1), the Secretary shall— (A)publish a notice in the Federal Register that requests non-Federal interest proposals for a project under a continuing authority program for an economically disadvantaged community; and 
(B)review such proposals and select a total of 10 projects, taking into consideration geographic diversity among the selected projects. (3)Cost shareNotwithstanding the cost share authorized for the applicable continuing authority program, the Federal share of the cost of a project selected under paragraph (2) shall be 100 percent. 
(4)SunsetThe authority to commence pursuant to this subsection a project selected under paragraph (2) shall terminate on the date that is 10 years after the date of enactment of this Act. (5)Continuing authority program definedIn this subsection, the term continuing authority program has the meaning given that term in section 7001(c)(1)(D) of Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d). 
(b)Authorizations of appropriations 
(1)Emergency streambank and shoreline protectionNotwithstanding section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), there is authorized to be appropriated to carry out such section $25,500,000 for each of fiscal years 2021 through 2024. (2)Storm and hurricane restoration and impact minimization programNotwithstanding section 3(c) of the Act of August 13, 1946 (33 U.S.C. 426g(c)), there is authorized to be appropriated to carry out such section $38,000,000 for each of fiscal years 2021 through 2024. 
(3)Small river and harbor improvement projectsNotwithstanding section 107(a) of the River and Harbor Act of 1960 (33 U.S.C. 577(a)), there is authorized to be appropriated to carry out such section $63,000,000 for each of fiscal years 2021 through 2024. (4)Regional sediment managementNotwithstanding section 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)), there is authorized to be appropriated to carry out such section $63,000,000 for each of fiscal years 2021 through 2024. 
(5)Small flood control projectsNotwithstanding section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), there is authorized to be appropriated to carry out such section $69,250,000 for each of fiscal years 2021 through 2024. (6)Aquatic ecosystem restorationNotwithstanding section 206(f) of the Water Resources Development Act of 1996 (33 U.S.C. 2330(f)), there is authorized to be appropriated to carry out such section $63,000,000 for each of fiscal years 2021 through 2024. 
(7)Removal of obstructions; clearing channelsNotwithstanding section 2 of the Act of August 28, 1937 (33 U.S.C. 701g), there is authorized to be appropriated to carry out such section $8,000,000 for each of fiscal years 2021 through 2024. (8)Project modifications for improvement of environmentNotwithstanding section 1135(h) of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(h)), there is authorized to be appropriated to carry out such section $50,500,000 for each of fiscal years 2021 through 2024. 
IIStudies and Reports 
201.Authorization of proposed feasibility studies 
(a)In generalThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress: (1)Sulphur River, Arkansas and TexasProject for ecosystem restoration, Sulphur River, Arkansas and Texas. 
(2)Cable Creek, CaliforniaProject for flood risk management, water supply, and related benefits, Cable Creek, California. (3)Oroville Dam, CaliforniaProject for dam safety improvements, Oroville Dam, California. 
(4)Rio Hondo Channel, CaliforniaProject for ecosystem restoration, Rio Hondo Channel, San Gabriel River, California. (5)Shingle Creek and Kissimmee River, FloridaProject for ecosystem restoration and water storage, Shingle Creek and Kissimmee River, Osceola County, Florida. 
(6)St. John’s River and Lake Jesup, FloridaProject for ecosystem restoration, St. John’s River and Lake Jesup, Florida. (7)Chicago area waterways system, IllinoisProject for ecosystem restoration, recreation, and other purposes, Illinois River, Chicago River, Calumet River, Grand Calumet River, Little Calumet River, and other waterways in the vicinity of Chicago, Illinois. 
(8)Fox River, IllinoisProject for flood risk management, Fox River, Illinois. (9)Lower Missouri River, KansasProject for bank stabilization and navigation, Lower Missouri River, Sioux City, Kansas. 
(10)Tangipahoa Parish, LouisianaProject for flood risk management, Tangipahoa Parish, Louisiana. (11)Newbury and Newburyport, MassachusettsProject for coastal storm risk management, Newbury and Newburyport, Massachusetts. 
(12)Escatawpa River Basin, MississippiProject for flood risk management and ecosystem restoration, Escatawpa River, Jackson County, Mississippi. (13)Long Beach, Bay St. Louis and Mississippi Sound, MississippiProject for hurricane and storm damage risk reduction and flood risk management, Long Beach, Bay St. Louis and Mississippi Sound, Mississippi. 
(14)Tallahoma and Tallahala Creeks, MississippiProject for flood risk management, Leaf River, Jones County, Mississippi. (15)Lower Missouri River, MissouriProject for navigation, Lower Missouri River, Missouri. 
(16)Lower Osage River Basin, MissouriProject for ecosystem restoration, Lower Osage River Basin, Missouri. (17)Wyatt, MissouriProject for flood risk management, P. Fields Pump Station, Wyatt, Missouri. 
(18)Upper Basin and Stony Brook (Green Brook Sub-Basin), Raritan River Basin, New JerseyReevaluation of the Upper Basin and Stony Brook portions of the project for flood control, Green Brook Sub-basin, Raritan River Basin, New Jersey, authorized by section 401 of the Water Resources Development Act of 1986 (100 Stat. 4119), including the evaluation of nonstructural measures to achieve the project purpose. (19)Wading River Creek, New YorkProject for hurricane and storm damage risk reduction, flood risk management, navigation, and ecosystem restoration, Wading River Creek, New York. 
(20)Lower Columbia River Basin (turning basin), Oregon and WashingtonProject to improve and add turning basins for the project for navigation, Columbia River Channel, Oregon and Washington, authorized by section 101(b)(13) of the Water Resources Development Act of 1999 (113 Stat. 280). (21)Williamsport, PennsylvaniaProject for flood risk management and levee rehabilitation, greater Williamsport, Pennsylvania. 
(22)City of Charleston, South CarolinaProject for tidal- and inland-related flood risk management, Charleston, South Carolina. (23)Chocolate Bayou, TexasProject for flood risk management, Chocolate Bayou, Texas. 
(24)Houston-Galveston, TexasProject for navigation, Houston-Galveston, Texas. (25)Port Arthur and Orange County, TexasProject for flood risk management, Port Arthur and Orange County, Texas, including construction of improvements to interior drainage. 
(26)Port of Victoria, TexasProject for flood risk management, Port of Victoria, Texas. (27)Virginia Beach and vicinity, Virginia and North CarolinaProject for coastal storm risk management, Virginia Beach and vicinity, Virginia and North Carolina. 
(b)Special ruleThe Secretary shall consider any study carried out by the Secretary to formulate the project for flood risk management, Port Arthur and Orange County, Texas, identified in subsection (a)(25) to be a continuation of the study carried out for Sabine Pass to Galveston Bay, Texas, authorized by a resolution of the Committee on Environment and Public Works of the Senate, approved June 23, 2004, and funded by title IV of division B of the Bipartisan Budget Act of 2018, under the heading Corps of Engineers—Civil—Department of the Army—Construction (Public Law 115–123; 132 Stat. 76). 202.Expedited completions (a)Feasibility reportsThe Secretary shall expedite the completion of a feasibility study for each of the following projects, and if the Secretary determines that the project is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project: 
(1)Project for navigation, Florence, Alabama. (2)Project to modify the project for navigation, Tennessee-Tombigbee Waterway, Alabama, Kentucky, Mississippi, and Tennessee. 
(3)Project for shoreline stabilization, Aunu‘u Harbor, American Samoa. (4)Project for shoreline stabilization, Tutuila Island, American Samoa. 
(5)Project for flood risk management, Lower Santa Cruz River, Arizona. (6)Project for flood risk management, Rio de Flag, Arizona. 
(7)Project for flood risk management, Tonto Creek, Gila River, Arizona. (8)Project for flood control, water conservation, and related purposes, Coyote Valley Dam, California. 
(9)Project for shoreline stabilization, Del Mar Bluffs, San Diego County, California, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on April 22, 1999 (docket number 2598). (10)Project for flood damage reduction and ecosystem restoration, Del Rosa Channel, city of San Bernardino, California. 
(11)Project for flood risk management, Lower Cache Creek, California. (12)Project for flood damage reduction and ecosystem restoration, Mission-Zanja Channel, cities of San Bernardino and Redlands, California. 
(13)Project for flood risk management, Napa, California. (14)Project for shoreline protection, Oceanside, California, authorized pursuant to section 414 of the Water Resources Development Act of 2000 (114 Stat. 2636; 121 Stat. 1176). 
(15)Project for ecosystem restoration and water conservation, Prado Basin, Orange, Riverside, and San Bernardino counties, California. (16)Project for water conservation and water supply, Redbank and Fancher Creeks, California. 
(17)Project for coastal storm damage reduction, San Diego County shoreline, California. (18)Project to modify the project for navigation, San Francisco Bay to Stockton, California. 
(19)Project for flood risk management, San Francisquito Creek, California. (20)Project to modify the Seven Oaks Dam, California, portion of the project for flood control, Santa Ana River Mainstem, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4113; 101 Stat. 1329–111; 104 Stat. 4611; 110 Stat. 3713; 121 Stat. 1115), to include water conservation as an authorized purpose. 
(21)Project for coastal storm damage reduction, Southern California. (22)Project for water storage, Halligan Dam, Colorado. 
(23)Project for flood risk management, East Hartford Levee System, Connecticut. (24)Project for flood risk management, Fairfield and New Haven Counties, Connecticut. 
(25)Project for navigation, Guilford Harbor and Sluice Channel, Connecticut. (26)Project for flood risk management, Hartford Levee System, Connecticut. 
(27)Project for ecosystem restoration, Central and Southern Florida Project Canal 111 (C–111), South Dade County, Florida. (28)Project for ecosystem restoration, Lake Okeechobee, Florida. 
(29)Project for ecosystem restoration, Western Everglades, Florida. (30)Project for flood risk management, Hanapepe River, Kauai, Hawaii. 
(31)Project for flood risk management, Wailupe Stream, Oahu, Hawaii. (32)Project for flood risk management, Waimea River, Kauai, Hawaii, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(33)Project for comprehensive hurricane and storm damage risk reduction and shoreline erosion protection, Chicago, Illinois, authorized by section 101(a)(12) of the Water Resources Development Act of 1996 (110 Stat. 3664; 113 Stat. 302). (34)Project for flood risk management, Wheaton, DuPage County, Illinois. 
(35)Project for flood damage reduction, ecosystem restoration, and recreation, Blue River Basin, Kansas City, Kansas, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on September 24, 2008 (docket number 2803). (36)Project for flood control, Amite River and Tributaries east of the Mississippi River, Louisiana. 
(37)Project for coastal storm risk management, Upper Barataria Basin, Louisiana. (38)Project for navigation, Kent Narrows and Chester River, Queen Anne’s County, Maryland. 
(39)Project to replace the Bourne and Sagamore Bridges, Cape Cod, Massachusetts. (40)Project for flood risk management, ecosystem restoration, and recreation, Lower St. Croix River, Minnesota, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on September 25, 2002 (docket number 2705). 
(41)Project to deepen the project for navigation, Gulfport Harbor, Mississippi, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4094). (42)Project for navigation, Shark River, New Jersey. 
(43)Project for navigation, Goldsmith Inlet, New York. (44)Project for navigation, Lake Montauk Harbor, New York. 
(45)Project for rehabilitation of Lock E–32, Erie Canal, Pittsford, New York. (46)Project for navigation and shoreline stabilization, Reel Point Preserve, New York, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 2, 2007 (docket number 2775). 
(47)Project for flood risk management, Rondout Creek-Wallkill River Watershed, New York, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 2, 2007 (docket number 2776). (48)Project for ecosystem restoration and hurricane and storm damage risk reduction, Spring Creek South (Howard Beach), Queens, New York. 
(49)Project for ecosystem restoration, Hood River at the confluence with the Columbia River, Oregon. (50)Project to resolve increased silting and shoaling adjacent to the Federal channel, Port of Bandon, Coquille River, Oregon. 
(51)Project for flood control, 42nd Street Levee, Springfield, Oregon, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). (52)Project for construction of Tribal housing authorized by title IV of Public Law 100–581 (102 Stat. 2944), Oregon and Washington. 
(53)Project for flood risk management, Dorchester County, South Carolina. (54)Project for navigation, Georgetown Harbor, South Carolina. 
(55)Project for hurricane and storm damage risk reduction, Myrtle Beach, South Carolina. (56)Project to modify the projects for navigation and other purposes, Old Hickory Lock and Dam and the Cordell Hull Dam and Reservoir, Cumberland River, Tennessee, authorized by the Act of July 24, 1946 (chapter 595, 60 Stat. 636), to add flood risk management as an authorized purpose. 
(57)Project for flood risk management, Buffalo Bayou, Texas. (58)Project for flood risk management, ecosystem restoration, water supply, and related purposes, Lower Rio Grande River, Cameron County, Texas, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 21, 2003 (docket number 2710). 
(59)Project for hurricane and storm damage risk reduction and shoreline erosion protection, Bolongo Bay, St. Thomas, United States Virgin Islands. (60)Project for water supply and ecosystem restoration, Howard Hanson Dam, Washington. 
(61)Project for ecosystem restoration, Puget Sound, Washington. (62)Project for navigation, Seattle Harbor, Washington. 
(63)Project for navigation, Tacoma Harbor, Washington. (64)Project for dam safety remediation, Bluestone Dam, West Virginia. 
(65)Project to modify the project for navigation, Milwaukee Harbor, Wisconsin. (b)Post-authorization change reportsThe Secretary shall expedite completion of a post-authorization change report for the following projects: 
(1)Project for ecosystem restoration, Tres Rios, Arizona. (2)Project for flood risk management, Des Moines Levee System, including Birdland Park Levee, Des Moines and Raccoon Rivers, Des Moines, Iowa. 
(c)Watershed and river basin assessmentsThe Secretary shall expedite the completion of an assessment under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a) for the following: (1)Kansas River Basin, Kansas. 
(2)Merrimack River Basin, Massachusetts. (3)Pascagoula River Basin, Mississippi. 
(4)Tuscarawas River Basin, Ohio. (5)Lower Fox River Basin, Wisconsin. 
(6)Upper Fox River Basin and Wolf River Basin, Wisconsin. (d)Disposition studiesThe Secretary shall expedite the completion of a disposition study, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), for the project for Salinas Reservoir (Santa Margarita Lake), California. 
(e)Reallocation studiesThe Secretary shall expedite the completion of a study for the reallocation of water supply storage, carried out in accordance with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b), for the following: (1)Aquilla Lake, Texas. 
(2)Lake Whitney, Texas. (f)Economic reevaluation reportThe Secretary shall expedite the completion of the economic reevaluation report for the navigation and sustainability program carried out pursuant to title VIII of the Water Resources Development Act of 2007 (33 U.S.C. 652 note). 
203.Expedited modifications of existing feasibility studies 
(a)In generalThe Secretary shall expedite the completion of the following feasibility studies, as modified by this section, and if the Secretary determines that a project that is the subject of the feasibility study is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project: (1)San Francisco Bay, CaliforniaThe study for flood risk reduction authorized by section 142 of the Water Resources Development Act of 1976 (90 Stat. 2930), is modified to authorize the Secretary to— 
(A)investigate the ocean shoreline of San Mateo, San Francisco, and Marin Counties for the purposes of providing flood protection against tidal and fluvial flooding; (B)with respect to the bay and ocean shorelines of San Mateo, San Francisco, and Marin Counties, investigate measures to adapt to rising sea levels; and 
(C)with respect to the bay and ocean shorelines, and streams running to the bay and ocean shorelines, of San Mateo, San Francisco, and Marin Counties, investigate the effects of proposed flood protection and other measures or improvements on— (i)the local economy; 
(ii)habitat restoration, enhancement, or expansion efforts or opportunities; (iii)public infrastructure protection and improvement; 
(iv)stormwater runoff capacity and control measures, including those that may mitigate flooding; (v)erosion of beaches and coasts; and 
(vi)any other measures or improvements relevant to adapting to rising sea levels. (2)Sacramento River, Southern Sutter County, CaliforniaThe study for flood control and allied purposes for the Sacramento River Basin, authorized by section 209 of the Flood Control Act of 1962 (76 Stat. 1197), is modified to authorize the Secretary to conduct a study for flood risk management, southern Sutter County between the Sacramento River and Sutter Bypass, California. 
(3)Salton Sea, CaliforniaIn carrying out the program to implement projects to restore the Salton Sea, California, authorized by section 3032 of the Water Resources Development Act of 2007 (121 Stat. 1113; 130 Stat. 1677), the Secretary is authorized to carry out a study for the construction of a perimeter lake, or a northern or southern subset thereof, for the Salton Sea, California. (4)New York and New Jersey Harbor and Tributaries, New York and New JerseyThe study for flood and storm damage reduction for the New York and New Jersey Harbor and Tributaries project, authorized by the Act of June 15, 1955 (chapter 140, 69 Stat. 132), and being carried out pursuant to the Disaster Relief Appropriations Act, 2013 (Public Law 113–2), is modified to require the Secretary to— 
(A)evaluate and address the impacts of low-frequency precipitation and sea-level rise on the study area; (B)consult with affected communities; and 
(C)ensure the study is carried out in accordance with section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c). (b)ConsiderationsWhere appropriate, the Secretary may use the authority provided by section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a) to carry out this section. 
204.Assistance to non-Federal sponsors; feasibility analysis 
(a)Assistance to non-Federal Sponsors 
(1)In generalSubject to the availability of appropriations, during the period during which a non-Federal interest may submit a proposal to be considered for inclusion in an annual report pursuant to section 7001(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(b)), the Secretary is authorized to provide assistance in accordance with section 1104(b) of the Water Resources Development Act of 2018 (33 U.S.C. 2282d note) to the non-Federal interest of a project proposal described in paragraph (2). (2)Project proposals describedA project proposal referred to in paragraph (1) is a proposal for any of the following: 
(A)A feasibility study for a fish passage for ecosystem restoration, Lower Alabama River, Alabama. (B)A feasibility study for dredged material disposal management activities, Port of Florence, Alabama. 
(C)A feasibility study for a project for flood risk management, Sikorsky Memorial Airport, Bridgeport, Connecticut. (D)A feasibility study for a project to design and construct the Naugatuck River Greenway Trail, a multiuse trail on Federal land between Torrington and Derby, Connecticut.  
(E)A feasibility study for a project for coastal and flood risk management, Stratford, Connecticut. (F)A feasibility study for projects for flood risk management, Woodbridge, Connecticut. 
(G)The project for flood risk management, Bloomington, Indiana. (H)The project for flood risk management, Gary, Indiana. 
(I)Modification of the project for beach erosion and hurricane protection, Grand Isle, Louisiana, to include periodic beach nourishment.  (J)A feasibility study for a project for flood risk management, Cataouatche Subbasin area of the west bank of Jefferson Parish, Louisiana. 
(K)A feasibility study for projects for flood risk management and storm damage reduction in the Hoey’s Basin area of the east bank of Jefferson Parish, Louisiana, including a study of the pump to the river concept. (L)A feasibility study for a project for flood risk management, Hoosic River, Massachusetts. 
(M)Modification of the project for navigation, River Rouge, Michigan.  (N)A project to extend dredging of the South Haven Harbor, Michigan, to include the former turning basin. 
(O)Modification of the project for flood risk management, Upper Rouge River, Wayne County, Michigan.  (P)A project for aquatic and riparian ecosystem restoration, Line Creek, Riverside, Missouri.  
(Q)A feasibility study for projects for ecosystem restoration, Bangert Island, St. Charles, Missouri, related to channels and aquatic habitats. (R)A study of the resiliency of the Allegheny Reservoir, New York, in consultation with the Seneca Nation.  
(S)A feasibility study for the rehabilitation of the tainter gates and guard gate, Caughdenoy Dam, New York, including an evaluation of the rehabilitation work necessary to extend the service life of those structures, such as— (i)improvements to the hydraulic efficiency of the gate systems; 
(ii)improvements to the concrete foundation and gate support structures; and (iii)any other improvements the Secretary determines to be necessary. 
(T)A project for repairs to the West Pier and West Barrier Bar, Little Sodus Bay Harbor, Cayuga County, New York. (U)A project for repair of a sheet pile wall and east breakwater, Great Sodus Bay, New York. 
(V)A feasibility study for the project for navigation, Port of Oswego, New York. (W)A feasibility study for potential projects for the rehabilitation of the Glens Falls Feeder Canal, which begins at the Feeder Dam intersection with the Hudson River in Queensbury, New York, and runs to the confluence of the Old Champlain Canal in Kingsbury, New York. 
(X)A feasibility study to determine whether the purchase of additional flood easements, changes in lake level management, additional levee infrastructure, or implementation of other flood risk management or containment mechanisms in the Arkansas River Basin, Oklahoma, would benefit local communities by reducing flood risks around water resources development projects of the Corps of Engineers in a range of different flood scenarios. (Y)A feasibility study on increasing the frequency and depth of dredging assistance from the Corps of Engineers at the Port of Astoria, located at the mouth of the Columbia River, Oregon.  
(b)Feasibility Analysis 
(1)In generalSubject to the availability of appropriations, the Secretary is authorized to review a project proposal described in paragraph (2) and issue a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on whether a modification to the project that is the subject of the proposal is necessary and recommended to carry out the authorized purposes of such project. (2)Project proposals describedA project proposal referred to in paragraph (1) is a proposal to modify any of the following:  
(A)The project for environmental infrastructure, City of Sheffield, Alabama, authorized pursuant to section 219(f)(78) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1258; 130 Stat. 1687). (B)The project for environmental infrastructure, Calaveras County, California, under section 219(f)(86) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1259). 
(C)The project for environmental infrastructure, Charlotte County, Florida, authorized by section 219(f)(121) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1261). (D)The Mississippi River and Tributaries project authorized by the first section of the Act of May 15, 1928 (33 U.S.C. 702a), to include the portion of the Ouachita River Levee System at and below Monroe, Louisiana, to Caldwell Parish, Louisiana. 
(E)The project for environmental infrastructure, Central New Mexico, authorized by section 593 of the Water Resources Development Act of 1999 (113 Stat. 380; 119 Stat. 2255). (F)The project for environmental infrastructure, Village of Whitehall, New York, authorized pursuant to section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150). 
(G)The project for environmental infrastructure, Ohio and North Dakota, authorized by section 594 of the Water Resources Development Act of 1999 (113 Stat. 383; 121 Stat. 1140; 121 Stat. 1944). (H)The project for flood risk management and water supply, Tenkiller Ferry Lake, Arkansas River Basin, Oklahoma, authorized by section 4 of the Act of June 28, 1938 (chapter 795, 52 Stat. 1218), to modify water storage to provide for a sufficient quantity of water supply storage space in the inactive pool storage to support the fishery downstream from Tenkiller Reservoir. 
(I)The project for environmental infrastructure, Athens, Tennessee, authorized by section 219(f)(254) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (J)The project for environmental infrastructure, Blaine, Tennessee, authorized by section 219(f)(255) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). 
(K)The project for environmental infrastructure, Claiborne County, Tennessee, authorized by section 219(f)(256) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (L)The project for environmental infrastructure, Giles County, Tennessee, authorized by section 219(f)(257) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). 
(M)The project for environmental infrastructure, Grainger County, Tennessee, authorized by section 219(f)(258) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (N)The project for environmental infrastructure, Hamilton County, Tennessee, authorized by section 219(f)(259) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). 
(O)The project for environmental infrastructure, Harrogate, Tennessee, authorized by section 219(f)(260) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (P)The project for environmental infrastructure, Johnson County, Tennessee, authorized by section 219(f)(261) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). 
(Q)The project for environmental infrastructure, Knoxville, Tennessee, authorized by section 219(f)(262) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (R)The project for environmental infrastructure, Lewis, Lawrence, and Wayne Counties, Tennessee, authorized by section 219(f)(264) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). 
(S)The project for environmental infrastructure, Nashville, Tennessee, authorized by section 219(f)(263) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (T)The project for environmental infrastructure, Oak Ridge, Tennessee, authorized by section 219(f)(265) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). 
(U)The project for environmental infrastructure, Plateau Utility District, Morgan County, Tennessee, authorized by section 219(f)(266) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (V)The authorized funding level for critical restoration projects, Lake Champlain watershed, Vermont and New York, authorized by section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150). 
(W)The project for environmental infrastructure, Eastern Shore and Southwest Virginia, authorized by section 219(f)(10) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1255). 205.Selma, AlabamaNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that— 
(1)provides an update on the study for flood risk management and riverbank stabilization, Selma, Alabama, authorized by resolutions of the Committees on Public Works and Rivers and Harbors of the House of Representatives on June 7, 1961, and April 28, 1936, respectively, the completion of which the Secretary was required to expedite by section 1203 of the Water Resources Development Act of 2018 (132 Stat. 3803); and (2)identifies project alternatives necessary to— 
(A)assure the preservation of cultural and historic values associated with national historic landmarks within the study area; and (B)provide flood risk management for economically disadvantaged communities within the study area. 
206.Report on Corps of Engineers facilities in Appalachia 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies each Corps of Engineers facility that— (1)is located within a distressed county or an at-risk county (as designated by the Appalachian Regional Commission pursuant to subparagraph (A) or (B) of section 14526(a)(1), of title 40, United States Code), including in counties that are experiencing high unemployment or job loss; and 
(2)could be improved for purposes of economic development, recreation, or other uses. (b)Hydropower facilities (1)Identification of potential hydropower developmentThe Secretary shall include in the report submitted under subsection (a) the identification of any existing nonpowered dams, located within a distressed county or an at-risk county, with the potential to be used to test, evaluate, pilot, demonstrate, or deploy hydropower or energy storage technologies. 
(2)InformationIn carrying out this subsection, the Secretary may use any information developed pursuant to section 1206 of the Water Resources Development Act of 2018 (132 Stat. 3806). (3)CoordinationIn carrying out paragraph (1), the Secretary shall coordinate with any relevant National Laboratories. 
207.Additional studies under North Atlantic Coast Comprehensive Study 
(a)In generalThe Secretary shall carry out a study to determine the feasibility of a project for hurricane and storm damage risk reduction for any major metropolitan area located in the study area for the comprehensive study authorized under the heading Department of the Army—Corps of Engineers—Civil—Investigations under the Disaster Relief Appropriations Act, 2013 (Public Law 113–2) that was not included in a high-risk focus area identified in the study. (b)TreatmentA study carried out under subsection (a) shall be considered to be a continuation of the comprehensive study described in that subsection.  
208.South Atlantic coastal studySection 1204 of the Water Resources Development Act of 2016 (130 Stat. 1685) is amended by adding at the end the following:   (d)Annual reportsNot later than 180 days after the enactment of the Water Resources Development Act of 2020, and not less frequently than annually thereafter until 2025, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of the study under subsection (a), on a State-by-State basis, including information on the engagement of the Corps of Engineers with non-Federal interests, including detailed lists of all meetings and decision outcomes associated with those engagements. . 
209.Comprehensive study of the Sacramento River, Yolo Bypass, California 
(a)Comprehensive studyThe Secretary shall conduct a comprehensive study of the Sacramento River in the vicinity of the Yolo Bypass System, California, to identify actions to be undertaken by the Secretary for the comprehensive management of the Yolo Bypass System for the purposes of flood risk management, ecosystem restoration, water supply, hydropower, and recreation. (b)Consultation and use of existing data (1)ConsultationIn conducting the comprehensive study under subsection (a), the Secretary shall consult with the Governor of the State of California, applicable Federal, State, and local agencies, non-Federal interests, the Yolo Bypass and Cache Slough Partnership, and other stakeholders. 
(2)Use of existing data and prior studiesTo the maximum extent practicable and where appropriate, the Secretary may— (A)make use of existing data provided to the Secretary by the entities identified in paragraph (1); and 
(B)incorporate— (i)relevant information from prior studies and projects carried out by the Secretary within the study area; and 
(ii)the latest technical data and scientific approaches to changing hydrologic and climatic conditions. (c)Recommendations (1)In generalIn conducting the comprehensive study under subsection (a), the Secretary may develop a recommendation to Congress for— 
(A)the construction of a water resources development project; (B)the structural or operational modification of an existing water resources development project; 
(C)additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing hydrologic and climatic conditions; or (D)geographic areas within the Yolo Bypass System for additional study by the Secretary. 
(2)Additional considerationsAny feasibility study carried out pursuant to a recommendation under paragraph (1)(D) shall be considered to be a continuation of the comprehensive study authorized under subsection (a). (d)Completion of study; report to CongressNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing— 
(1)the results of the comprehensive study conducted under subsection (a), including any recommendations developed under subsection (c); (2)any additional, site-specific areas within the Yolo Bypass System where additional study for flood risk management or ecosystem restoration projects is recommended by the Secretary; and 
(3)any interim actions relating to existing water resources development projects undertaken by the Secretary during the study period. (e)DefinitionsIn this section: 
(1)Yolo Bypass SystemThe term Yolo Bypass System means the system of weirs, levees, bypass structures, and other water resources development projects in California’s Sacramento River Valley, extending from the Fremont Weir near Woodland, California, to the Sacramento River near Rio Vista, California, authorized pursuant to section 2 of the Act of March 1, 1917 (chapter 144; 39 Stat. 949). (2)Yolo Bypass and Cache Slough PartnershipThe term Yolo Bypass and Cache Slough Partnership means the group of parties to the Yolo Bypass and Cache Slough Memorandum of Understanding, effective May 2016, regarding collaboration and cooperation in the Yolo Bypass and Cache Slough region. 
210.Lake Okeechobee regulation schedule, Florida 
(a)In generalIn carrying out the review of the Lake Okeechobee regulation schedule pursuant to section 1106 of the Water Resources Development Act of 2018 (132 Stat. 3773), the Secretary shall— (1)evaluate the implications of prohibiting releases from Lake Okeechobee through the S–308 and S–80 lock and dam structures, and evaluate separately the implications of prohibiting high volume releases through the S–77, S–78, and S–79 lock and dam structures, on the operation of the lake in accordance with authorized purposes and seek to minimize unnecessary releases to coastal estuaries; and 
(2)to the maximum extent practicable, coordinate with the ongoing efforts of Federal and State agencies responsible for monitoring, forecasting, and notification of cyanobacteria levels in Lake Okeechobee. (b)Monthly reportEach month, the Secretary shall make public a report, which may be based on the Water Management Daily Operational Reports, disclosing the volumes of water deliveries to or discharges from Lake Okeechobee & Vicinity, Water Conservation Area I, Water Conservation Area II, Water Conservation Area III, East Coast Canals, and the South Dade Conveyance. Such report shall be aggregated and reported in a format designed for the general public, using maps or other widely understood communication tools. 
(c)EffectIn carrying out the evaluation under subsection (a)(1), nothing shall be construed to authorize any new purpose for the management of Lake Okeechobee or authorize the Secretary to affect any existing authorized purpose, including flood protection and management of Lake Okeechobee to provide water supply for all authorized users. 211.Great Lakes coastal resiliency study (a)In generalIn carrying out the comprehensive assessment of water resources needs for the Great Lakes System under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a), as required by section 1219 of the Water Resources Development Act of 2018 (132 Stat. 3811), the Secretary shall— 
(1)taking into account recent high lake levels within the Great Lakes, assess and make recommendations to Congress on— (A)coastal storm and flood risk management measures, including measures that use natural features and nature-based features, as those terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a); 
(B)operation and maintenance of the Great Lakes Navigation System, as such term is defined in section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238); (C)ecosystem protection and restoration; 
(D)the prevention and control of invasive species and the effects of invasive species; and (E)recreation associated with water resources development projects; 
(2)prioritize actions necessary to protect critical public infrastructure, communities, and critical natural or cultural resources; and (3)to the maximum extent practicable and where appropriate, utilize existing data provided to the Secretary by Federal and State agencies, Indian Tribes, and other stakeholders, including data obtained through other Federal programs. 
(b)Recommendations; additional study 
(1)In generalIn carrying out the comprehensive assessment described in subsection (a), the Secretary may make a recommendation to Congress for— (A)the construction of a water resources development project; 
(B)the structural or operational modification of an existing water resources development project; (C)additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing hydrologic and climatic conditions; or 
(D)geographic areas within the Great Lakes System for additional study by the Secretary. (2)Focus areasIn addition to carrying out subsection (a), to contribute to the comprehensive assessment described in such subsection, the Secretary is authorized to conduct feasibility studies for— 
(A)the project for coastal storm resiliency, Lake Ontario shoreline, New York; and (B)the project for coastal storm resiliency, Chicago shoreline, Illinois. 
(3)Additional considerationsAny feasibility study carried out pursuant to this subsection, including pursuant to a recommendation under paragraph (1)(D), shall be considered to be a continuation of the comprehensive assessment described in subsection (a). (c)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to any study recommended under subsection (b)(1)(D) or carried out pursuant to subsection (b)(2). 
212.Report on the status of restoration in the Louisiana coastal areaNot later than 1 year after the date of enactment of this Act, the Coastal Louisiana Ecosystem Protection and Restoration Task Force established by section 7004 of Water Resources Development Act of 2007 (121 Stat. 1272) shall submit to Congress a report that summarizes the activities and recommendations of the Task Force, including— (1)policies, strategies, plans, programs, projects, and activities undertaken for addressing conservation, protection, restoration, and maintenance of the coastal Louisiana ecosystem; and 
(2)financial participation by each agency represented on the Task Force in conserving, protecting, restoring, and maintaining the coastal Louisiana ecosystem. 213.Lower Mississippi River comprehensive management study (a)Comprehensive study (1)PurposeThe Secretary, in collaboration with the heads of other relevant Federal agencies and pursuant to subsection (d)(1)(A), shall conduct a comprehensive study of the Lower Mississippi River basin, from Cape Girardeau, Missouri, to the Gulf of Mexico, to identify recommendations of actions to be undertaken by the Secretary, under existing authorities or after congressional authorization, for the comprehensive management of the basin for the purposes of— 
(A)hurricane and storm damage reduction, flood risk management, structural and nonstructural flood control, and floodplain management strategies;  (B)navigation;  
(C)ecosystem and environmental restoration;  (D)water supply;  
(E)hydropower production;  (F)recreation; and  
(G)other purposes as determined by the Secretary.  (2)DevelopmentIn conducting the comprehensive study under paragraph (1), the Secretary shall investigate—  
(A)the construction of new water resources development projects; (B)structural and operational modifications to completed water resources development projects within the study area;  
(C)projects proposed in the comprehensive coastal protection master plan entitled Louisiana’s Comprehensive Master Plan for a Sustainable Coast, prepared by the State of Louisiana and accepted by the Louisiana Coastal Protection and Restoration Authority (including any subsequent amendments or revisions), including—  (i)Ama sediment diversion;  
(ii)Union freshwater diversion;  (iii)increase Atchafalaya flow to Terrebonne; and  
(iv)Manchac Landbridge diversion; (D)natural features and nature-based features, including levee setbacks and instream and floodplain restoration; 
(E)fish and wildlife habitat resources, including in the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Terrebonne Basin, the Atchafalaya Basin, the Vermilion–Teche Basin, and other outlets of the Mississippi River and Tributaries project;  (F)mitigation of adverse impacts from operations of flood control structures to the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Atchafalaya Basin, and other outlets of the Mississippi River and Tributaries project;  
(G)the effects of dredging and river-bottom elevation changes on drainage efficiency;  (H)the economic impacts of existing practices, including such impacts on coastal resources;  
(I)monitoring requirements, including as near-real time monitoring as practicable, and adaptive management measures to respond to changing conditions over time;  (J)the division of responsibilities among the Federal Government and non-Federal interests with respect to the purposes described in paragraph (1); and  
(K)other matters, as determined by the Secretary.  (b)Consultation and use of existing dataIn conducting the comprehensive study under subsection (a), the Secretary shall consult with applicable Federal, State, and local agencies, Indian Tribes, non-Federal interests, and other stakeholders, and, to the maximum extent practicable and where appropriate, make use of existing data provided to the Secretary by such entities or from any relevant multistate monitoring programs.  
(c)RecommendationsIn conducting the comprehensive study under subsection (a), the Secretary shall develop actionable recommendations to Congress, including for—  (1)the construction of new water resources development projects to improve the maximum effective river resource use and control;  
(2)the structural or operational modification of completed water resources development projects;  (3)such additional monitoring of, or adaptive management measures to carry out with respect to, completed water resources development projects, to respond to changing conditions;  
(4)improving the efficiency of operational and maintenance dredging within the study area;  (5)whether changes are necessary to the Mississippi River and Tributaries project within the study area;  
(6)other Federal and non-Federal action, where appropriate; and  (7)follow-up studies and data collection and monitoring to be carried out by the relevant Federal or State agency.  
(d)Completion of study; report to Congress 
(1)Annual reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter until the final report under paragraph (2) is submitted, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—  (A)any interim actions relating to water resources development projects within the study area undertaken by the Secretary under existing authority; and  
(B)any recommendations developed under subsection (c). (2)Final reportNot later than 5 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a final report detailing the results of the comprehensive study required by this section, including the recommendations developed under subsection (c). 
(3)Application of certain requirementsSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)) shall not apply to the study carried out by the Secretary under this section. (e)Further analysis (1)In generalIn conducting the comprehensive study under subsection (a), the Secretary shall carry out activities in geographic areas that warrant additional analysis by the Corps of Engineers, including feasibility studies.  
(2)TreatmentA feasibility study carried out under paragraph (1) shall be considered to be a continuation of the comprehensive study conducted under subsection (a).  (f)RequirementsThe comprehensive study conducted under subsection (a) shall be carried out in accordance with the authorities for the Mississippi River and Tributaries project. 
(g)DefinitionsIn this section: (1)Mississippi River and Tributaries projectThe term Mississippi River and Tributaries project means the Mississippi River and Tributaries project authorized by the first section of the Act of May 15, 1928 (33 U.S.C. 702a). 
(2)Natural feature; nature-based featureThe terms natural feature and nature-based feature have the meanings given those terms in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a). (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended.  
(i)Savings provisionNothing in this section shall delay or interfere with, or be construed as grounds for enjoining construction of, authorized projects within the study area.  214.Upper Mississippi River Comprehensive Plan (a)AssessmentThe Secretary shall conduct an assessment of the water resources needs of the Upper Mississippi River under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a). 
(b)RequirementsThe Secretary shall carry out the assessment under subsection (a) in accordance with the requirements in section 1206(b) of Water Resources Development Act of 2016 (130 Stat. 1686). 215.Upper Missouri River Basin mainstem dam fish loss research (a)In generalPursuant to section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary shall conduct research on the management of fish losses through the mainstem dams of the Missouri River Basin during periods of high flow. 
(b)ContentsThe research conducted under subsection (a) shall include an examination of— (1)the effects of high flow rates through Upper Missouri River Basin mainstem dam outlet works on fish passage; 
(2)options used by other Corps of Engineers district offices to mitigate fish losses through dams; and (3)the feasibility of implementing fish loss mitigation options in the Upper Missouri River Basin mainstem dams, based on similar ongoing studies. 
(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report recommending a plan to address fish losses through mainstem dams in the Upper Missouri River Basin. 216.Lower and Upper Missouri River Comprehensive Flood Protection (a)Additional studies for Lower Missouri River Basin (1)In generalExcept as provided in paragraph (2), upon the request of the non-Federal interest for the Lower Missouri Basin study, the Secretary shall expand the scope of such study to investigate and provide recommendations relating to— 
(A)modifications to projects in Iowa, Kansas, Nebraska, and Missouri authorized under the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Act of December 22, 1944 (chapter 665, 58 Stat. 891)) and the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)), including modifications to the authorized purposes of such projects to further flood risk management and resiliency; and (B)modifications to non-Federal, publicly owned levees in the Lower Missouri River Basin. 
(2)ExceptionIf the Secretary determines that expanding the scope of the Lower Missouri Basin study as provided in paragraph (1) is not practicable, and the non-Federal interest for such study concurs in such determination, the Secretary shall carry out such additional studies as are necessary to investigate the modifications described in paragraph (1). (3)Continuation of Lower Missouri Basin studyThe following studies shall be considered a continuation of the Lower Missouri Basin study: 
(A)Any additional study carried out under paragraph (2). (B)Any study recommended to be carried out in a report that the Chief of Engineers prepares for the Lower Missouri Basin study. 
(C)Any study recommended to be carried out in a report that the Chief of Engineers prepares for an additional study carried out under paragraph (2). (D)Any study spun off from the Lower Missouri Basin study before the completion of such study. 
(E)Any study spun off from an additional study carried out under paragraph (2) before the completion of such additional study. (4)Reliance on existing informationIn carrying out any study described in or authorized by this subsection, the Secretary, to the extent practicable, shall rely on existing data and analysis, including data and analysis prepared under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16). 
(5)Consideration; consultationIn developing recommendations under paragraph (1), the Secretary shall— (A)consider the use of— 
(i)structural and nonstructural measures, including the setting back of levees and removing structures from areas of recurring flood vulnerability, where advantageous, to reduce flood risk and damages in the Lower Missouri River Basin; and (ii)where such features are locally acceptable, natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a); and 
(B)consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders within the Lower Missouri River Basin and solicit public comment on such recommendations. (6)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to the Lower Missouri Basin study or any study described in paragraph (3). 
(7)Preconstruction, engineering, and designUpon completion of a study authorized by this subsection, if the Secretary determines that a recommended project, or modification to a project described in paragraph (1), is justified, the Secretary may proceed directly to preconstruction planning, engineering, and design of the project or modification. (8)Technical assistance (A)In generalFor the provision of technical assistance to support small communities and economically disadvantaged communities in the planning and design of flood risk management and flood risk resiliency projects in the Lower Missouri River Basin, for each of fiscal years 2021 through 2026, there are authorized to be appropriated— 
(i)$2,000,000 to carry out section 206 of the Flood Control Act of 1960 (33 U.S.C. 709a), in addition to amounts otherwise authorized to carry out such section; and (ii)$2,000,000 to carry out section 22(a)(2) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), in addition to amounts otherwise authorized to carry out such section. 
(B)Conditions 
(i)Limitations not applicableThe limitations on the use of funds in section 206(d) of the Flood Control Act of 1960 and section 22(c)(2) of the Water Resources Development Act of 1974 shall not apply to the amounts authorized to be appropriated by subparagraph (A). (ii)Rule of constructionNothing in this paragraph restricts the authority of the Secretary to use any funds otherwise appropriated to carry out section 206 of the Flood Control Act of 1960 or section 22(a)(2) of the Water Resources Development Act of 1974 to provide technical assistance described in subparagraph (A). 
(9)Completion of study; report to CongressNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing— (A)the results of the study authorized by this subsection; 
(B)any additional, site-specific areas within the Lower Missouri River Basin for which additional study for flood risk management projects is recommended by the Secretary; and (C)any interim actions relating to existing water resources development projects in the Lower Missouri River Basin undertaken by the Secretary during the study period. 
(10)DefinitionsIn this subsection: (A)Lower Missouri Basin studyThe term Lower Missouri Basin study means the Lower Missouri Basin Flood Risk and Resiliency Study, Iowa, Kansas, Nebraska, and Missouri, authorized pursuant to section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a). 
(B)Small communityThe term small community means a local government that serves a population of less than 15,000. (b)Upper Missouri River Basin comprehensive study (1)In generalThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct a comprehensive study to address flood risk in areas affected by severe flooding in 2019 along the Upper Missouri River, including an examination of— 
(A)the use of structural and nonstructural flood control and floodplain management strategies, including the consideration of natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a); (B)continued operation and maintenance of the navigation project; 
(C)management of bank caving and erosion; (D)maintenance of water supply; 
(E)fish and wildlife habitat management; (F)recreation needs; 
(G)environmental restoration needs; (H)the division of responsibilities of the Federal Government and non-Federal interests with respect to Missouri River flooding; 
(I)the roles and responsibilities of Federal agencies with respect to Missouri River flooding; and (J)any other related matters, as determined by the Secretary. 
(2)RecommendationsIn conducting the study under this subsection, the Secretary may develop recommendations to Congress for— (A)the construction of a water resources development project; 
(B)the structural or operational modification of an existing water resources development project; (C)such additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing conditions; 
(D)geographic areas within the Upper Missouri River basin for additional study by the Secretary; (E)management plans and actions to be carried out by the responsible Federal agencies to reduce flood risk and improve resiliency; 
(F)any necessary changes to the general comprehensive plan for flood control and other purposes in the Missouri River Basin under section 4 of the Act of June 28, 1938 (chapter 795, 52 Stat. 1218; 58 Stat. 891); and (G)follow-up studies for problem areas for which data or current technology does not allow immediate solutions. 
(3)Completion of study; report to CongressNot later than 3 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that— (A)contains the results of the comprehensive study required by this subsection, including any recommendations developed under paragraph (2); 
(B)addresses— (i)the potential for the transfer of flood risk between and within the Upper and Lower Missouri River basins with respect to any changes recommended pursuant to paragraph (2)(F); 
(ii)adverse impacts to navigation and other authorized purposes of the applicable Missouri River project with respect to any changes recommended under paragraph (2)(F); and (iii)whether there are opportunities for increased non-Federal management in the Upper Missouri River Basin; 
(C)recognizes— (i)the interest and rights of States in— 
(I)determining the development of watersheds within the borders of the State; and (II)water utilization and control; and 
(ii)the primary responsibilities of States and local interests in developing water supplies for domestic, municipal, industrial, and other purposes; and (D)describes any interim actions relating to existing water resources development projects in the Upper Missouri River Basin undertaken by the Secretary during the study period. 
(4)ConsultationIn carrying out this subsection, the Secretary shall consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders within the Upper Missouri River Basin and solicit public comment. (5)Reliance on existing informationIn carrying out any study described in or authorized by this subsection, the Secretary, to the extent practicable, shall rely on existing data and analysis, including data and analysis prepared under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16). 
(6)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to the comprehensive study carried out under this section or any feasibility study described in paragraph (7). (7)Additional considerationsAny feasibility study carried out pursuant to a recommendation included in the report submitted under this subsection shall be considered to be a continuation of the comprehensive study required under paragraph (1). 
(8)DefinitionIn this subsection, the term Missouri River project means a project constructed as part of— (A)the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Act of December 22, 1944 (chapter 665, 58 Stat. 891)), located in the States of Wyoming, Montana, North Dakota, or South Dakota;  
(B)the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)); or (C)a non-Federal, publicly owned levee system located within the Upper Missouri River Basin. 
(c)CoordinationUpon completion of the studies under subsections (a) and (b), the Secretary shall develop a strategy that, to the maximum extent practicable, coordinates and aligns the results of such studies. 217.Portsmouth Harbor and Piscataqua River and Rye Harbor, New Hampshire (a)Requirement to expediteThe Secretary shall expedite authorized activities to address the impacts of shoaling affecting the project for navigation, Rye Harbor, New Hampshire, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 480). 
(b)Status updateNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a written status update regarding— (1)the activities required to be expedited under subsection (a); and  
(2)the project for navigation, Portsmouth Harbor and Piscataqua River, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173), as required to be expedited under section 1317 of the Water Resources Development Act of 2018 (132 Stat. 3823). 218.Cougar and Detroit Dams, Willamette River Basin, Oregon (a)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report providing an initial analysis of deauthorizing hydropower as a project purpose at the Cougar and Detroit Dams project. 
(b)ContentsThe Secretary shall include in the report submitted under subsection (a)— (1)a description of the potential effects of deauthorizing hydropower as a project purpose at the Cougar and Detroit Dams project on— 
(A)the operation of the project, including with respect to the other authorized purposes of the project; (B)compliance of the project with the Endangered Species Act; 
(C)costs that would be attributed to other authorized purposes of the project, including costs relating to compliance with such Act; and (D)other ongoing studies in the Willamette River Basin; and 
(2)identification of any further research needed. (c)Project definedIn this section, the terms Cougar and Detroit Dams project and project mean the Cougar Dam and Reservoir project and Detroit Dam and Reservoir project, Willamette River Basin, Oregon, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179), and facilities that operate in conjunction with the main Detroit Dam facility, including the Big Cliff re-regulating dam. 
219.Port Orford, OregonNot later than 180 days after the date of enactment of this Act, the Secretary shall, at Federal expense, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary report on the research completed and data gathered by the date of enactment of this Act with regards to the configuration of a breakwater for the project for navigation, Port Orford, Oregon, authorized by section 117 of the River and Harbor Act of 1970 (84 Stat. 1822; 106 Stat. 4809), for the purposes of addressing shoaling issues to minimize long-term maintenance costs. 220.Wilson Creek and Sloan Creek, Fairview, TexasNot later than 180 days after the date of enactment of this section, the Secretary shall submit to Congress a written status update regarding efforts to address flooding along Wilson Creek and Sloan Creek in the City of Fairview, Texas. 
221.Study on water supply and water conservation at water resources development projects 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of the Representatives and the Committee on Environment and Public Works of the Senate a report that analyzes the benefits and consequences of including water supply and water conservation as a primary mission of the Corps of Engineers in carrying out water resources development projects.  (b)InclusionThe Secretary shall include in the report submitted under subsection (a)—  
(1)a description of existing water resources development projects with water supply or water conservation as authorized purposes, and the extent to which such projects are utilized for such purposes;  (2)a description of existing water resources development projects with respect to which— 
(A)water supply or water conservation could be added as a project purpose, including those with respect to which a non-Federal interest has expressed an interest in adding water supply or water conservation as a project purpose; and (B)such a purpose could be accommodated while maintaining existing authorized purposes; 
(3)a description of ongoing water resources development project studies the authorizations for which include authorization for the Secretary to study the feasibility of carrying out the project with a purpose of water supply or water conservation; (4)an analysis of how adding water supply and water conservation as a primary mission of the Corps of Engineers would affect the ability of the Secretary to carry out future water resources development projects; and  
(5)any recommendations of the Secretary relating to including water supply and water conservation as a primary mission of the Corps of Engineers.  222.Report to Congress on authorized studies and projects (a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to Congress an annual report, to be entitled Report to Congress on Authorized Water Resources Development Projects and Studies, that identifies— 
(1)ongoing or new feasibility studies, authorized within the previous 20 years, for which a Report of the Chief of Engineers has not been issued; (2)authorized feasibility studies for projects in the preconstruction, engineering and design phase; 
(3)ongoing or new water resources development projects authorized for construction within the previous 20 years; and (4)authorized and constructed water resources development projects the Secretary has the responsibility to operate or maintain. 
(b)Contents 
(1)Inclusions 
(A)CriteriaThe Secretary shall include in each report submitted under this section only a feasibility study or water resources development project— (i)that has been authorized by Congress to be carried out by the Secretary and does not require any additional congressional authorization to be carried out;  
(ii)that the Secretary has the capability to carry out if funds are appropriated for such study or project under any of the Investigations, Construction, Operation and Maintenance, or Mississippi River and Tributaries appropriations accounts for the Corps of Engineers; and (iii)for which a non-Federal interest— 
(I)in the case of a study or a project other than a project for which funds may be appropriated for operation and maintenance, has entered into a feasibility cost-sharing agreement, design agreement, or project partnership agreement with the Corps of Engineers, or has informed the Secretary that the non-Federal interest has the financial capability to enter into such an agreement within 1 year; and (II)demonstrates the legal and financial capability to satisfy the requirements for local cooperation with respect to the study or project. 
(B)Description of benefits 
(i)DescriptionThe Secretary shall, to the maximum extent practicable, describe in each report submitted under this section the benefits, as described in clause (ii), of each feasibility study and water resources development project included in the report. (ii)BenefitsThe benefits referred to in clause (i) are benefits to— 
(I)the protection of human life and property; (II)improvement to transportation; 
(III)the national, regional, or local economy; (IV)the environment; or 
(V)the national security interests of the United States. (2)TransparencyThe Secretary shall include in each report submitted under this section, for each feasibility study and water resources development project included in the report— 
(A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of the study or project; (B)the purpose of the study or project; 
(C)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of the study or project, including, to the extent practicable, the fully funded capability of the Corps of Engineers for— (i)the 3 fiscal years following the fiscal year in which the report is submitted, in the case of a feasibility study; and 
(ii)the 5 fiscal years following the fiscal year in which the report is submitted, in the case of a water resources development project; and (D)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of the study or project. 
(3)CertificationThe Secretary shall include in each report submitted under this section a certification stating that each feasibility study or water resources development project included in the report meets the criteria described in paragraph (1)(A). (4)Omissions (A)LimitationThe Secretary shall not omit from a report submitted under this section a study or project that otherwise meets the criteria for inclusion in the report solely on the basis of a policy of the Secretary. 
(B)AppendixIf the Secretary omits from a report submitted under this section a study or project that otherwise meets the criteria for inclusion in the report, the Secretary shall include with the report an appendix that lists the name of the study or project and reason for its omission. (c)Submission to Congress; publication (1)Submission to CongressThe Secretary may submit a report under this section in conjunction with the submission of the annual report under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d). 
(2)PublicationOn submission of each report under this section, the Secretary shall make the report publicly available, including through publication on the internet. (d)DefinitionsIn this section: 
(1)Non-Federal interestThe term non-Federal interest has the meaning given that term in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b). (2)Water resources development projectThe term water resources development project includes a separable element of a project, a project under an environmental infrastructure assistance program, and a project the authorized purposes of which include water supply. 
223.Completion of reports and materials 
(a)In generalUsing available appropriations, not later than 180 days after the date of enactment of this section, the Secretary shall complete and submit to Congress the following materials: (1)The report required by section 1211 of the Water Resources Development Act of 2018 (132 Stat. 3808). 
(2)Implementation guidance for the amendments made by section 1176 of the Water Resources Development Act of 2016 (130 Stat. 1673). (3)Implementation guidance for the amendments made by section 3029(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1305). 
(4)Any other report or other material required to be submitted to Congress by any of the following Acts (including by amendments made by such Acts) that has not been so submitted by the date of enactment of this section: (A)The Water Resources Reform and Development Act of 2014 (Public Law 113–121). 
(B)The Water Resources Development Act of 2016 (Public Law 114–322). (C)The Water Resources Development Act of 2018 (Public Law 115–270). 
(b)Use of existing dataTo the extent practicable and appropriate, the Secretary shall use existing data in completing any materials described in subsection (a). (c)Failure To submitIf the Secretary fails to submit materials as required by this section, the Secretary shall immediately inform the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, in writing, of the specific reasons for such failure and a timeline for submission of the delinquent materials. 
(d)Implementation guidanceThe Secretary shall expeditiously issue any guidance necessary to implement any provision of this Act, including any amendments made by this Act, in accordance with section 1105 of the Water Resources Development Act of 2018 (33 U.S.C. 2202). 224.Emergency flooding protection for lakesThe Secretary shall submit to Congress a report on the extent to which section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), applies to lakes, including lakes with the flow of a slow-moving river, including, if applicable, recommendations for legislative changes to ensure that such lakes are eligible for the program carried out pursuant to such section. 
225.Report on debris removalSection 1210 of the Water Resources Development Act of 2018 (132 Stat. 3808) is amended to read as follows:  1210.Report on debris removal (a)In generalNot later than 180 days after the date of enactment of the Water Resources Development Act of 2020, the Secretary shall submit to Congress and make publicly available a report that describes— 
(1)the extent to which, during the 10 fiscal years prior to such date of enactment, the Secretary has carried out section 3 of the Act of March 2, 1945 (33 U.S.C. 603a); (2)how the Secretary has evaluated potential work to be carried out under that section; and 
(3)the extent to which the Secretary plans to start, continue, or complete debris removal activities in the 3 years following submission of the report. (b)Focus areasThe Secretary shall include in the report submitted under subsection (a)— 
(1)identification of the debris removal activities to be started, continued, or completed during the first fiscal year following the date of enactment of this subsection within the boundaries of the North Atlantic Division of the Corps of Engineers; (2)the estimated total costs and completion dates for such activities; and 
(3)identification of the non-Federal interest associated with such activities.. 226.Report on antecedent hydrologic conditions (a)Report (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the use by the Corps of Engineers since 2010 of data relating to antecedent hydrologic conditions in the Missouri River Basin (including soil moisture conditions, frost depths, snowpack, and streamflow conditions) in— 
(A)conducting Missouri River mainstem reservoir operations under the Missouri River Master Manual; (B)developing related annual operating plans; and 
(C)performing seasonal, monthly, and daily operations.  (2)InclusionsThe report submitted under paragraph (1) shall include— 
(A)a review of— (i)the approach of the Corps of Engineers to forecasting basin runoff in developing annual operating plans of the Corps of Engineers; 
(ii)the assessment of existing and alternative algorithms that could improve basin runoff forecasting; (iii)the approach of the Corps of Engineers for reservoir releases in the winter, spring, summer, and fall, based on basin runoff forecasts; 
(iv)the technical report of the Corps of Engineers entitled Long-Term Runoff Forecasting, dated February, 2017; (v)the use by the Corps of Engineers of data from Federal and State entities in basin runoff forecasts; and 
(vi)the use by the Corps of Engineers of advanced data collection, including through the use of unmanned aerial systems, forecasting, and modeling;  (B)findings and recommendations on how to best incorporate antecedent basin conditions in annual operating plans and Missouri River mainstem reservoir operations; and 
(C)the results of the peer review conducted under subsection (b). (b)Peer reviewThe Secretary shall seek to enter into an agreement with the National Academy of Sciences or a similar independent scientific and technical advisory organization to establish a panel of experts to conduct a peer review of the report to be submitted under subsection (a).  
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary— (1)$5,000,000 to carry out subsection (a); and 
(2)$5,000,000 to carry out subsection (b). 227.Subsurface drain systems research and developmentSubject to the availability of appropriations, the Secretary, acting through the Director of the Engineer Research and Development Center and, where appropriate, in consultation with other Federal agencies, shall carry out research and development activities relating to the use of subsurface drain systems as— 
(1)a flood risk-reduction measure; or (2)a coastal storm risk-reduction measure. 
228.Report on corrosion prevention activitiesNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report that describes— (1)the extent to which the Secretary has carried out section 1033 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2350); 
(2)the extent to which the Secretary has incorporated corrosion prevention activities (as defined in such section) at water resources development projects constructed or maintained by the Secretary since the date of enactment of such section; and (3)in instances where the Secretary has not incorporated corrosion prevention activities at such water resources development projects since such date, an explanation as to why such corrosion prevention activities have not been incorporated. 
229.Annual reporting on dissemination of informationSection 1104(b) of the Water Resources Development Act of 2018 (33 U.S.C. 2282d note) is amended—  (1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;  
(2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:   (1)In generalThe Secretary; and  
(3)by adding at the end the following:   (2)Annual reportingNot less frequently than annually, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a written update on the progress of the implementation of paragraph (1), including a description of each education and outreach action the Secretary is taking to implement that paragraph.  
(3)Guidance; complianceThe Secretary shall—  (A)issue guidance on the uniform implementation by each district of the Corps of Engineers of the process for submitting proposals under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d); and  
(B)each year, ensure compliance with the guidance issued under subparagraph (A).. 230.Report on benefits calculation for flood control structuresNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the extent to which flood insurance premium reductions that result from implementation of a flood risk management project, including structural elements, nonstructural elements, or natural features or nature-based features, are included in the calculation of the benefits of the project by the Corps of Engineers. 
IIIDeauthorizations and Modifications 
301.Deauthorization of inactive projects 
(a)PurposesThe purposes of this section are— (1)to identify water resources development projects authorized by Congress that are no longer viable for construction due to— 
(A)a lack of local support; (B)a lack of available Federal or non-Federal resources; or 
(C)an authorizing purpose that is no longer relevant or feasible; (2)to create an expedited and definitive process for Congress to deauthorize water resources development projects that are no longer viable for construction; and 
(3)to allow the continued authorization of water resources development projects that are viable for construction. (b)Proposed deauthorization list (1)Preliminary list of projects (A)In generalThe Secretary shall develop a preliminary list of each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which— 
(i)planning, design, or construction was not initiated before the date of enactment of this Act; or (ii)planning, design, or construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for planning, design, or construction of the project or separable element of the project during the current fiscal year or any of the 10 preceding fiscal years. 
(B)Use of comprehensive construction backlog and operation and maintenance reportThe Secretary may develop the preliminary list from the comprehensive construction backlog and operation and maintenance reports developed pursuant to section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a). (C)ExclusionsThe Secretary shall not include on the preliminary list— 
(i)an environmental infrastructure assistance project authorized to be carried out by the Secretary (including a project authorized pursuant to an environmental assistance program); or (ii)a project or separable element of a project authorized as part of the Comprehensive Everglades Restoration Plan described in section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680). 
(2)Preparation of proposed deauthorization list 
(A)Deauthorization amountThe Secretary shall prepare a proposed list of projects for deauthorization comprised of a subset of projects and separable elements identified on the preliminary list developed under paragraph (1) that have, in the aggregate, an estimated Federal cost to complete that is at least $10,000,000,000. (B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate.  
(C)Inclusion of deauthorization of antiquated projectsThe Secretary shall reduce the amount identified for deauthorization under paragraph (2)(A) by an amount equivalent to the estimated current value of each project, or separable element of a project, that is deauthorized by subsection (f). (3)Sequencing of projects (A)In generalThe Secretary shall identify projects and separable elements for inclusion on the proposed list of projects for deauthorization under paragraph (2) according to the order in which the projects and separable elements were authorized, beginning with the earliest authorized projects and separable elements and ending with the latest project or separable element necessary to meet the aggregate amount under paragraph (2)(A). 
(B)Factors to considerThe Secretary may identify projects and separable elements in an order other than that established by subparagraph (A) if the Secretary determines, on a case-by-case basis, that a project or separable element is critical for interests of the United States, based on the possible impact of the project or separable element on public health and safety, the national economy, or the environment.  (4)Public comment and consultation (A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the proposed deauthorization list prepared under paragraph (2)(A). 
(B)Comment periodThe public comment period shall be 90 days. (5)Preparation of final deauthorization list (A)In generalThe Secretary shall prepare a final deauthorization list by— 
(i)considering any comments received under paragraph (4); and (ii)revising the proposed deauthorization list prepared under paragraph (2)(A) as the Secretary determines necessary to respond to such comments. 
(B)AppendixThe Secretary shall include as part of the final deauthorization list an appendix that— (i)identifies each project or separable element on the proposed deauthorization list that is not included on the final deauthorization list; and 
(ii)describes the reasons why the project or separable element is not included on the final deauthorization list. (c)Submission of final deauthorization list to Congress for congressional review; publication (1)In generalNot later than 90 days after the date of the close of the comment period under subsection (b)(4), the Secretary shall— 
(A)submit the final deauthorization list and appendix prepared under subsection (b)(5) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate; and (B)publish the final deauthorization list and appendix in the Federal Register. 
(2)ExclusionsThe Secretary shall not include in the final deauthorization list submitted under paragraph (1) any project or separable element with respect to which Federal funds for planning, design, or construction are obligated after the development of the preliminary list under subsection (b)(1)(A) but prior to the submission of the final deauthorization list under paragraph (1)(A) of this subsection. (d)Deauthorization; congressional review (1)In generalAfter the expiration of the 2-year period beginning on the date of publication of the final deauthorization list and appendix under subsection (c)(1)(B), a project or separable element of a project identified in the final deauthorization list is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of such period. 
(2)Non-Federal contributions 
(A)In generalA project or separable element of a project identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 2-year period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project. (B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (b)(2)(A). 
(3)Projects identified in appendixA project or separable element of a project identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress. (e)Special rules (1)Post-authorization studiesA project or separable element of a project may not be identified on the proposed deauthorization list developed under subsection (b), or the final deauthorization list developed under subsection (c), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 10 preceding fiscal years. 
(2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent such modification. (f)Deauthorization of antiquated projects (1)In generalAny water resources development project, or separable element of a project, authorized for construction prior to November 17, 1986, for which construction has not been initiated prior to the date of enactment of this Act, or for which funds have not been obligated for construction in the 10-year period prior to the date of enactment of this Act, is hereby deauthorized. 
(2)IdentificationNot later than 60 days after the date of enactment of this Act, the Secretary shall issue to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that identifies— (A)the name of each project, or separable element of a project, deauthorized by paragraph (1); and 
(B)the estimated current value of each such project or separable element of a project. (g)Economic and environmental review of inactive water resources development projectsThe Secretary or the non-Federal interest may not carry out any authorized water resources development project, or separable element of such project, for which construction has not been initiated in the 20-year period following the date of the authorization of such project or separable element, until— 
(1)the Secretary provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a post-authorization change report that updates the economic and environmental analysis of the project or separable element; and (2)the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate take appropriate action to address any modifications to the economic and environmental analysis for the project or separable element of the project contained in the post-authorization change report. 
(h)DefinitionsIn this section: (1)Post-authorization change reportThe term post-authorization change report has the meaning given such term in section 1132(d) of the Water Resources Development Act of 2016 (33 U.S.C. 2282e). 
(2)Post-authorization studyThe term post-authorization study means— (A)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282); 
(B)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or (C)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that— 
(i)demonstrates a Federal interest; and (ii)requires additional analysis for the project or separable element. 
302.Abandoned and inactive noncoal mine restorationSection 560(f) of the Water Resources Development Act of 1999 (33 U.S.C. 2336(f)) is amended by striking $20,000,000 and inserting $30,000,000. 303.Tribal partnership programSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended by striking $12,500,000 each place it appears and inserting $18,500,000. 
304.Lakes programSection 602(a) of the Water Resources Development Act of 1986 (Public Law 99–662, 100 Stat. 4148; 110 Stat. 3758; 113 Stat. 295; 121 Stat. 1076) is amended— (1)in paragraph (27), by striking and at the end; 
(2)in paragraph (28), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(29)Ellis Pond and Guild Pond, Norwood, Massachusetts; and (30)Memorial Pond, Walpole, Massachusetts.. 
305.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Resources Development Act of 2016 (33 U.S.C. 467f–2 note) is amended— (1)in subsection (e), by striking $40,000,000 and inserting $60,000,000; and 
(2)in subsection (f), by striking $40,000,000 and inserting $60,000,000. 306.Chesapeake Bay Environmental Restoration and Protection Program (a)In generalSection 510 of the Water Resources Development Act of 1996 (Public Law 104–303, 110 Stat. 3759; 121 Stat. 1202; 128 Stat. 1317) is amended— 
(1)by redesignating subsection (h) as subsection (i) and inserting after subsection (g) the following:  (h)Project capThe total cost of a project carried out under this section may not exceed $15,000,000.; and 
(2)in subsection (i) (as so redesignated), by striking $40,000,000 and inserting $90,000,000. (b)Outreach and trainingThe Secretary shall conduct public outreach and workshops for non-Federal interests to provide information on the Chesapeake Bay environmental restoration and protection program established under section 510 of the Water Resources Development Act of 1996, including how to participate in the program. 
307.Upper Mississippi River System Environmental Management ProgramSection 1103(e) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)) is amended— (1)in paragraph (3), by striking $22,750,000 and inserting $40,000,000; and 
(2)in paragraph (4), by striking $10,420,000 and inserting $15,000,000. 308.Upper Mississippi River protectionSection 2010(e) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270; 132 Stat. 3812) is amended by striking the Act of October 15, 1940 (33 U.S.C. 701h–1) and inserting section 5 of the Act of June 22, 1936 (33 U.S.C. 701h). 
309.Theodore Ship Channel, Mobile, Alabama 
(a)In generalThe project for navigation, Theodore Ship Channel, Mobile Harbor, Alabama, authorized by section 201 of the Flood Control Act of 1965 (42 U.S.C. 1962d–5), is revised to incorporate into the project the 40-foot-deep, 1,320-foot-wide, and approximately 1,468.5-foot-long access channel, extending north from stations 257+25 and 273+25 from the Theodore Channel, that was constructed for the former Naval Station Mobile, as a substitute for the authorized but unconstructed 40-foot-deep, 300-foot-wide, and 1,200-foot-long anchorage basin in the same location, to serve the public terminal that replaced the former Naval Station Mobile as obligated under the authorizations for the project.  (b)TreatmentThe Secretary shall— 
(1)consider construction of the access channel described in subsection (a) to be complete; and (2)assume maintenance of the access channel described in subsection (a) for so long as the terminal described in subsection (a) remains publicly owned.  
310.McClellan-Kerr Arkansas River Navigation SystemAny Federal funds, regardless of the account from which the funds were provided, used to carry out construction of the modification to the McClellan-Kerr Arkansas River Navigation System, authorized in section 136 of the Energy and Water Development Appropriations Act, 2004 (117 Stat. 1842), shall be considered by the Secretary as initiating construction of the project such that future funds will not require a new investment decision. 311.Ouachita and Black Rivers, Arkansas and LouisianaThe project for navigation, Ouachita and Black Rivers, Arkansas and Louisiana, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 481), is modified to include water supply as an authorized purpose. 
312.Lake Isabella, California 
(a)Sense of CongressIt is the sense of Congress that the Secretary, when evaluating alternative locations for construction of a permanent Isabella Lake Visitor Center by the Corps of Engineers to replace the facility impacted by the Isabella Dam safety modification project, should afford substantial weight to the site preference of the local community. (b)AuthorityThe Secretary may acquire such interests in real property as the Secretary determines necessary or advisable to support construction of the Isabella Dam safety modification project. 
(c)TransferThe Secretary may transfer any real property interests acquired under subsection (b) to any other Federal agency or department without reimbursement. (d)Isabella dam safety modification project definedIn this section, the term Isabella Dam safety modification project means the dam safety modification project at the Isabella Reservoir in the San Joaquin Valley, California (authorized by Act of December 22, 1944 (chapter 665, 58 Stat. 901)), including the component of the project relating to construction a visitor center facility. 
313.Lower San Joaquin River flood control projectThe Secretary shall align the schedules of, and maximize complimentary efforts, minimize duplicative practices, and ensure coordination and information sharing with respect to— (1)the project for flood risk management, Lower San Joaquin River, authorized by section 1401(2) of the Water Resources Development Act of 2018 (132 Stat. 3836); and 
(2)the second phase of the feasibility study for the Lower San Joaquin River project for flood risk management, authorized for expedited completion by section 1203(a)(7) of the Water Resources Development Act 2018 (132 Stat. 3803). 314.Sacramento River, Glenn-Colusa, California The portion of project for flood control, Sacramento River, California, authorized by section 2 of the Act of March 1, 1917 (chapter 144, 39 Stat. 949; 103 Stat. 649; 110 Stat. 3709; 112 Stat. 1841; 113 Stat. 299), consisting of a riverbed gradient restoration facility at the Glenn-Colusa Irrigation District Intake, is no longer authorized beginning on the date of enactment of this Act. 
315.San Diego River and Mission Bay, San Diego County, CaliforniaThe portion of the project for flood control and navigation, San Diego River and Mission Bay, San Diego County, California, authorized by the Act of July 24, 1946 (chapter 595, 60 Stat. 636), identified in the National Levee Database established under section 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) as the San Diego River 3 segment and consisting of a 785-foot-long segment of the right bank levee from Station 209+41.75 to its end at Station 217+26.75, as described in construction plans dated August 30, 1951, is no longer authorized beginning on the date of enactment of this Act. 316.San Francisco, California, Waterfront Area (a)In generalSection 114 of the River and Harbor Act of 1968 (33 U.S.C. 59h) is amended to read as follows: 
 
114.San Francisco, California, Waterfront Area 
(a)Area To be declared nonnavigableThe following area is declared to be nonnavigable waters of the United States: All of that portion of the City and County of San Francisco, California, lying shoreward of a line beginning at the intersection of the southerly right of way line of Earl Street prolongation with the Pierhead United States Government Pierhead line, the Pierhead line as defined in the State of California Harbor and Navigation Code Section 1770, as amended in 1961; thence northerly along said Pierhead line to its intersection with a line parallel with and distant 10 feet easterly from, the existing easterly boundary line of Pier 30–32; thence northerly along said parallel line and its northerly prolongation, to a point of intersection with a line parallel with, and distant 10 feet northerly from, the existing northerly boundary of Pier 30–32; thence westerly along last said parallel line to its intersection with said Pierhead line; thence northerly along said Pierhead line, to the intersection of the easterly right of way line of Van Ness Avenue, formerly Marlette Street, prolongation to the Pierhead line. (b)Requirement that area be improvedThe declaration of nonnavigability under subsection (a) applies only to those parts of the area described in subsection (a) that are or will be bulkheaded, filled, or otherwise occupied or covered by permanent structures and does not affect the applicability of any Federal statute or regulation that relates to filling of navigable waters or to other regulated activities within the area described in subsection (a), including sections 9 and 10 of the Act of March 3, 1899 (33 U.S.C. 401, 403), section 404 of the Federal Water Pollution Control Act, and the National Environmental Policy Act of 1969. 
(c)Inclusion of Embarcadero Historic DistrictCongress finds and declares that the area described in subsection (a) contains the seawall, piers, and wharves that comprise the Embarcadero Historic District listed on the National Register of Historic Places on May 12, 2006.. (b)Conforming amendmentSection 5052 of the Water Resources Development Act of 2007 (33 U.S.C. 59h–1) is repealed. 
317.Western Pacific Interceptor Canal, Sacramento River, CaliforniaThe portion of the project for flood protection on the Sacramento River, authorized by section 2 of the of March 1, 1917 (chapter 144, 39 Stat. 949; 45 Stat. 539; 50 Stat. 877; 55 Stat. 647; 80 Stat. 1422), consisting of the portion of the levee from G.P.S. coordinate N2147673.584 E6690904.187 to N2147908.413 E6689057.060 associated with the Western Pacific Interceptor Canal, is no longer authorized beginning on the date of the enactment of this Act. 318.Rio Grande Environmental Management Program, Colorado, New Mexico, and TexasSection 5056(f) of the Water Resources Development Act of 2007 (Public Law 110–114, 121 Stat. 1213; 128 Stat. 1314) is amended by striking 2019 and inserting 2029. 
319.New London Harbor Waterfront Channel, Connecticut 
(a)In generalThe portion of the project for navigation, New London Harbor, Connecticut, authorized by the first section of the Act of June 13, 1902 (chapter 1079, 32 Stat. 333), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act. (b)Area describedThe area referred to in subsection (a) is generally the portion between and around the 2 piers at the State Pier in New London, specifically the area— 
(1)beginning at a point N691263.78, E1181259.26; (2)running N 35°01’50.75” W about 955.59 feet to a point N692046.26, E1180710.74; 
(3)running N 54°58’06.78” E about 100.00 feet to a point N692103.66, E1180792.62; (4)running S 35°01’50.75” E about 989.8 feet to a point N691293.17, E1181360.78; and 
(5)running S 73°51’15.45” W about 105.69 feet to the point described in paragraph (1). 320.Wilmington Harbor, DelawareIt is the sense of Congress that the Corps of Engineers should maintain the annual maintenance dredging for Wilmington Harbor, Delaware, authorized by the Act of June 3, 1896 (chapter 314, 29 Stat. 207). 
321.Wilmington Harbor South Disposal Area, Delaware 
(a)FindingFor the purposes of applying section 217(b) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(b)) to the Wilmington Harbor South Disposal Area, Delaware, the Secretary shall find that the standard has been met for the Edgemoor expansion of the Port of Wilmington, Delaware. (b)UseAny use of the Wilmington Harbor South Disposal Area permitted by the Secretary under section 217(b) for the Edgemoor Expansion of the Port of Wilmington shall not otherwise reduce the availability of capacity, in dredged material disposal facilities under the jurisdiction of the Secretary that were constructed before the date of enactment of this Act, for operation and maintenance of—  
(1)the Delaware River Mainstem and Channel Deepening project, Delaware, New Jersey, and Pennsylvania, authorized by section 101(6) of the Water Resources Development Act of 1992 (106 Stat. 4802); or (2)the Delaware River, Philadelphia to the Sea, project, Delaware, New Jersey, Pennsylvania, authorized by the Act of June 25, 1910 (chapter 382, 36 Stat. 637; 46 Stat. 921; 52 Stat. 803; 59 Stat. 14; 68 Stat. 1249; 72 Stat. 297). 
(c)FeeThe Secretary shall impose on the non-Federal interest for the Edgemoor Expansion of the Port of Wilmington a fee, under section 217(b)(1)(B) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(b)(1)(B)), to recover capital, operation, and maintenance costs associated with any use by the non-Federal interest of capacity in the Wilmington Harbor South Disposal Area permitted by the Secretary under section 217(b) of the Water Resources Development Act of 1996 pursuant to subsection (a) of this section. (d)Agreement to payIn accordance with section 217(a) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(a)), if, to accommodate the dredged materials from operation and maintenance of the Edgemoor Expansion of the Port of Wilmington, the Secretary provides additional capacity at the Wilmington Harbor South Disposal Area, the non-Federal interest for the Edgemoor Expansion of the Port of Wilmington shall agree to pay, during the period of construction, all costs associated with the construction of the additional capacity. 
322.Washington Harbor, District of ColumbiaBeginning on the date of enactment of this Act, the project for navigation, Washington Harbor, District of Columbia, authorized by the Act of August 30, 1935 (chapter 831, 49 Stat. 1031), is modified to reduce, in part, the authorized dimensions of the project, such that the remaining authorized dimensions are as follows: (1)A 200-foot-wide, 12-foot-deep channel with a center line beginning at a point East 1,317,064.30 and North 440,373.32, thence to a point East 1,316,474.30 and North 440,028.31, thence to a point East 1,315,584.30 and North 439,388.30, thence to a point East 1,315,259.31 and North 438,908.30. 
(2)A 200- to 300-foot-wide, 12-foot-deep transition area, with a center line beginning at a point East 1,315,259.31 and North 438,908.30 to a point East 1,315,044.31 and North 438,748.30. (3)A 300-foot-wide, 15-foot-deep channel with a centerline beginning a point East 1,315,044.31 and North 438,748.30, thence to a point East 1,314,105.31 and North 438,124.79, thence to a point East 1,311,973.30 and North 438,807.78, thence to a point East 1,311,369.73 and North 438,577.42, thence to a point East 1,311,015.73 and North 438,197.57, thence to a point East 1,309,713.47 and North 435,678.91. 
(4)A 300- to 400-foot-wide, 15- to 24-foot-deep transition area, with a center line beginning at a point East 1,309,713.47 and North 435,678.91 to a point East 1,307,709.33 and North 434,488.25. (5)A 400-foot-wide, 24-foot-deep channel with a centerline beginning at a point East 1,307,709.33 and North 434,488.25, thence to a point East 1,307,459.33 and North 434,173.25, thence to a point East 1,306,476.82 and North 432,351.28, thence to a point East 1,306,209.79 and North 431,460.21, thence to a point at the end of the channel near Hains Point East 1,305,997.63 and North 429,978.31. 
323.Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida 
(a)In generalThe project for ecosystem restoration, Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida, authorized pursuant to section 528 of the Water Resources Development Act of 1996 (110 Stat. 3767), is no longer authorized beginning on the date of enactment of this Act. (b)Savings provisionNothing in this section affects the responsibility of the Secretary to pay any damages awarded by the Armed Services Board of Contract Appeals, or by a court of competent jurisdiction, to a contractor relating to the adjudication of claims arising from construction of the project described in subsection (a).  
324.Central Everglades, FloridaThe project for ecosystem restoration, Central Everglades, authorized by section 1401(4) of the Water Resources Development Act of 2016 (130 Stat. 1713), is modified to include the project for ecosystem restoration, Central and Southern Florida, Everglades Agricultural Area, authorized by section 1308 of the Water Resources Development Act of 2018 (132 Stat. 3819), and to authorize the Secretary to carry out the project, as so combined, at a total combined cost of $4,362,091,000. 325.Miami River, Florida The portion of the project for navigation, Miami River, Florida, authorized by the Act of July 3, 1930 (46 Stat. 925; 59 Stat. 16; 74 Stat. 481; 100 Stat. 4257), beginning at the existing railroad bascule bridge and extending approximately 1,000 linear feet upstream to an existing salinity barrier and flood control structure, is no longer authorized beginning on the date of enactment of this Act. 
326.Julian Keen, Jr. Lock and Dam, Moore Haven, Florida 
(a)DesignationThe Moore Haven Lock and Dam, Moore Haven, Florida, authorized pursuant to the Act of July 3, 1930 (chapter 847, 46 Stat. 925; 49 Stat. 1032), shall be known and designated as the Julian Keen, Jr. Lock and Dam. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Lock and Dam referred to in subsection (a) shall be deemed to be a reference to the Julian Keen, Jr. Lock and Dam. 
327.Taylor Creek Reservoir and Levee L–73 (Section 1), Upper St. Johns River Basin, FloridaThe portions of the project for flood control and other purposes, Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1176), consisting of the Taylor Creek Reservoir and Levee L–73, Section 1, within the Upper St. Johns River Basin, Florida, are no longer authorized beginning on the date of enactment of this Act. 328.Extinguishment of flowage easements, Rough River Lake, Kentucky (a)In generalSubject to the availability of appropriations and on request of the landowner, the Secretary shall extinguish any flowage easement or portion of a flowage easement held by the United States on developed land of the landowner at Rough River Lake, Kentucky— 
(1)that is above 534 feet mean sea level; and (2)for which the Secretary determines the flowage easement or portion of the flowage easement is not required to address backwater effects. 
(b)No liabilityThe United States shall not be liable for any damages to property or injuries to persons from flooding that may be attributable to the operation and maintenance of Rough River Dam, Kentucky, on land that was encumbered by a flowage easement extinguished under subsection (a). (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended. 
329.Calcasieu River and Pass, LouisianaNot later than 120 days after the date of enactment of this Act, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on plans to modify the Calcasieu River and Pass Dredged Material Management Plan and Supplemental Environmental Impact Statement (November 22, 2010 DMMP/SEIS) to allow for the expansion of Dredged Material Placement Facilities (DMPFs) 17, 19, 22, D, and E to the lakeside foreshore rock boundaries during planned rehabilitation of these facilities. 330.Camden Harbor, Maine (a)In generalThe portions of the project for navigation, Camden Harbor, Maine, described in subsection (b) are no longer authorized beginning on the date of enactment of this Act. 
(b)Portions describedThe portions referred to in subsection (a) are the following: (1)The portion of the 10-foot-deep inner harbor area, authorized by the first section of the Act of March 3, 1873 (chapter 233, 17 Stat. 565; 25 Stat. 400), approximately 50,621.75 square feet in area— 
(A)starting at a point with coordinates N197,640.07, E837,851.71; (B)thence running S84°43’ 23.94”W about 381.51 feet to a point with coordinates N197,604.98, E837,471.82; 
(C)thence running N43°47’ 51.43”W about 270.26 feet to a point with coordinates N197,800.05, E837,284.77; (D)thence running S59°02’ 26.62”E about 219.18 feet to a point with coordinates N197,687.30, E837,472.72; 
(E)thence running S81°50’ 09.76”E about 144.70 feet to a point with coordinates N197,666.75, E837,615.96; (F)thence running N57°27’ 07.42”E about 317.32 feet to a point with coordinates N197,866.52, E837,928.96; and 
(G)thence running S18°50’ 04.48”W about 239.27 feet to the point described in subparagraph (A). (2)The portion of the 14-foot-deep outer harbor area, authorized by the first section of the Act of August 11, 1888 (25 Stat. 400; 32 Stat. 331), approximately 222,015.94 square feet in area— 
(A)starting at a point with coordinates N197,640.07, E837,851.71; (B)thence running N18°50’ 04.48”E about 239.27 feet to a point with coordinates N197,866.53, E837,928.96; 
(C)thence running N58°28’ 51.05”E about 308.48 feet to a point with coordinates N198,027.79, E838,191.93; (D)thence running N84°20’ 01.88”E about 370.06 feet to a point with coordinates N198,064.33, E838,560.18; 
(E)thence running S05°32’ 03.42”E about 357.31 feet to a point with coordinates N197,708.68, E838,594.64; and (F)thence running S84°43’ 23.94”W about 746.08 feet to the point described in subparagraph (A).  
331.Cape Porpoise Harbor, Maine, anchorage area designation 
(a)In generalThe project for navigation, Cape Porpoise Harbor, Maine, authorized by section 101 of the River and Harbor Act of 1948 (62 Stat. 1172), is modified to designate the portion of the project described in subsection (b) as a 6-foot-deep anchorage. (b)Portion describedThe portion of the project referred to in subsection (a) is the approximately 192,235.63 square foot area consisting of the 100-foot-wide and 6-foot-deep channel located within the inner harbor— 
(1)starting at a point with coordinates N 194,175.13, E 2,882,011.74; (2)thence running N33°46’ 08.14”W about 914.57 feet to a point with coordinates N 194,935.40, E 2,881,503.38; 
(3)thence running N12°41’ 09.78”W about 1,026.40 feet to a point with coordinates N 195,936.74, E 2,881,277.97; (4)thence running N77°18’ 50.22”E about 100.00 feet to a point with coordinates N 195,958.70, E 2,881,375.53; 
(5)thence running S12°41’ 09.78”E about 1,007.79 feet to a point with coordinates N 194,975.52, E 2,881,596.85; (6)thence running S33°46’ 08.14”E about 895.96 feet to a point with coordinates N 194,230.72, E 2,882,094.86; and 
(7)thence running S56°13’ 51.86”W about 100.00 feet to the point described in paragraph (1).  332.Baltimore, MarylandThe Secretary is authorized, in accordance with section 5 of Act of June 22, 1936 (33 U.S.C. 701h), to accept funds contributed by a non-Federal interest for dredging on irregular cycles of the Baltimore Inner Harbor Approach Channel, Baltimore Harbor and Channels Federal navigation project, authorized by section 101 of the River and Harbor Act of 1958 (72 Stat. 297). 
333.Thad Cochran Lock and Dam, Amory, Mississippi 
(a)Sense of CongressIt is the sense of Congress that Thad Cochran, whose selfless determination and tireless work, while serving as a congressman and United States Senator from Mississippi for 45 years, contributed greatly to the realization and success of the Tennessee-Tombigbee Waterway. (b)DesignationThe navigation lock known as the Amory Lock, located at mile 371 on the Tennessee-Tombigbee Waterway, Mississippi, and the dam associated with such lock, shall be known and designated as the Thad Cochran Lock and Dam. 
(c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in subsection (b) shall be deemed to be a reference to the Thad Cochran Lock and Dam. 334.Missouri river reservoir sediment managementSection 1179(a) of the Water Resources Development Act of 2016 (130 Stat. 1675; 132 Stat. 3782) is amended— 
(1)in paragraph (3)— (A)in subparagraph (B), by inserting project purposes, including before storage capacity; and 
(B)in subparagraph (C), by striking preliminary; (2)by redesignating paragraphs (4) through (9) as paragraphs (6) through (11), respectively; and 
(4)by inserting after paragraph (3) the following:  (4)JustificationIn determining the economic justification of a sediment management plan under paragraph (2), the Secretary shall— 
(A)measure and include flooding, erosion, and accretion damages both upstream and downstream of the reservoir that are likely to occur as a result of sediment management within the reservoir compared to the damages that are likely to occur if the sediment management plan is not implemented; and (B)include lifecycle costs and a 100-year period of analysis. 
(5)ImplementationAs part of a sediment management plan under paragraph (2), and in accordance with paragraph (10), the Secretary may carry out sediment removal activities at reservoirs owned and operated by the Secretary in the Upper Missouri River Basin, or at reservoirs for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (33 U.S.C. 709), in the Upper Missouri River Basin, in accordance with section 602 of the Water Resources Development Act of 1986 (100 Stat. 4148; 110 Stat. 3758; 113 Stat. 295; 121 Stat. 1076) as if those reservoirs were listed in subsection (a) of that section.. 335.Portsmouth, New HampshireThe Secretary shall expedite the activities required to be carried out under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) regarding the use of improvement dredging of the Portsmouth Federal navigation project in Portsmouth, New Hampshire, carried out pursuant to section 3 of the Act of August 13, 1946 (33 U.S.C. 426g), as a source of clean beach fill material to reinforce the stone revetment at Nantasket Beach, Hull, Massachusetts.  
336.Rahway flood risk management feasibility study, New JerseyThe Secretary shall— (1)nullify the determination of the North Atlantic Division of the Corps of Engineers that further activities to carry out the feasibility study for a project for flood risk management, Rahway, New Jersey, authorized by the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on March 24, 1998 (docket number 2548), is not warranted; 
(2)identify an acceptable alternative to the project described in paragraph (1) that could receive Federal support; and (3)carry out, and expedite the completion of, a feasibility study for the acceptable alternative identified under paragraph (2). 
337.San Juan-Chama project; Abiquiu Dam, New Mexico 
(a)Abiquiu reservoirSection 5(b) of Public Law 97–140 (43 U.S.C. 620a note) is amended by striking a total of two hundred thousand acre-feet of. (b)Water storage at Abiquiu Dam, New MexicoSection 1 of Public Law 100–522 (43 U.S.C. 620a note) is amended— 
(1)by striking 200,000 acre-feet of; (2)by inserting and San Juan-Chama project after Rio Grande system; and 
(3)by striking , in lieu of the water storage authorized by section 5 of Public Law 97–140, to the extent that contracting entities under section 5 of Public Law 97–140 no longer require such storage. (c)Water storageThe Secretary shall— 
(1)store up to elevation 6230.00 NGVD29 at Abiquiu Dam, New Mexico, to the extent that the necessary real property interests have been acquired by any entity requesting such storage; and (2)amend the March 20, 1986, contract between the United States of America and the Albuquerque Bernalillo County Water Utility Authority (assigned by the City of Albuquerque, New Mexico to the Albuquerque Bernalillo County Water Utility Authority) for water storage space in Abiquiu Reservoir to allow for storage by the Albuquerque Bernalillo County Water Utility Authority of San Juan-Chama project water or native Rio Grande system water up to elevation 6230.00 NGVD29. 
(d)Storage agreements with users other than the Albuquerque Bernalillo County Water Utility AuthorityThe Secretary shall— (1)retain or enter into new agreements with entities for a proportionate allocation of 29,100 acre-feet of storage space pursuant to section 5 of Public Law 97–140; and 
(2)amend or enter into new storage agreements for storage of San Juan-Chama project water or native Rio Grande system water up to the space allocated for each entity’s proportionate share of San Juan-Chama water. (e)Operations documentsThe Secretary shall amend or revise any existing operations documents, including the Water Control Manual or operations plan for Abiquiu Reservoir, as necessary to meet the requirements of this section. 
(f)LimitationsIn carrying out this section, the following limitations shall apply: (1)The storage of native Rio Grande system water shall be subject to the provisions of the Rio Grande Compact and the resolutions of the Rio Grande Compact Commission. 
(2)The storage of native Rio Grande system water shall only be authorized to the extent that the necessary water ownership and storage rights have been acquired by the entity requesting such storage. (3)The storage of native Rio Grande system water or San-Juan Chama project water shall not interfere with the authorized purposes of the Abiquiu Dam and Reservoir project. 
(4)Each user of storage space, regardless of source of water, shall pay for any increase in costs attributable to storage of that user’s water. 338.Flushing Bay and Creek Federal Navigation Channel, New York (a)In generalThe portion of the project for navigation, Flushing Bay and Creek, New York, authorized by the first section of the Act of March 3, 1905 (chapter 1482, 33 Stat. 1120; 52 Stat. 803; 76 Stat. 1174), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.  
(b)Portion describedThe portion referred to in subsection (a) is the portion from river mile 2.5 to river mile 2.9, as bounded by— (1)the coordinates of— 
(A)Latitude North 40° 45’ 45.61” Longitude West 73° 50’ 20.19”; (B)Latitude North 40° 45’ 47.02” Longitude West 73° 50’ 10.80”; 
(C)Latitude North 40° 45’ 26.71” Longitude West 73° 50’ 10.85”; and (D)Latitude North 40° 45’ 26.72” Longitude West 73° 50’ 10.96”; and 
(2)the New York Long Island State Plane (US Survey Feet, NAD–83), as follows: (A)Easting x1028866.501 Northing y217179.294; 
(B)Easting x1029588.853 Northing y217322.675; (C)Easting x1029588.853 Northing y215267.486; and 
(D)Easting x1028964.587 Northing y215267.486. 339.Rush River and Lower Branch Rush River, North Dakota (a)In generalThe portion of the comprehensive plan for flood control and other purposes in the Red River of the North drainage basin, North Dakota, South Dakota, and Minnesota, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1177; 64 Stat. 176), consisting of clearing and rectification of the channel from mile 28.3 near Amenia to the mouth of the Rush River, known as Cass County Drain No. 12, is no longer authorized beginning on the date of enactment of this Act. 
(b)Lower Branch Rush RiverThe project for flood control, Lower Branch Rush River, North Dakota, carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), known as Cass County Drain No. 2, is no longer authorized beginning on the date of enactment of this Act.  340.Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and ConnecticutBeginning on the date of enactment of this Act, that portion of the project for navigation, Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and Connecticut, authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 13), consisting of a 10-foot-deep, 16-acre anchorage area in Watch Hill Cove is no longer authorized. 
341.Harris County, TexasSection 575 of the Water Resources Development Act of 1996 (110 Stat. 3789; 113 Stat. 311; 121 Stat. 1253) is repealed. 342.Cap Sante Waterway, WashingtonBeginning on the date of enactment of this Act, the project for navigation, Cap Sante Waterway and Navigation Channel, Skagit County, Washington, authorized by the Act of March 2, 1919 (chapter 95, 40 Stat. 1285), is modified to deauthorize the portion of the project consisting of an approximately 334,434-foot area of the Federal channel within Anacortes Harbor inside and directly adjacent to the Federal breakwater and training wall structure, starting at a point with coordinates N557015.552, E1210819.619, thence running S88 13’2.06”E approximately 200 feet to a point with coordinates N557009.330, E1211019.522, thence running S01 46’58.08”W approximately 578 feet to a point with coordinates N556431.405, E1211001.534, thence running S49 49’50.23”W approximately 69 feet to a point with coordinates N556387.076, E1210949.002, thence running S51 53’0.25”E approximately 35 feet to a point with coordinates N556365.662, E1210976.316, thence running S49 38’58.48”W approximately 112 feet to a point with coordinates N556292.989, E1210890.775, thence running N88 13’1.87”W approximately 109 feet to a point with coordinates N556296.367, E1210782.226, thence running S46 46’58.97”W approximately 141 feet to a point with coordinates N556199.527, E1210679.164, thence running N88 13’1.77”W approximately 700 feet to a point with coordinates N556221.305, E1209979.502, thence running N01 46’58.08”E approximately 250 feet to a point with coordinates N556471.184, E1209987.280, thence running S88 13’1.77”E approximately 815 feet to a point with coordinates N556445.828, E1210801.886, thence running N01 46’58.08”E approximately 570 feet to the point of origin. 
343.Local government reservoir permit reviewSection 1119(b) of the Water Resources Development Act of 2018 (33 U.S.C. 2347 note) is amended by striking owned or operated by the Secretary. 344.Project modifications for improvement of environmentSection 1203(g) of the Water Resources Development Act of 2018 (132 Stat. 3805) is amended, in the matter preceding paragraph (1), by striking For fiscal years 2019 and 2020 and inserting Until September 30, 2024. 
345.Aquatic ecosystem restorationFor fiscal years 2021 through 2024, in carrying out section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), the Secretary shall give priority to a project to restore and protect an aquatic ecosystem or estuary that— (1)is located in the South Platte River Basin; 
(2)is located on a body of water that is identified by the applicable State pursuant to section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)) as being impaired; (3)has the potential to provide flood risk management and recreational benefits in addition to ecosystem restoration benefits; and 
(4)is located in a city with a population of 80,000 or less. 346.Surplus water contracts and water storage agreementsSection 1046(c)(3) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1254; 132 Stat. 3784) is amended by striking 12 and inserting 16. 
347.No wake zones in navigation channelsSection 1149 of the Water Resources Development Act of 2016 (33 U.S.C. 1223 note) amended— (1)by striking recreational in each place it appears and inserting covered; and 
(2)by amending subsection (c) to read as follows:  (c)DefinitionsIn this section: 
(1)Covered navigation channelThe term covered navigation channel means a navigation channel that— (A)is federally marked or maintained; 
(B)is part of the Atlantic Intracoastal Waterway; and (C)is adjacent to a marina. 
(2)Covered vesselThe term covered vessel means a recreational vessel or an uninspected passenger vessel, as such terms are defined in section 2101 of title 46, United States Code.. 348.Limitation on contract execution in the Arkansas River Basin (a)Definition of covered contractIn this section, the term covered contract means a contract between any local governmental entity and the Secretary for water supply storage in a Federal or non-Federal hydropower lake within the Arkansas River Basin. 
(b)LimitationFor any new covered contract for a hydropower lake that is entered into during the period beginning on the date of enactment of this Act and ending on December 31, 2022, a local governmental entity shall not pay more than 110 percent of the initial principal cost for the acre-feet being sought for the new covered contract for that hydropower lake.  349.Waiver of non-Federal share of damages related to certain contract claimsIn a case in which the Armed Services Board of Contract Appeals or other court of competent jurisdiction has rendered a decision during the period beginning on December 1, 2017, and ending on December 31, 2022, awarding damages to a contractor relating to the adjudication of claims arising from the construction of an authorized water resources development project, notwithstanding the terms of the Project Partnership Agreement, the Secretary shall waive payment of the share of the non-Federal interest of those damages, including attorney's fees, if— 
(1) 
(A)the contracting officer was instructed by the Corps of Engineers to modify the terms of the contract or terminate the contract; and (B)the Armed Services Board of Contract Appeals or other court of competent jurisdiction determined that the failure of the contracting officer to timely take the action described in subparagraph (A) was a material breach of the contract that resulted in damages to the contractor awarded by the Armed Services Board of Contract Appeals or the court, as applicable; or 
(2)the claims arose from construction of a project deauthorized under this title. 350.Reduced pricing for certain water supply storageSection 322 of the Water Resources Development Act of 1990 (33 U.S.C. 2324) is amended— 
(1)in subsection (b), by striking 2,000,000 and inserting 3,000,000; and (2)in subsection (g)— 
(A)by striking the period at the end and inserting ; or; (B)by striking means a community and inserting the following: “means— 
 
(1)a community; and (C)by adding at the end the following: 
 
(2)a regional water system that serves a population of less than 100,000, for which the per capita income is less than the per capita income of not less than 50 percent of the counties in the United States..  351.Flood control and other purposesSection 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended— 
(1)by striking Except as and inserting the following:   (1)In generalExcept as; and  
(2)by adding at the end the following:   (2)Renegotiation of terms (A)In generalAt the request of a non-Federal interest, the Secretary and the non-Federal interest may renegotiate the terms and conditions of an eligible deferred payment, including— 
(i)permitting the non-Federal contribution to be made without interest, pursuant to paragraph (1); (ii)recalculation of the interest rate; 
(iii)full or partial forgiveness of interest accrued during the period of construction; and (iv)a credit against construction interest for a non-Federal investment that benefits the completion or performance of the project or separable element. 
(B)Eligible deferred paymentAn eligible deferred payment agreement under subparagraph (A) is an agreement for which— (i)the non-Federal contribution was made with interest;  
(ii)the period of project construction exceeds 10 years from the execution of a project partnership agreement or appropriation of funds; and (iii)the construction interest exceeds $45,000,000. 
(3)Credit for non-Federal contribution 
(A)In generalThe Secretary is authorized to credit any costs incurred by the non-Federal interest (including in-kind contributions) to remedy a design or construction deficiency of a covered project or separable element toward the non-Federal share of the cost of the covered project, if the Secretary determines the remedy to be integral to the completion or performance of the covered project. (B)Credit of costsIf the non-Federal interest incurs costs or in-kind contributions for a project to remedy a design or construction deficiency of a project or separable element which has a 100 percent Federal cost share, and the Secretary determines the remedy to be integral to the completion or performance of the project, the Secretary is authorized to credit such costs to any interest accrued on a deferred non-Federal contribution. 
(4)Treatment of pre-paymentNotwithstanding a deferred payment agreement with a non-Federal interest, the Secretary shall accept, without interest of any type, the repayment of a non-Federal contribution for any eligible deferred payment described in paragraph (2)(B) for which— (A)the non-Federal interest makes a payment of at least $200 million for that eligible deferred payment agreement on or before September 30, 2021; and 
(B)the non-Federal interest repays the remaining principal by September 30, 2023.. 352.Additional assistance for critical projects (a)Consistency with reportsCongress finds that the project modifications described in this section are in accordance with the reports submitted to Congress by the Secretary under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), titled Report to Congress on Future Water Resources Development, or have otherwise been reviewed by Congress. 
(b)Modifications 
(1)Sacramento area, CaliforniaSection 219(f)(23) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 117 Stat. 1840) is amended to read as follows:  (23)Sacramento area, California$45,000,000 for regional water conservation, recycling, reliability, and resiliency projects in Placer, El Dorado, and Sacramento Counties and the San Juan Suburban Water District, California.. 
(2)South Perris, CaliforniaSection 219(f)(52) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220) is amended by striking $25,000,000 and inserting $50,000,000. (3)Madison and St. Clair Counties, IllinoisSection 219(f)(55) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 114 Stat. 2763A–221) is amended by striking $10,000,000 and inserting $45,000,000. 
(4)Southern and eastern KentuckySection 531 of the Water Resources Development Act of 1996 (110 Stat. 3773; 113 Stat. 348; 117 Stat. 142; 121 Stat. 1226) is amended— (A)in subsection (g), by inserting Boyd, Carter, Elliott, Lincoln, after Lee,; and 
(B)in subsection (h), by striking $40,000,000 and inserting $100,000,000. (5)DeSoto County, MississippiSection 219(f)(30) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220; 119 Stat. 282; 119 Stat. 2257; 122 Stat. 1623) is amended by striking $75,000,000 and inserting $130,000,000. 
(6)Jackson County, MississippiSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 1494; 121 Stat. 1258) is amended— (A)in subsection (c)(5), by striking water supply and and inserting water supply, projects for stormwater and drainage systems, and; and  
(B)in subsection (e)(1), by striking $32,500,000 and inserting $57,500,000. (7)St. Louis, MissouriSection 219(f)(32) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 337; 121 Stat. 1233) is amended by striking $35,000,000 and inserting $70,000,000. 
(8)Midwest City, OklahomaSection 219(f)(231) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 121 Stat. 1266) is amended by striking $2,000,000 and inserting $5,000,000. (9)South central PennsylvaniaSection 313 of the Water Resources Development Act of 1992 (106 Stat. 4845; 109 Stat. 407; 110 Stat. 3723; 113 Stat. 310; 117 Stat. 142; 121 Stat. 1146) is amended— 
(A)in subsection (g)(1), by striking $200,000,000 and inserting $400,000,000; and (B)in subsection (h)(2), by inserting Beaver, Jefferson, after Washington,. 
(10)Lakes Marion and Moultrie, South CarolinaSection 219(f)(25) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220; 117 Stat. 1838; 130 Stat. 1677; 132 Stat. 3818) is amended by striking $89,550,000 and inserting $110,000,000. (11)El Paso County, TexasSection 219(f)(269) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 121 Stat. 1268) is amended by striking $25,000,000 and inserting $75,000,000. 
(12)Western rural waterSection 595 of the Water Resources Development Act of 1999 (113 Stat. 383; 117 Stat. 139; 117 Stat. 142; 117 Stat. 1836; 118 Stat. 440; 121 Stat. 1219; 123 Stat. 2851; 128 Stat. 1316; 130 Stat. 1681) is amended— (A)by striking the section heading and inserting Western rural water.; 
(B)in subsection (b), by inserting Arizona, before rural Idaho; (C)in subsection (c), by inserting Arizona, before Idaho; and 
(D)in subsection (i), by striking for the period beginning with fiscal year 2001, $435,000,000, to remain available until expended. and inserting the following: “, to remain available until expended—  (1)for the period beginning with fiscal year 2001, $435,000,000 for Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming; and 
(2)$150,000,000 for Arizona.. (13)Central West VirginiaSection 571(h) of the Water Resources Development Act of 1999 (113 Stat. 371; 121 Stat. 1257) is amended by striking $20,000,000 and inserting $100,000,000. 
(14)Southern West VirginiaSection 340(g) of the Water Resources Development Act of 1992 (106 Stat. 4856; 110 Stat. 3727; 113 Stat. 320) is amended by striking $40,000,000 and inserting $120,000,000. (c)Lowell Creek Tunnel, Seward, AlaskaSection 5032(a)(2) of the Water Resources Development Act of 2007 (Public Law 110–114, 121 Stat. 1205) is amended by striking 15 and inserting 20. 
(d)Cape Arundel Disposal Site, MaineSection 1312 of the Water Resources Development Act of 2018 (132 Stat. 3821) is amended by striking December 31, 2021 and inserting September 30, 2024. 353.Project modification authorizations (a)Water supplyThe following project modifications for water supply, as identified in the report entitled Report to Congress on Future Water Resources Development dated February 2019, and submitted to Congress on June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the recommendations included in such report pursuant to section 301(c) of the Water Supply Act of 1958 (43 U.S.C. 390b(c)) and as follows: 
(1)Clarence Cannon Dam and Mark Twain Lake Project, Salt River, Missouri 
(A)In generalThe project for Clarence Cannon Dam and Mark Twain Lake Project, Salt River, Missouri, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1189; 79 Stat. 1089; 95 Stat. 1684), is modified to release 5,600 acre-feet of future use water supply storage to the Federal Government under water supply contract No. DACW43–88–C–0036, and future financial obligations for such volume of storage. (B)Relief of certain obligationsUpon execution of the amendment required by subparagraph (C), the State of Missouri shall be relieved of the obligation to pay the percentage of the annual operation and maintenance expense, the percentage of major replacement cost, and the percentage of major rehabilitation costs, of the joint use facilities of the project described in subparagraph (A), that are attributable to water supply storage space not being used by the State during the period before the State commences use of the storage space. 
(C)Amendment to contractThe Secretary shall amend Water Supply Contract No. DACW43–88–C–0036, dated March 10, 1988, between the United States and the State of Missouri, to implement the modifications required under subparagraphs (A) and (B).  (2)City of Plattsburg (A)In generalThe project for Smithville Lake, Missouri, authorized pursuant to section 204 of the Flood Control Act of 1965 (79 Stat. 1080), is modified to release the City of Plattsburg, Missouri, from— 
(i)8,850 acre-feet of future water supply storage contracts; and (ii)future financial obligations for the volume of storage described in clause (i).  
(B)Amendment to contractThe Secretary shall amend water supply contract No. DACW41–73–C–0008, between the United States and the State of Missouri, to implement the modifications under subparagraph (A). (3)City of Smithville (A)In generalThe project for Smithville Lake, Missouri, authorized pursuant to section 204 of the Flood Control Act of 1965 (79 Stat. 1080), is modified to release the City of Smithville, Missouri, from— 
(i)6,000 acre-feet of future water supply storage contracts; and (ii)future financial obligations for the volume of storage described in clause (i).  
(B)Amendment to contractThe Secretary shall amend water supply contract No. DACW–41–73–C–0007, between the United States and the State of Missouri, to implement the modifications under subparagraph (A). (b)Flood risk managementThe following project modifications for flood risk management, as identified in a report entitled Report to Congress on Future Water Resources Development, and submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary: 
(1)Modification of the project for flood risk management, lower Mississippi River, authorized by the Act of May 15, 1928 (chapter 569, 45 Stat. 534), to incorporate the Wolf River Backwater and Nonconnah Creek levee systems into the project, authorized by section 5 of the Act of June 22, 1936 (chapter 688, 49 Stat. 1575; 50 Stat. 881), subject to the determination of the Secretary that such systems meet all requirements applicable to such project. (2)Modification of the project for flood risk management, Red River below Denison Dam, Arkansas, Louisiana, and Texas, authorized by the Act of June 28, 1938 (chapter 795, 52 Stat. 1219), to incorporate the Cherokee Park Levee into the project, subject to the determination of the Secretary that such levee meets all requirements applicable to such project. 
354.Completion of maintenance and repair activities 
(a)Expedited completions 
(1)Upper Snake River BasinThe Secretary shall expedite, in coordination with State, Tribal, and local authorities, the completion of maintenance and repair activities for those elements of the levee systems in the Upper Snake River Basin, authorized pursuant to the Flood Control Act of 1950 (64 Stat. 179), that are operated and maintained by the Secretary. (2)Lower Missouri River BasinThe Secretary shall expedite, in coordination with State and local authorities and stakeholders, the completion of maintenance and repair activities for those elements of the levee systems in the Lower Missouri River Basin, authorized pursuant to the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Act of December 22, 1944 (chapter 665, 58 Stat. 891)) or the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)), that are operated and maintained by the Secretary. 
(3)Coos Bay North Jetty system, OregonThe Secretary shall expedite, in coordination with State and local authorities and stakeholders, the completion of maintenance and repair activities for those elements of the Coos Bay North Jetty system, Oregon, authorized by the first section of the Act of January 21, 1927 (chapter 47, 44 Stat. 1014), that are operated and maintained by the Secretary. (4)Indian River Inlet and Bay, DelawareThe Secretary shall expedite, in coordination with State and local authorities, the completion of maintenance and repair activities for the elements of the project for navigation, Indian River Inlet and Bay, Delaware, authorized by the Act of August 26, 1937 (chapter 832, 50 Stat. 846), that are operated and maintained by the Secretary. 
(b)Savings provisionNothing in this section affects the responsibility of the Secretary to comply with the requirements of any Federal law in carrying out the activities required to be expedited by this section. 355.Project reauthorizations (a)In general (1)Muddy River, MassachusettsThe separable elements for ecosystem restoration of the project for flood damage reduction and environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), and deauthorized pursuant to section 6001 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1345), are authorized to be carried out by the Secretary, subject to subsection (b). 
(2)East Chester Creek, New YorkNotwithstanding section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a), the project for navigation, East Chester Creek, New York, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 164; 100 Stat. 4181), and deauthorized pursuant to section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579(a)), is authorized to be carried out by the Secretary, subject to subsection (b). (3)Christiansted Harbor, United States Virgin IslandsNotwithstanding section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), the portion of the project for navigation, Christiansted Harbor, St. Croix, United States Virgin Islands, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 167), and deauthorized under section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), is authorized to be carried out by the Secretary, subject to subsection (b). 
(4)Charlotte Amalie (St. Thomas) Harbor, United States Virgin IslandsNotwithstanding section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), the portion of the project for navigation, Charlotte Amalie (St. Thomas) Harbor, St. Thomas, United States Virgin Islands, authorized by the Act of August 26, 1937 (chapter 832, 50 Stat. 850), and deauthorized under section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), is authorized to be carried out by the Secretary, subject to subsection (b). (b)Report to CongressThe Secretary shall complete and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a post-authorization change report (as such term is defined in section 1132(d) of the Water Resources Development Act of 2016 (33 U.S.C. 2282e(d)) prior to carrying out a project identified in subsection (a). 
356.Conveyances 
(a)Generally applicable provisions 
(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary. (2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section. 
(3)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance. (4)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on the real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed. 
(5)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States. (b)Eufaula, Alabama (1)Conveyance authorizedThe Secretary shall convey to the City of Eufaula, Alabama, all right, title, and interest of the United States in and to the real property described in the Department of the Army Lease No. DACW01–2–17–0747, containing 56.76 acres, more or less, and being a part of Tracts L–1268 (26.12 acres), L–1273 (13.71 acres), L–1278 (6.75 acres), and L1279 (10.36 acres) of the Walter F. George Lock and Dam and Lake project. 
(2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. (3)ConsiderationThe City of Eufaula, Alabama, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. 
(c)Montgomery, Alabama 
(1)Conveyance authorizedThe Secretary shall convey to the City of Montgomery, Alabama, all right, title, and interest of the United States in and to the real property described in paragraph (2). (2)PropertyThe property to be conveyed is the 62.38 acres of land and water under the primary jurisdiction of the Secretary in the R.E. Bob Woodruff Project Area that is covered by lease number DACW01–1–05–0037, including the parcels and structure known as Powder Magazine. 
(3)DeadlineTo the extent practicable, the Secretary shall complete the conveyance under this subsection by not later than 180 days after the date of enactment of this Act. (4)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, to include retaining the right to inundate with water any land transferred under this subsection. 
(5)ConsiderationThe City of Montgomery, Alabama, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. (d)Conveyance of Wilmington Harbor North Disposal Area, Delaware (1)In generalAs soon as practicable, the Secretary shall complete the conveyance of the Wilmington Harbor North Disposal Area confined disposal facility, Delaware, to the State of Delaware. 
(2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. (3)ConsiderationThe State of Delaware shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. 
(e)Ohio River Lock and Dam Number 52, Massac County, Illinois 
(1)Conveyance authorizedThe Secretary shall convey to the Massac-Metropolis Port District, Illinois, all right, title, and interest of the United States in and to any real property located north of the south bank of the Ohio River in Massac County, Illinois, that is associated with the Ohio River Lock and Dam 52. (2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. 
(3)ConsiderationThe Massac-Metropolis Port District, Illinois, shall pay to the Secretary an amount that is not less than fair market value of the property conveyed under this subsection, as determined by the Secretary. (f)Upper St. Anthony Falls Lock and Dam, Minneapolis, Minnesota (1)Conveyance authorizedAs soon as practicable after the date of enactment of this Act, the Secretary shall, upon request— 
(A)convey, without consideration, to the City of Minneapolis, Minnesota, or its designee, all or substantially all of the real property owned by the United States adjacent to or in the vicinity of the Upper St. Anthony Falls Lock and Dam, subject to the right of the Secretary to retain any easements in such property solely to the extent necessary to continue to operate and maintain the Upper St. Anthony Falls Lock and Dam; and (B)provide, without consideration, to the City or its designee— 
(i)access and use rights by license, easement, or similar agreement, to any real property and structures at the site of the Upper St. Anthony Falls Lock and Dam that is not conveyed under subparagraph (A); and (ii)for any such property retained by the Secretary, exclusive license or easement over such property to allow the City or its designee to construct, use, and operate amenities thereon, and to utilize such property as a comprehensive recreational, touristic, and interpretive experience. 
(2)Ownership and operation of lock and damOwnership rights to the Upper St. Anthony Falls Lock and Dam shall not be conveyed under this subsection, and the Secretary shall retain all rights to operate and maintain the Upper St. Anthony Falls Lock and Dam. (3)ReversionIf the Secretary determines that the property conveyed under this subsection is not used for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States. 
(4)Upper St. Anthony Falls lock and dam definedIn this subsection, the term Upper St. Anthony Falls Lock and Dam means the lock and dam located on Mississippi River Mile 853.9 in Minneapolis, Minnesota. (g)Clinton, Missouri (1)Conveyance authorizedThe Secretary shall convey to the City of Clinton, Missouri, without consideration, all right, title, and interest of the United States in and to the real property described in paragraph (2). 
(2)PropertyThe property to be conveyed is a tract of land situated in the S ½ of Section 12 and the N ½ of Section 13, Township 41 North, Range 26 West of the Fifth Principal Meridian, Henry County, Missouri, more particularly described as follows: Beginning at the point of intersection of the north line of said S ½ of Section 12 and the easterly right-of-way of State Highway No. 13; thence easterly along the north line of said S ½ to the northeast corner of the W ½ NW ¼ NE ¼ SW ¼ of said Section 12; thence southerly along the east line of said W ½ NW ¼ NE ¼ SW ¼ to the southeast corner thereof; thence easterly along the north line of the S ½ NE ¼ SW ¼ of said Section 12 to the southwest corner of the W ½ NW ¼ NW ¼ SE ¼ of said Section 12; thence in a northeasterly direction to the northeast corner of said W ½ NW ¼ NW ¼ SE ¼ ; thence easterly along the north line of said S ½ to the westerly right-of-way of the County Road; thence in a southeasterly and southerly direction along the westerly right-of-way of said County Road approximately 2500 feet to the center of Deer Creek; thence in a southwesterly direction along the center of said Deer Creek, approximately 3900 feet to the south line of said N ½ of Section 13; thence westerly along the south line of said N ½ to the easterly right-of-way line of the St. Louis-San Francisco Railroad; thence in a northwesterly direction along the easterly right-of-way of said railroad to the easterly right-of-way of said State Highway No. 13; thence in a northeasterly direction along the easterly right-of-way of said State Highway No. 13 to the point of the beginning; and including a roadway easement for ingress and egress, described as a strip of land 80 feet in width, lying 40 feet on each side of the following described line, the initial extremities of the following described strip being extended or reduced as required to exactly adjoin the boundary lines which they meet, situated in the S ½ of Section 12, Township 41 North Range 26 West of the Fifth Principal Meridian, Henry County, Missouri, more particularly described as follows: Commencing at the center of said Section 12, thence Sl°24’56”W, 1265.52 feet to a point, thence N88°29’02”W, 483.97 feet to the point of beginning of the strip of land herein described; thence in a northeasterly direction along a curve to the right, said curve having an initial tangent bearing of N3°44’4l”E, a radius of 238.73 feet and an interior angle of 61°29’26”, an arc distance of 256.21 feet to a point; thence N65°14’07”E 218.58 feet to a point; thence in a northeasterly direction along a curve to the left, having a radius of 674.07 feet and an interior angle of 36°00’01”, an arc distance of 423.53 feet to a point; thence N29°14’07”E, 417.87 feet to a point; thence northeasterly along a curve to the right, having a radius of 818.51 feet and an interior angle of 14°30’01”, an arc distance of 207.15 feet to a point; thence N43°44’07”E, 57.00 feet to the southerly right-of-way line of a county road, containing 2,948 acres, more or less; Excluding therefrom a tract of land situated in the S ½ of said Section 12, said Township and Range, described as commencing at the center of said Section 12; thence S1°24’56”W, 1265.52 feet to the point of beginning of the tract of land herein described; thence N88°29’02”W, 1122.50 feet; thence S1°43’26”W, 872.62 feet; thence S88°29’02”E, 1337.36 feet; thence Nl°43’26”E, 872.62 feet; thence N88°29’02”W, 214.86 feet to the point of beginning, containing 26.79 acres, more or less. The above described tract contains, in the aggregate, 177.69 acres, more or less.  (3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. 
(4)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States. (h)City of Clinton, Old Orchard Addition, Missouri (1)Conveyance AuthorizedThe Secretary shall convey to the City of Clinton, Missouri, all right, title, and interest of the United States in and to the real property described in paragraph (2). 
(2)PropertyThe property to be conveyed is Lot 28 in Old Orchard Addition, a subdivision of the City of Clinton, Henry County, Missouri, containing 0.36 acres, more or less, including any improvements thereon. (3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, including such reservations, terms, and conditions as the Secretary determines necessary to allow the United States to operate and maintain the Harry S. Truman Reservoir Project. 
(4)ConsiderationThe City of Clinton, Missouri, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. (i)Tri-County Levee District, Missouri (1)Conveyance authorizedThe Secretary shall convey to the Tri-County Levee District, Missouri, all right, title, and interest of the United States in and to the real property described in paragraph (2). 
(2)PropertyThe property to be conveyed is the part of Sections 1 and 12 Township 45 North Range 6 West of the 5th P.M. in Montgomery County, Missouri, described as follows: A tract of land being 60’ wide and lying South and East of and adjoining the centerline of the existing levee and being described as follows: Commencing at the NW corner of Section 12, thence S 87° 52’ 35” E 587.4’, thence S 01° 29’ 25” W 453.68’ to the point of the beginning; said point being in the center of the levee, thence with the centerline of the levee N 77° 01’ 30” E 164.92’, thence N 74° 26’ 55” E 250.0’, thence N 72° 27’ 55” E 270.0’, thence N 69° 06’ 10” E 300.0’, thence N 66° 42’ 15” E 500.0’, thence N 64° 14’ 30” E 270.0’, thence N 61° 09’ 10” E 800.0’, thence N 60° 58’ 15” E 1724.45’, thence leaving the centerline S 01° 10’ 35” W 69.43’, thence parallel with the above described centerline S 60° 58’ 15” W 1689.62’, thence S 61° 09’ 10” W 801.71’, thence S 64° 14’ 30” W 272.91’, thence S 66° 42’ 15” W 502.55’, thence S 69° 06’ 10” W 303.02’, thence S 72° 27’ 55” W 272.8’, thence S 74° 26’ 55” W 252.39’, thence S 77° 01’ 30” W 181.75’, thence leaving the South side of the levee N 01° 26’ 25” E 61.96’ to the point of beginning and containing 5.89 acres more or less. (3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. 
(4)ConsiderationThe Tri-County Levee District, Missouri, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. (j)Judge Joseph Barker, Jr., House, Ohio (1)Non-Federal entityIn this subsection, the term non-Federal entity means the Friends of Joseph Barker, Jr., House, a nonprofit organization in the State of Ohio. 
(2)Conveyance authorized 
(A)In generalSubject to paragraph (6), the Secretary shall convey to the non-Federal entity, without consideration, all right, title, and interest of the United States in and to the property described in paragraph (3)(A).  (B)EasementUpon conveyance of the property under subparagraph (A), the Secretary shall provide to the non-Federal entity, without consideration, an easement over the property described in paragraph (3)(B) for access to the conveyed property for as long as the non-Federal entity is in legal possession of the conveyed property. 
(3)Descriptions of property 
(A)In generalThe property referred to in paragraph (2)(A) is the following (as in existence on the date of enactment of this Act): (i)Judge Joseph Barker, Jr., HouseThe tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America parallel to and approximately 10 feet easterly of the toe of the existing dredge disposal berm, southeasterly approximately 326 feet to a point prior to the current Corps of Engineers access to the dredging spoil area; thence, northeasterly approximately 480 feet paralleling the top of the slope to the riverbank side of the house and approximately 25 feet northerly therefrom; thence, northwest approximately 302 feet to a point in the southern right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, southwesterly approximately 485 feet to the point of beginning, containing approximately 3.51 acres. 
(ii)Road tractThe tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America and with the House Parcel southeasterly 25 feet; thence, northeast, running parallel to said Route 7 right-of-way, approximately 994 feet to a point of deflection; thence northeasterly 368 feet to a point beyond the existing fence corner; thence, east 140 feet to the edge of the existing Willow Island access road; thence with said access road, northwesterly approximately 62 feet to a point in the southern right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, southwesterly approximately 1,491 feet to the point of beginning, containing approximately 1 acre. (B)EasementThe property referred to in paragraph (2)(B) is the following: The tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point at the intersection of the southern right-of-way of Ohio Route 7 and the northeast side of the existing Willow Island access road, a new corner to the land now or formerly owned by the United States of America; thence, southwest, running with said Route 7 right-of-way, approximately 30 feet to a point on the southwest side of the existing access road, and corner to the road tract; thence with said access road and the line of the road parcel, southeasterly approximately 62 feet to a point; thence leaving the road parcel and crossing the existing access road northeasterly approximately 30 feet to a point located on the northeast side of the existing access road; thence, northwesterly approximately 62 feet, to the point of beginning, containing approximately 0.04 acre. 
(4)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. (5)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used by the non-Federal entity for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States. 
(6)Requirements 
(A)ImprovementsThe Secretary shall make such improvements and alterations to the property described in paragraph (3)(A)(i) as the Secretary, in consultation with the non-Federal entity and relevant stakeholders, determines to be appropriate to facilitate conveyance of the property and provision of the easement under this subsection, subject to the condition that the total cost of those improvements and alterations undertaken by the Secretary shall be not more than $120,000. (B)Environmental assessmentBefore making a conveyance under paragraph (2), the Secretary shall— 
(i)conduct, with respect to the property to be conveyed, an assessment of the environmental condition of the property, including an investigation of any potential hazardous, toxic, or radioactive waste present on such property; and  (ii)submit to the non-Federal entity a report describing the results of such assessment. 
(C)Refusal by non-Federal entity 
(i)In generalUpon review by the non-Federal entity of the report under subparagraph (B), the non-Federal entity may elect to refuse the conveyance under this subsection. (ii)ElectionAn election under clause (i)— 
(I)shall be at the sole discretion of the non-Federal entity; and (II)shall be made by the non-Federal entity by not later than the date that is 30 days after the date of submission of the report under subparagraph (B)(ii). 
(D)Dredged material placement activitiesThe Secretary shall— (i)notify and coordinate with the non-Federal entity and relevant stakeholders before carrying out any dredged material placement activities associated with the property described in paragraph (3)(A) after the date on which such property is conveyed under this subsection; and 
(ii)in carrying out a dredged material placement activity under clause (i), act in accordance with Engineer Manual EM 1110–2–5025 (or a subsequent version of that manual). (7)Reservation of rightsThe Secretary may reserve and retain from any conveyance under this subsection a right-of-way or any other right that the Secretary determines to be necessary for the operation and maintenance of the authorized Federal channel along the Ohio River. 
(8)TreatmentConveyance to the non-Federal entity under this subsection of property described in paragraph (3)(A)(i) shall satisfy all obligations of the Secretary with respect to such property under— (A)section 306101 of title 54, United States Code; and 
(B)section 306108 of title 54, United States Code, with respect to the effects on the property of dredged material placement activities carried out by the Secretary after the date of the conveyances. (9)InapplicabilitySubtitle I of title 40, and chapter 4 of title 41, United States Code shall not apply to any conveyance or easement provided under this subsection. 
(k)Leaburg Fish Hatchery, Lane County, Oregon 
(1)Conveyance authorizedSubject to the provisions of this subsection, the Secretary shall convey, without consideration, to the State of Oregon, acting through the Oregon Department of Fish and Wildlife, all right, title, and interest of the United States in and to the real property comprising the Leaburg Fish Hatchery, consisting of approximately 21.55 acres, identified as tracts Q–1500, Q–1501E, and 300E–1 and described in Department of the Army Lease No. DACW57–1–18–0009, together with any improvements on the property. (2)Water rightsThe Secretary may transfer to the State of Oregon, acting through the Oregon Department of Fish and Wildlife, any water rights held by the United States that are appurtenant to the property conveyed under this subsection. 
(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, including a condition that all of the property conveyed under this subsection be used and maintained by the State of Oregon for the purpose of operating a fish hatchery in perpetuity. (4)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used or maintained by the State of Oregon for the purpose of operating a fish hatchery in perpetuity, all or any portion of the property, including any water rights transferred under this subsection, shall, at the option of the Secretary, revert to the United States. 
(5)Savings clauseIf the State of Oregon does not accept the conveyance under this subsection, the Secretary may dispose of the property, including appurtenant water rights, under subchapter III of chapter 5 of title 40, United States Code. (l)Willamette Falls Locks, Willamette River, Oregon (1)DefinitionsIn this section: 
(A)Real estate appendixThe term real estate appendix means Appendix A of the document published by the District Commander of the Portland District of the Corps of Engineers, titled Willamette Falls Locks Willamette River Oregon Section 216 Disposition Study with Integrated Environmental Assessment. (B)Receiving entityThe term receiving entity means an entity identified by the State of Oregon, in consultation with the Willamette Falls Locks Commission, to receive the conveyance under paragraph (2). 
(C)Willamette Falls Locks projectThe term Willamette Falls Locks project means the project for navigation, Willamette Falls Locks, Willamette River, Oregon, authorized by the Act of June 25, 1910 (36 Stat. 664, chapter 382). (D)Willamette Falls Locks reportThe term Willamette Falls Locks report means the memorandum of the Director of Civil Works with the subject Willamette Falls Locks (WFL), Willamette River Oregon Section 216 Disposition Study with Integrated Environmental Assessment (Study), dated July 11, 2019. 
(2)Conveyance authorizedThe Secretary is authorized to convey to the receiving entity, without consideration, all right, title, and interest of the United States in and to any land in which the Federal Government has a property interest for the Willamette Falls Locks project, together with any improvements on the land, subject to the requirements of this subsection and in accordance with the Willamette Falls Locks report. (3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. 
(4)Subject to existing easements and other interestsThe conveyance of property under paragraph (2) shall be subject to all existing deed reservations, easements, rights-of-way, and leases that are in effect as of the date of the conveyance. (5)ReversionIf the Secretary determines that the property conveyed under this subsection cease to be held in public ownership, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States. 
(6)Requirements before conveyance 
(A)Perpetual road easementBefore making the conveyance under paragraph (2), the Secretary shall acquire a perpetual road easement from an adjacent property owner for use of an access road, which easement shall convey with the property conveyed under such paragraph. (B)Environmental complianceBefore making the conveyance under paragraph (2), in accordance with the real estate appendix, the Secretary shall complete a Phase 1 Environmental Site Assessment pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). 
(C)Historic preservationThe Secretary may enter into a memorandum of agreement with the Oregon State Historic Preservation Office and the Advisory Council on Historic Preservation that identifies actions the Secretary shall take before making the conveyance under paragraph (2). (D)RepairsBefore making the conveyance under paragraph (2), the Secretary shall carry out repairs to address primary seismic and safety risks in accordance with the recommendations approved in the Willamette Falls Locks report. 
(7)DeauthorizationBeginning on the date on which the Secretary makes the conveyance under paragraph (2), the Willamette Falls Locks project is no longer authorized. 357.Lake Eufaula advisory committeeSection 3133(b) of the Water Resources Development Act of 2007 (121 Stat. 1141) is amended by adding at the end the following: 
 
(5)TerminationThe committee shall terminate on the date that is 30 days after the date on which the committee submits final recommendations to the Secretary.. 358.Repeal of Missouri River Task Force, North Dakota (a)In generalSection 705 of the Water Resources Development Act of 2000 (114 Stat. 2696) is repealed.  
(b)Conforming amendments 
(1)PurposesSection 702(b)(3) of the Water Resources Development Act of 2000 (114 Stat. 2695) is amended by inserting prepared under section 705(e) (as in effect on the day before the date of enactment of the Water Resources Development Act of 2020) before the period at the end. (2)DefinitionsSection 703 of the Water Resources Development Act of 2000 (114 Stat. 2695) is amended— 
(A)by striking paragraphs (2) and (4); and (B)by redesignating paragraphs (3) and (5) as paragraphs (2) and (3), respectively.  
359.Repeal of Missouri River Task Force, South Dakota 
(a)In generalSection 905 of the Water Resources Development Act of 2000 (114 Stat. 2709) is repealed.  (b)Conforming amendments (1)PurposesSection 902(b)(3) of the Water Resources Development Act of 2000 (114 Stat. 2708) is amended by inserting prepared under section 905(e) (as in effect on the day before the date of enactment of the Water Resources Development Act of 2020) before the period at the end. 
(2)DefinitionsSection 903 of the Water Resources Development Act of 2000 (114 Stat. 2708) is amended— (A)by striking paragraphs (2) and (4); and 
(B)by redesignating paragraphs (3) and (5) as paragraphs (2) and (3), respectively.  360.Conforming amendments (a)Section 710 of the Water Resources Development Act of 1986 (33 U.S.C. 2264), and the item relating to such section in the table of contents, are repealed. 
(b)Section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a) is amended— (1)in subsection (b), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and 
(2)by striking subsection (c). (c)Section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) is amended— 
(1)in subsection (d)— (A)in paragraph (1), by striking Notwithstanding the requirements of subsection (c), the Secretary and inserting The Secretary; 
(B)by striking subsections (a) and (c) each place it appears and inserting subsection (a); and (C)by striking paragraph (4); and 
(2)by striking subsection (c) and redesignating subsections (d) through (g) as subsections (c) through (f), respectively. (d)Section 6003 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c), and the item relating to such section in the table of contents, are repealed. 
(e)Section 1301 of the Water Resources Development Act of 2016 (33 U.S.C. 579d), and the item relating to such section in the table of contents, are repealed. (f)Section 1302 of the Water Resources Development Act of 2016 (33 U.S.C. 579c–1), and the item relating to such section in the table of contents, are repealed. 
(g)Section 1301 of the Water Resources Development Act of 2018 (33 U.S.C. 579d–1), and the item relating to such section in the table of contents, are repealed. (h)Section 1302 of the Water Resources Development Act of 2018 (33 U.S.C. 579c–2), and the item relating to such section in the table of contents, are repealed. 
IVWater Resources Infrastructure 
401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports or decision documents designated in this section: (1)Navigation   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. AKPort of Nome ModificationsMay 29, 2020Federal: $378,908,000Non-Federal: $126,325,000Total: $505,233,000 2. AKSt. George Harbor Improvement, St. GeorgeAugust 13, 2020Federal: $147,874,000Non-Federal: $16,508,000Total: $164,382,000 3. AKUnalaska (Dutch Harbor) ChannelsFebruary 7, 2020Federal: $26,967,000Non-Federal: $8,989,000Total: $35,956,000 4. CT New Haven Harbor Navigation Improvement Project May 7, 2020Federal: $55,250,000Non-Federal: $19,442,000Total: $74,692,000 5. NY, NJNew York and New Jersey Harbor AnchoragesApril 23, 2020Federal: $19,550,000Non-Federal: $6,520,000Total: $26,070,000 6. TXGulf Intracoastal Waterway, Brazos River Floodgates and Colorado River LocksOctober 23, 2019Total: $414,144,000  7. TXHouston Ship Channel Expansion Channel Improvement Project, Harris, Chambers, and Galveston CountiesApril 23, 2020Federal: $625,204,000Non-Federal: $260,431,000Total: $885,635,000 8. TXMatagorda Ship Channel Improvement Project, Port LavacaNovember 15, 2019Federal: $140,156,000Non-Federal: $80,500,000Total: $220,656,000 9. VAAtlantic Intracoastal Waterway, North Landing Bridge ReplacementAugust 25, 2020Federal: $102,755,000Non-Federal: $0Total: $102,755,000 (2)Flood risk management   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. AZLittle Colorado River at Winslow, Navajo CountyDecember 14, 2018Federal: $54,260,000Non-Federal: $29,217,000Total: $83,477,000 2. CAWestminster, East Garden Grove, California Flood Risk ManagementJuly 9, 2020Federal: $324,905,000Non-Federal: $940,191,000 Total: $1,265,096,000  3. CT, NYWestchester County Streams, Byram River Basin, Fairfield County, Connecticut, and Westchester County, New YorkMay 7, 2020Federal: $15,199,000Non-Federal: $15,199,000Total: $30,397,000 4. KYLouisville Metropolitan Flood Protection System Reconstruction, Jefferson and Bullitt CountiesOctober 27, 2020Federal: $122,170,000Non-Federal: $65,917,000Total: $188,087,000 5. NDSouris River Basin Flood Risk ManagementApril 16, 2019Federal: $59,582,915Non-Federal: $32,364,085Total: $91,947,000 6. NJPeckman River BasinApril 29, 2020Federal: $98,137,000 Non-Federal: $52,843,000Total: $150,980,000 7. NMMiddle Rio Grande Flood Protection, Bernalillo to BelenMarch 13, 2020Federal: $201,944,451Non-Federal: $108,740,000Total: $310,684,000 8. OKTulsa and West-Tulsa Levee System, Tulsa County April 23, 2020Federal: $89,311,000 Non-Federal: $48,091,000Total: $137,402,000 9. PRRio Culebrinas at Aguiadilla and AguadaAugust 17, 2020Federal: $17,295,600 Non-Federal: $8,568,400Total: $25,864,000 10. PRRio Guayanilla Flood Risk Management, GuayanillaAugust 13, 2020Federal: $103,422,000 Non-Federal: $55,689,000Total: $159,111,000 11. PRRio Grande de Manati Flood Risk Management, CialesNovember 18, 2020Federal: $9,770,000Non-Federal: $4,520,000Total: $14,290,000 12. USVISavan Gut, St. ThomasAugust 24, 2020Federal: $48,658,100 Non-Federal: $25,455,900Total: $74,114,000 13. USVITurpentine Run, St. ThomasAugust 17, 2020Federal: $29,817,850 Non-Federal: $15,311,150Total: $45,129,000 (3)Hurricane and storm damage risk reduction   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. DEDelaware Beneficial Use of Dredged Material for the Delaware RiverMarch 6, 2020Initial Federal: $66,464,000Initial Non-Federal: $35,789,000Total: $102,253,000Renourishment Federal: $120,023,000Renourishment Non-Federal: $120,023,000Renourishment Total: $240,046,000 2. NJNew Jersey Beneficial Use of Dredged Material for the Delaware River April 8, 2020Initial Federal: $84,071,000Initial Non-Federal: $45,270,000Total: $129,341,000Renourishment Federal: $85,495,000Renourishment Non-Federal: $85,495,000Renourishment Total: $170,990,000 3. NJRahway River Basin, New Jersey Coastal Storm Risk ManagementJune 9, 2020Federal: $48,322,000Non-Federal: $26,020,000 Total: $74,342,000 4. NJRaritan Bay and Sandy Hook Bay, HighlandsAugust 25, 2020Federal: $107,680,000 Non-Federal: $57,981,000 Total: $165,661,000  5. NYEast Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Atlantic Coast of New YorkAugust 22, 2019Initial Federal: $638,460,000Initial Non-Federal: $0Total: $638,460,000Renourishment Federal: $200,924,000Renourishment Non-Federal: $200,924,000Renourishment Total: $401,847,000 6. NYFire Island Inlet to Montauk Point, New York ReformulationJuly 9, 2020Initial Federal: $1,576,790,000Initial Non-Federal: $0Total: $1,576,790,000Renourishment Federal: $767,695,000 Renourishment Non-Federal: $767,695,000 Renourishment Total: $1,535,390,000 7. NYHashamomuck Cove Coastal Storm Risk ManagementDecember 9, 2019Initial Federal: $11,920,000Initial Non-Federal: $6,418,000Total: $18,338,000Renourishment Federal: $24,237,000Renourishment Non-Federal: $24,237,000Renourishment Total: $48,474,000 8. RIPawcatuck River Coastal Storm Risk Management Project December 19, 2018Federal: $37,679,000 Non-Federal: $20,289,000Total: $57,968,000 9. VANorfolk Coastal Storm Risk ManagementFebruary 5, 2019Federal: $942,920,000 Non-Federal: $507,730,000 Total: $1,450,650,000  (4)Flood risk management and ecosystem restoration   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. COSouth Platte River and Tributaries, Adams and Denver CountiesJuly 29, 2019 Federal: $344,076,000Non-Federal: $206,197,000Total: $550,273,000 (5)Ecosystem restoration   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. CADelta Islands and Levees December 18, 2018Federal: $17,251,000Non-Federal: $9,289,000Total: $26,540,000 2. CAMalibu Creek Ecosystem Restoration, Los Angeles and Ventura CountiesNovember 13, 2020Federal: $172,249,000Non-Federal: $106,960,000Total: $279,209,000 3. CAYuba River Ecosystem RestorationJune 20, 2019Federal: $66,975,000 Non-Federal: $36,064,000Total: $103,039,000 4. CO, NM, TXRio Grande, Environmental Management Program, Sandia Pueblo to Isleta Pueblo, New Mexico, Ecosystem RestorationAugust 5, 2019Federal: $16,998,000 Non-Federal: $9,153,000Total: $26,151,000  5. FLComprehensive Everglades Restoration Plan, Loxahatchee River Watershed Restoration Project, Martin and Palm Beach CountiesApril 8, 2020Federal: $379,583,000 Non-Federal: $375,737,000Total: $755,320,000 6. IA, MOGrand River Basin Ecosystem RestorationNovember 18, 2020Federal: $78,876,000Non-Federal: $42,471,000Total: $121,347,000 7. ILThe Great Lakes and Mississippi River Interbasin Study - Brandon Road, Will CountyMay 23, 2019Federal: $557,730,550 Non-Federal: $300,316,450Total: $858,047,000 8. ILSouth Fork of the South Branch of the Chicago River, Bubbly Creek, Ecosystem RestorationJuly 9, 2020Federal: $11,657,000 Non-Federal: $6,277,000Total: $17,934,000 9. MDAnacostia Watershed Restoration, Prince George’s CountyDecember 19, 2018Federal: $25,866,750Non-Federal: $13,928,250Total: $39,795,000 10. MOSt. Louis Riverfront- Meramec River Basin Ecosystem RestorationNovember 1, 2019Federal: $61,362,893 Non-Federal: $33,042,107Total: $94,405,000 11. NY, NJHudson-Raritan Estuary Ecosystem RestorationMay 26, 2020Federal: $273,933,000Non-Federal: $147,502,000Total: $421,435,000 12. NYHudson River Habitat RestorationNovember 19, 2020Federal: $33,479,000Non-Federal: $11,159,000Total: $44,638,000 13. TXJefferson County Ecosystem RestorationSeptember 12, 2019Federal: $38,942,000Non-Federal: $20,969,000Total: $59,911,000 (6)Water supply   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. ORWillamette River Basin Review Reallocation,December 18, 2019 Federal: $0 Non-Federal: $0Total: $0 (7)Modifications and other projects   A. StateB. NameC. Date of Decision DocumentD. Estimated Costs  1. CASan Luis Rey Flood Control Project, San Diego CountyJuly 24, 2020Federal: $143,407,500Non-Federal: $47,802,500 Total: $191,210,000 2. FLCaloosahatchee River West Basin Storage Reservoir (C-43 WBSR)July 24, 2020Federal: $514,999,000Non-Federal: $514,999,000Total: $1,029,998,000 3. FLCentral and Southern Florida, Canal 111 (C-111) South Dade ProjectSeptember 15, 2020Federal: $66,736,500Non-Federal: $66,736,500 Total: $133,473,000 4. KYKentucky LockJune 9, 2020Total: $1,166,809,000 5. NCCarolina Beach Integrated Beach Renourishment June 16, 2020Federal: $25,125,000Non-Federal: $25,125,000Total: $50,250,000 6. NCWrightsville Beach July 2, 2020Federal: $60,068,000Non-Federal: $18,486,000 Total: $78,554,000Renourishment Federal: $18,918,900Renourishment Non-Federal: $10,187,100Renourishment Total: $29,106,000 7. TXCorpus Christi Ship Channel, Deepening and Widening and Barge ShelvesMay 4, 2020Federal: $406,343,000 Non-Federal: $275,274,000Total: $681,617,000 8. VAAtlantic Intracoastal Waterway Deep Creek Bridge ReplacementOctober 19, 2020Federal: $59,500,000Non-Federal: $0 Total: $59,500,000 402.Special rules (a)Great Lakes and Mississippi River Interbasin Project, Brandon Road, Will County, IllinoisThe Secretary shall carry out the project for ecosystem restoration, Great Lakes and Mississippi River Interbasin project, Brandon Road, Will County, Illinois, authorized by section 401 of this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated May 23, 2019, with the following modifications: 
(1)The Federal share of the cost of construction shall be 80 percent. (2)The Secretary may include the addition or substitution of technologies or measures not described in the report, as the Secretary determines to be advisable. 
(b)East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, New YorkThe project for hurricane and storm damage reduction, East Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Atlantic Coast of New York, authorized by section 401 of this Act, shall be considered to be a continuation of the interim response to the authorization by the House of Representatives dated September 20, 1997, and the authorization under the heading Department of the Army—Corps of Engineers—Civil—Construction under chapter 4 of title X of the Disaster Relief Appropriations Act, 2013 (127 Stat. 24).  (c)Tulsa and West-Tulsa Levee System, Tulsa County, OklahomaFor the project for flood risk management, Tulsa and West-Tulsa Levee System, Tulsa County, Oklahoma, authorized by section 401 of this Act, the non-Federal contribution for the project shall be financed over a period of 30 years from the date of completion of the project, in accordance with section 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(k)). 
(d)Willamette River Basin review reallocation studyThe Secretary shall carry out the project for water supply, Willamette River Basin Review Reallocation, Oregon, authorized by section 401 of this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated December 18, 2019, with the following modifications: (1)The Secretary shall meet the obligations of the Corps of Engineers under the Endangered Species Act of 1973 by complying with the June 2019 NMFS Willamette Basin Review Study Biological Opinion Reasonable and Prudent Alternative until such time, if any, as it is modified or replaced, in whole or in part, through the consultation process under section 7(a) of the Endangered Species Act of 1973. 
(2)The Secretary may reallocate not more than 10 percent of overall storage in the joint conservation pool, as authorized by this Act and without further congressional action, if such reallocation is consistent with the ongoing consultation under section 7(a) of the Endangered Species Act of 1973 related to Willamette Valley System operations. (3)The Secretary shall ensure that the revised reallocation is not reallocated from a single storage use, does not seriously affect authorized project purposes, and does not otherwise involve major operational changes to the project. 
(e)Cano Martin Pena, San Juan, Puerto RicoSection 5127 of the Water Resources Development Act of 2007 (121 Stat. 1242) is amended by striking $150,000,000 and inserting $255,816,000. 403.Authorization of projects based on feasibility studies prepared by non-Federal interests (a)In generalThe Secretary is authorized to carry out the following projects for water resources development and conservation and other purposes, subject to subsection (b): 
(1)Fort Pierce, St. Lucie County, FloridaThe project for hurricane and storm damage reduction, Fort Pierce, St. Lucie County, Florida, as described in the review assessment of the Secretary, titled Review Assessment of St. Lucie County, Florida Fort Pierce Shore Protection Project Section 203 Integrated Feasibility Study and Environmental Assessment (June 2018) and dated July 2018, at a total cost of $33,107,639, and at an estimated total cost of $97,958,972 for periodic nourishment over the 50-year life of the project. (2)Baptiste Collette Bayou, LouisianaThe project for navigation, Baptiste Collette Bayou, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Plaquemines Parish Government’s Section 203 Study Baptiste Collette Bayou Navigation Channel Deepening Project Integrated Feasibility Study and Environmental Assessment (January 2017, Amended April 2018) and dated June 2018, at a total cost of $44,920,000. 
(3)Houma Navigation Canal, LouisianaThe project for navigation, Houma Navigation Canal, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Houma Navigation Canal Deepening Project Section 203 Integrated Feasibility Report and DRAFT Environmental Impact Statement (June 2018) and dated July 2018, at a total cost of $253,458,000. (4)Port Fourchon Belle Pass Channel, LouisianaThe project for navigation, Port Fourchon Belle Pass Channel, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Port Fourchon Belle Pass Channel Deepening Project Section 203 Feasibility Study (January 2019, revised January 2020) and dated April 2020, at a total cost of $95,483,000. 
(5)Wilmington Harbor, North CarolinaThe project for navigation, Wilmington Harbor, North Carolina, as described in the review assessment of the Secretary, titled Review Assessment of Wilmington Harbor, North Carolina Navigation Improvement Project Integrated Section 203 Study & Environmental Report (February 2020) and dated May 2020, at a total cost of $834,093,000. (6)Chacon Creek, TexasThe project for flood risk management, ecosystem restoration, and other purposes, Chacon Creek, Texas, as described in the review assessment of the Secretary, titled Review Assessment of Chacon Creek, Texas Section 203 Integrated Feasibility Report and DRAFT Environmental Assessment (August 2018) and dated September 2018, at a total cost of $51,973,000. 
(b)RequirementsThe Secretary may only carry out a project authorized under subsection (a)— (1)substantially in accordance with the applicable review assessment for the project submitted by the Secretary under section 203(c) of the Water Resources Development Act of 1986, as identified in subsection (a) of this section, and subject to such modifications or conditions as the Secretary considers appropriate and identifies in a final assessment that addresses the concerns, recommendations, and conditions identified by the Secretary in the applicable review assessment; and 
(2)after the Secretary transmits to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate such final assessment. VOther Matters 501.Update on Invasive Species Policy Guidance (a)In generalThe Secretary shall periodically update the Invasive Species Policy Guidance, developed under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) and the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.), in accordance with the most recent National Invasive Species Council Management Plan developed pursuant to Executive Order 13112. 
(b)InclusionThe Secretary may include in the updated guidance invasive species specific efforts at federally authorized water resources development projects located in— (1)high-altitude lakes; and 
(2)the Tennessee and Cumberland River basins. 502.Aquatic invasive species researchSection 1108 of the Water Resources Development Act of 2018 (33 U.S.C. 2263a) is amended— 
(1)in subsection (a)— (A)by striking management and inserting prevention, management,; and 
(B)by inserting , elodea, quagga mussels, after Asian carp; and (2)in subsection (b)— 
(A)by inserting or could be impacted in the future after impacted; and (B)by striking Pacific and all that follows through the period at the end and inserting Pacific, Arctic, and Gulf Coasts, the Great Lakes, and reservoirs operated and maintained by the Secretary.. 
503.Terrestrial noxious weed control pilot program 
(a)In generalThe Secretary shall carry out a pilot program, in consultation with the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, to identify and develop new and improved strategies for terrestrial noxious weed control on Federal land under the jurisdiction of the Secretary. (b)PartnershipsIn carrying out the pilot program under subsection (a), the Secretary shall act in partnership with such other individuals and entities as the Secretary determines to be appropriate. 
(c)Cooperative agreementsThe Secretary may utilize cooperative agreements with county and State agencies for the implementation of the pilot program under subsection (a). (d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the new and improved strategies developed through the pilot program under subsection (a). 
504.Invasive species risk assessment, prioritization, and managementSection 528(f)(2) of the Water Resources Development Act of 1996 (110 Stat. 3771) is amended— (1)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively; 
(2)by inserting after subparagraph (H) the following:  (I)shall, using existing amounts appropriated to the Task Force, develop and update, as appropriate, a priority list of invasive species that— 
(i)reflects an assessment of ecological risk that the listed invasive species represent; (ii)includes populations of invasive plants and animals that— 
(I)are significantly impacting the structure and function of ecological communities, native species, or habitat within the South Florida ecosystem; or  (II)demonstrate a strong potential to reduce, obscure, or otherwise alter key indicators used to measure Everglades restoration progress; and  
(iii)shall be used by the Task Force and agencies and entities represented on the Task Force to focus cooperative and collaborative efforts— (I)to guide applied research; 
(II)to develop innovative strategies and tools to facilitate improved management, control, or eradication of listed invasive species;  (III)to implement specific management, control, or eradication activities at the appropriate periodicity and intensity necessary to reduce or neutralize the impacts of listed invasive species, including the use of qualified skilled volunteers when appropriate; and 
(IV)to develop innovative strategies and tools to prevent future introductions of nonnative species;; (3)in subparagraph (J) (as so redesignated), by striking ecosystem and inserting ecosystem, including the activities described in subparagraph (I); and 
(4)in clause (i) of subparagraph (K) (as so redesignated), by inserting , including the priority list under subparagraph (I) and the activities described in that subparagraph after Task Force.  505.Invasive species mitigation and reductionSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended— 
(1)in subsection (b)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking this section $110,000,000 and inserting this section (except for subsections (f) and (g)) $130,000,000; (ii)in subparagraph (B), by striking and at the end; 
(iii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following: 
 
(D)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(iv); and (E)$10,000,000 shall be made available to carry out subsection (d)(1)(A)(v).; 
(B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following: 
 
(2)Other programs 
(A)In generalThere are authorized to be appropriated— (i)$10,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (f); and 
(ii)$50,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (g)(2). (B)Invasive plant species pilot programThere is authorized to be appropriated to the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, $10,000,000 to carry out subsection (g)(3).; and 
(D)in paragraph (3) (as so redesignated), by inserting or (2)(A) after paragraph (1); (2)in subsection (d)— 
(A)in the subsection heading, by inserting and Decontamination after Inspection; (B)in paragraph (1)— 
(i)in subparagraph (A)— (I)in the subparagraph heading, by inserting and decontamination after inspection; 
(II)in clause (ii), by striking and at the end; (III)in clause (iii), by striking Arizona River Basins. and inserting Arkansas River Basins;; and 
(IV)by adding at the end the following:  (iv)to protect the Russian River Basin, California; and 
(v)to protect basins and watersheds that adjoin an international border between the United States and Canada.; and (ii)by striking subparagraph (B) and inserting the following: 
 
(B)LocationsThe Secretary shall place watercraft inspection and decontamination stations under subparagraph (A) at locations with the highest likelihood of preventing the spread of aquatic invasive species into and out of waters of the United States, as determined by the Secretary in consultation with the Governors and entities described in paragraph (3).; (C)in paragraph (3)(A), by striking (iii) and inserting (v); and 
(D)by striking watercraft inspection stations each place it appears and inserting watercraft inspection and decontamination stations; and (3)by adding at the end the following: 
 
(f)Invasive species management pilot program 
(1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 3, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))). (2)Development of plansThe Secretary, in coordination with the Aquatic Nuisance Species Task Force, shall carry out a pilot program under which the Secretary shall collaborate with States in the Upper Missouri River Basin in developing voluntary aquatic invasive species management plans to mitigate the effects of invasive species on public infrastructure facilities located on reservoirs of the Corps of Engineers in those States. 
(3)Management plan 
(A)In generalThe Secretary, in consultation with the Governor of each State in the Upper Missouri River Basin that elects to participate in the pilot program, shall prepare a management plan, or update or expand an existing plan, for each participating State that identifies public infrastructure facilities located on reservoirs of the Corps of Engineers in those States that— (i)are affected by aquatic invasive species; and 
(ii)need financial and technical assistance in order to maintain operations. (B)Use of existing plansIn developing a management plan under subparagraph (A), the Secretary shall consider a management plan submitted by a participating State under section 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)). 
(4)Termination of authorityThe authority provided under this subsection shall terminate on September 30, 2024. (g)Invasive species prevention, control, and eradication (1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 3, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))). 
(2)Invasive species partnerships 
(A)In generalThe Secretary may enter into partnerships with applicable States and other Federal agencies to carry out actions to prevent the introduction of, control, or eradicate, to the maximum extent practicable, invasive species that adversely impact water quantity or water quality in the Platte River Basin, the Upper Colorado River Basin, the Upper Snake River Basin, and the Upper Missouri River Basin. (B)PrioritizationIn selecting actions to carry out under a partnership under subparagraph (A), the Secretary shall give priority to projects that are intended to control or eradicate the Russian olive (Elaeagnus angustifolia) or saltcedar (of the genus Tamarix). 
(3)Invasive plant species pilot program 
(A)DefinitionsIn this paragraph: (i)Eligible entityThe term eligible entity means a partnership between or among 2 or more entities that— 
(I)includes— (aa)at least 1 flood control district; and 
(bb)at least 1 city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State or Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and (II)may include any other entity (such as a nonprofit organization or institution of higher education), as determined by the Secretary. 
(ii)Invasive plant speciesThe term invasive plant species means a plant that is nonnative to the ecosystem under consideration, the introduction of which causes or is likely to cause economic harm or harm to human health. (B)Pilot programThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program under which such Secretary shall work with eligible entities to carry out activities— 
(i)to remove invasive plant species in riparian areas that contribute to drought conditions in— (I)the Lower Colorado River Basin; 
(II)the Rio Grande River Basin; (III)the Texas Gulf Coast Basin; and 
(IV)the Arkansas-White-Red Basin; (ii)where appropriate, to replace the invasive plant species described in clause (i) with ecologically suitable native species; and 
(iii)to maintain and monitor riparian areas in which activities are carried out under clauses (i) and (ii). (C)Report to CongressNot later than 18 months after the date of enactment of this subsection, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the implementation of the pilot program. 
(D)Termination of authorityThe authority provided under this paragraph shall terminate on September 30, 2024. (4)Cost shareThe Federal share of an action carried out under a partnership under paragraph (2) or an activity carried out under the pilot program under paragraph (3) shall not exceed 80 percent of the total cost of the action or activity.. 
506.Aquatic invasive species preventionSection 1039(b) of the Water Resources Reform and Development Act of 2014 (16 U.S.C. 4701 note) is amended— (1)in paragraph (1)— 
(A)in the paragraph heading, by striking upper mississippi and ohio river basins and tributaries and inserting mississippi river and tributaries, including sub-basins; (B)in subparagraph (A), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and 
(C)in subparagraph (B), by striking and the document prepared and all that follows through February 2012. and inserting the Mississippi River Basin Asian Carp Control Strategy Framework, and the Asian Carp Regional Coordinating Committee’s Asian Carp Action Plan.; and (2)in paragraph (2)— 
(A)in subparagraph (A)— (i)by striking December 31 of each year and inserting December 31, 2020, and biennially thereafter; and 
(ii)by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River; and (B)in subparagraph (B)— 
(i)in clause (i), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and (ii)in clause (ii), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River. 
507.Invasive species in alpine lakes pilot program 
(a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program (referred to in this section as the pilot program) to develop and carry out effective measures necessary to prevent, control, or eradicate aquatic invasive species in alpine lakes that are not located within a unit of the National Park System. (b)PartnershipsThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall offer to enter into a partnership to carry out the pilot program with— 
(1)any relevant partnering Federal agency; and (2)any relevant compact agency organized with the consent of Congress under article I, section 10 of the Constitution of the United States. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $25,000,000 for the period of fiscal years 2022 through 2024. 508.Murder hornet eradication pilot program (a)Grant authorityThe Secretary of the Interior, acting through the Director of the Fish and Wildlife Service, and in consultation with all relevant Federal agencies, shall establish a pilot program to provide financial assistance to States for management, research, and public education activities necessary to— 
(1)eradicate the Asian giant hornet; and (2)restore bee populations damaged by the Asian giant hornet. 
(b)EligibilityA State is eligible to receive financial assistance under this section if the State has demonstrated to the Secretary of the Interior sufficient need to implement measures to eradicate the Asian giant hornet. (c)Cost sharing (1)Federal shareThe Federal share of the costs of activities carried out under the pilot program may not exceed 75 percent of the total costs of such activities. 
(2)In-kind contributionsThe non-Federal share of the costs of activities carried out under the pilot program may be provided in the form of in-kind contributions of materials or services. (d)Limitation on administrative expensesNot more than 5 percent of financial assistance provided by the Secretary of the Interior under this section may be used for administrative expenses. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out the pilot program $4,000,000 for each of fiscal years 2021 through 2025. (f)DefinitionsIn this section: 
(1)Asian giant hornetThe term Asian giant hornet means a Vespa mandarinia. (2)StateThe term State means each of the several States, the District of Columbia, and the territories and insular possessions of the United States. 
(g)SunsetThe authority under this section shall terminate on the date that is 5 years after the date of enactment of this Act. 509.Asian carp prevention and control pilot program (a)Corps of Engineers Asian carp prevention pilot program (1)In generalThe Secretary, in conjunction with the Tennessee Valley Authority and other relevant Federal agencies, shall carry out an Asian carp prevention pilot program to carry out projects to manage and prevent the spread of Asian carp using innovative technologies, methods, and measures. 
(2)Project selection 
(A)LocationEach project under the pilot program shall be carried out in a river system or reservoir in the Cumberland River Watershed or Tennessee River Watershed in which Asian carp populations are expanding or have been documented. (B)ConsultationIn selecting projects to carry out under the pilot program, the Secretary shall consult with— 
(i)applicable Federal, State, and local agencies;  (ii)institutions of higher education; and 
(iii)relevant private organizations, including nonprofit organizations. (C)Limitations (i)Number of projectsThe Secretary may select not more than 10 projects to carry out under the pilot program. 
(ii)DeadlineNot later than September 30, 2024, the Secretary shall complete projects selected to be carried out under the pilot program. (3)Best practicesIn carrying out the pilot program, to the maximum extent practicable, the Secretary shall consider existing best practices, such as those described in the document of the Asian Carp Working Group of the Aquatic Nuisance Species Task Force entitled Management and Control Plan for Bighead, Black, Grass, and Silver Carps in the United States and dated November 2007. 
(4)Cost-share 
(A)In generalThe Federal share of the costs of a project carried out under the program may not exceed 75 percent of the total costs of the project. (B)Operation, maintenance, rehabilitation, and repairAfter the completion of a project under the pilot program, the Federal share of the costs for operation, maintenance, rehabilitation, and repair of the project shall be 100 percent. 
(5)Memorandum of agreementFor projects carried out in reservoirs owned or managed by the Tennessee Valley Authority, the Secretary and the Tennessee Valley Authority shall execute a memorandum of agreement establishing the framework for a partnership and the terms and conditions for sharing expertise and resources. (6)PaymentsThe Secretary is authorized to accept and expend funds from the Tennessee Valley Authority to complete any work under this section at a reservoir owned or managed by the Tennessee Valley Authority. 
(7)ReportNot later than 2 years after the date of enactment of this Act, and 2 years thereafter, the Secretary shall submit to Congress a report describing the results of the pilot program, including an analysis of the effectiveness of the innovative technologies, methods, and measures used in projects carried out under the pilot program at preventing the spread, or managing the eradicating of, Asian carp. (8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000, to remain available until expended. 
(b)Fish and Wildlife Service Asian carp eradication program 
(1)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a program to provide financial assistance to States to implement measures, including for management, research, and public education activities, necessary to eradicate the Asian carp. (2)EligibilityA State is eligible to receive financial assistance under this subsection if such State has demonstrated to the Secretary of the Interior sufficient need to implement measures to eradicate the Asian carp. 
(3)PriorityIn providing financial assistance under the program, the Secretary of the Interior shall give priority to States in the Cumberland River Watershed or the Tennessee River Watershed in which Asian carp populations are expanding or have been documented. (4)Cost sharing (A)Federal shareThe Federal share of the costs of activities carried out under the program may not exceed 80 percent of the total costs of such activities. 
(B)In-kind contributionsThe non-Federal share of the costs of activities carried out under the program may be provided in the form of in-kind contributions of materials or services. (5)Limitation on administrative expensesNot more than 5 percent of financial assistance provided by the Secretary of the Interior under this subsection may be used for administrative expenses. 
(6)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this subsection $4,000,000 for each of fiscal years 2021 through 2025. 510.Invasive species in noncontiguous States and territories pilot program (a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program to carry out measures necessary to prevent, control, or eradicate invasive species in culturally significant forested watersheds in noncontiguous States and territories of the United States in which the Corps of Engineers is carrying out flood risk management projects. 
(b)ImplementationThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, is encouraged to carry out the measures described in subsection (a) in consultation with— (1)States, any territory or possession of the United States, and units of local government, including federally recognized Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and 
(2)nonprofit organizations with knowledge of, and experience in, forested watershed management, including nonprofit organizations with a primary purpose of serving and partnering with indigenous communities. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under subsection (a) $25,000,000 for the period of fiscal years 2022 through 2024. 
511.Soil moisture and snowpack monitoring 
(a)Installation of network 
(1)In generalIn accordance with the activities required under section 4003(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1310; 130 Stat. 1676), and to support the goals of the Weather Research and Forecasting Innovation Act of 2017 (Public Law 115–25) and the National Integrated Drought Information System Reauthorization Act of 2018 (Public Law 115–423), the Secretary, in coordination with the Administrator of the National Oceanic and Atmospheric Administration (referred to in this section as the Administrator), the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, shall continue installation of a network of soil moisture and plains snowpack monitoring stations, and modification of existing stations, in the Upper Missouri River Basin. (2)RequirementsIn carrying out installation and modification activities under paragraph (1), the Secretary— 
(A)may continue to enter into agreements, including cooperative agreements, with State mesonet programs for purposes of installing new stations or modifying existing stations; (B)shall transfer ownership and all responsibilities for operation and maintenance of new stations to the respective State mesonet program for the State in which the monitoring station is located on completion of installation of the station; and 
(C)shall establish, in consultation with the Administrator, requirements and standards for the installation of new stations and modification of existing stations to ensure seamless data integration into— (i)the National Mesonet Program; 
(ii)the National Coordinated Soil Moisture Network; and (iii)other relevant networks. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, in addition to any other funds authorized to be appropriated for the installation of a network of soil moisture and plains snowpack monitoring stations or the modification of existing stations in the Upper Missouri River Basin, $7,000,000 for each of fiscal years 2021 through 2025. (b)Soil moisture and snowpack monitoring pilot program (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish within the National Mesonet Program a pilot program for the acquisition and use of data generated by the network described in subsection (a). 
(2)RequirementsIn establishing the pilot program under paragraph (1), the Administrator shall— (A)enter into agreements with State mesonet programs in the Upper Missouri River Basin to acquire data generated by the network described in subsection (a) that— 
(i)are similar to the agreements in effect as of the date of the enactment of this Act with States under the National Mesonet Program; and (ii)allow for sharing of data with other Federal agencies and with institutions engaged in federally supported research, including the United States Drought Monitor, as appropriate and feasible; 
(B)in coordination with the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, gather data from the operation of the network to inform ongoing efforts of the National Oceanic and Atmospheric Administration in support of— (i)the National Integrated Drought Information System, including the National Coordinated Soil Moisture Network; 
(ii)the United States Drought Monitor; (iii)the National Water Model and other relevant national modeling efforts; 
(iv)validation, verification, and calibration of satellite-based, in situ, and other remote sensing activities and output products; (v)flood risk and water resources monitoring initiatives by the Secretary and the Commissioner; and 
(vi)any other programs or initiatives the Administrator considers appropriate;  (C)at the request of State mesonet programs, or as the Administrator considers appropriate, provide technical assistance to such programs under the pilot program under paragraph (1) to ensure proper data requirements; and 
(D)ensure an appropriate mechanism for quality control and quality assurance is employed for the data acquired under the pilot program, such as the Meteorological Assimilation Data Ingest System. (3)Study required (A)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall initiate a study of the pilot program required by paragraph (1) to evaluate the data generated by the network described in subsection (a) and the applications of that data to programs and initiatives described in paragraph (2)(B). 
(B)ElementsThe study required by subparagraph (A) shall include an assessment of— (i)the contribution of the soil moisture, snowpack, and other relevant data generated by the network described in subsection (a) to weather, subseasonal and seasonal, and climate forecasting products on the local, regional, and national levels; 
(ii)the enhancements made to the National Integrated Drought Information System, the National Water Model, and the United States Drought Monitor, and other relevant national modeling efforts, using data and derived data products generated by the network; (iii)the contribution of data generated by the network to remote sensing products and approaches; 
(iv)the viability of the ownership and operational structure of the network; and (v)any other matters the Administrator considers appropriate, in coordination with the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation. 
(4)Report requiredNot later than 4 years after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report— (A)setting forth the findings of the study required by paragraph (3); and 
(B)making recommendations based on those findings to improve weather, subseasonal, seasonal, and climate monitoring nationally. (5)Government accountability office audit (A)In generalNot later than 60 days after the report required by paragraph (4) is submitted, the Comptroller General of the United States shall initiate an audit to evaluate that report and determine whether— 
(i)the Administrator, in conducting the pilot program under paragraph (1), has utilized the relevant data generated by the network described in subsection (a) in the manner most beneficial to the programs and initiatives described in paragraph (2)(B); (ii)the acquisition agreements entered into under paragraph (2)(A) with State mesonet programs fully comply with the requirements of that paragraph; and 
(iii)the heads of other agencies, including the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, are utilizing the data generated by the network to better inform and improve the missions of those agencies. (B)Report requiredNot later than 270 days after initiating the audit required by subparagraph (A), the Comptroller General shall submit to the appropriate congressional committees a report setting forth the findings of the audit. 
(6)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, and the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Committee on Natural Resources of the House of Representatives. 512.Great Lakes St. Lawrence Seaway Development Corporation (a)Renaming the Saint Lawrence Seaway Development CorporationThe Act of May 13, 1954 (33 U.S.C. 981 et seq.) is amended— 
(1)in section 1 (33 U.S.C. 981), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and (2)in section 2(b) (33 U.S.C. 982(b)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. 
(b)ReferencesAny reference to the Saint Lawrence Seaway Development Corporation in any law, regulation, document, record, Executive order, or other paper of the United States shall be deemed to be a reference to the Great Lakes St. Lawrence Seaway Development Corporation. (c)Technical and Conforming amendments (1)Title 5Section 5315 of title 5, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. 
(2)Title 18Section 2282B of title 18, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. (3)Internal Revenue CodeSection 9505(a)(2) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(a)(2)) is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. 
(4)Title 31Section 9101(3)(K) of title 31, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. (5)Water Resources Development Act of 1986The Water Resources Development Act of 1986 (33 U.S.C. 2211 et seq.) is amended— 
(A)in section 206 (33 U.S.C. 2234), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; (B)in section 210(a)(1) (33 U.S.C. 2238(a)(1)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; 
(C)in section 214(2)(B) (33 U.S.C. 2241(2)(B)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and (D)in section 1132(b) (33 U.S.C. 2309(b)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation each place it appears. 
(6)Title 46Title 46, United States Code, is amended— (A)in section 2109, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; 
(B)in section 8103(g), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; (C)in section 8503(c), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; 
(D)in section 55112(a)(3), by striking St. Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; (E)in section 55331(3), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and 
(F)in section 70032, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation each place it appears. (7)Title 49 (A)In generalTitle 49, United States Code, is amended— 
(i)in section 110— (I)in the heading, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and 
(II)in subsection (a), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and (ii)in section 6314(c)(2)(G), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. 
(B)Table of sectionsThe table of sections for chapter 1 of subtitle I of title 49, United States Code, is amended by amending the item relating to section 110 to read as follows:   110. Great Lakes St. Lawrence Seaway Development Corporation.. 513.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 
 Amend the title so as to read: An Act to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes..Lorraine MillerClerk.